 



EXECUTION COPY

 

 


SALE AND SERVICING AGREEMENT

 

by and among

 

HORIZON FUNDING TRUST 2013-1,
as the Issuer,

 

HORIZON FUNDING 2013-1 LLC,
as the Trust Depositor,

 

HORIZON TECHNOLOGY FINANCE CORPORATION
as the Seller and as the Servicer,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as the Trustee, Backup Servicer, Custodian and Securities Intermediary

 

Dated as of June 28, 2013

 

 


Horizon Funding Trust 2013-1
Asset-Backed Notes 

           

 

 

 

Table of Contents

 





    Page       ARTICLE 1. DEFINITIONS 2     Section 1.01. Definitions 2      
Section 1.02. Usage of Terms 30       Section 1.03. Section References 31      
Section 1.04. Calculations 31       Section 1.05. Accounting Terms 31      
ARTICLE 2. ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS 31     Section 2.01.
Creation and Funding of Issuer; Transfer of Loan Assets 31       Section 2.02.
Conditions to Transfer of Initial Loan Assets to Issuer 33       Section 2.03.
Acceptance by Issuer 35       Section 2.04. Conveyance of Substitute Loans 35  
    Section 2.05. Optional Sales of Loans 36       Section 2.06. Optional
Substitution of Loans 37       Section 2.07. Release of Excluded Amounts 38    
  Section 2.08. Delivery of the Required Loan Documents 38       Section 2.09.
Limitations on Optional Sale and Substitution 39       Section 2.10.
Certification by Custodian; Possession of the Required Loan Documents 39      
ARTICLE 3. REPRESENTATIONS AND WARRANTIES 41     Section 3.01. Representations
and Warranties Regarding the Trust Depositor 41       Section 3.02.
Representations and Warranties Regarding Each Loan and as to Certain Loans in
the Aggregate 45       Section 3.03. [Reserved] 46       Section 3.04.
Representations and Warranties Regarding the Required Loan Documents 46      
Section 3.05. [Reserved] 46       Section 3.06. Representations and Warranties
Regarding the Servicer 46       Section 3.07. Representations of the Backup
Servicer.  The Backup Servicer represents and warrants to the Owner Trustee and
the Trustee that: 47

 

-i-

 

 

Table of Contents

(continued)

 

    Page       ARTICLE 4. PERFECTION OF TRANSFER AND PROTECTION OF SECURITY
INTERESTS 49       Section 4.01. Custody of Loans 49       Section 4.02. Filing
49       Section 4.03. Changes in Name, Organizational Structure or Location 49
      Section 4.04. Costs and Expenses 50       Section 4.05. Sale Treatment 50
      Section 4.06. Separateness from Trust Depositor 50       ARTICLE 5.
SERVICING OF LOANS 50     Section 5.01. Appointment and Acceptance 50      
Section 5.02. Duties of the Servicer and the Backup Servicer 51       Section
5.03. Liquidation of Loans 57       Section 5.04. [Reserved.] 58       Section
5.05. Maintenance of Insurance 58       Section 5.06. Collection of Certain Loan
Payments 59       Section 5.07. Access to Certain Documentation and Information
Regarding the Loans 59       Section 5.08. Satisfaction of Collateral and
Release of Required Loan Documents 60       Section 5.09. Scheduled Payment
Advances; Servicing Advances and Nonrecoverable Advances 61       Section 5.10.
Title, Management and Disposition of Foreclosed Property 62       Section 5.11.
Servicing Compensation 64       Section 5.12. Assignment; Resignation 64      
Section 5.13. Merger or Consolidation of Servicer 65       Section 5.14.
Limitation on Liability of the Servicer and Others 65       Section 5.15.
Determination of Reserve Account Required Balance 66       Section 5.16. Rights
of and Limitation of Liability of Backup Servicer 66       ARTICLE 6. COVENANTS
OF THE TRUST DEPOSITOR 67     Section 6.01. Legal Existence 67       Section
6.02. [Reserved] 67       Section 6.03. Security Interests 67       Section
6.04. Delivery of Collections 68

 

-ii-

 

 

Table of Contents

(continued)

 

    Page       Section 6.05. Regulatory Filings 68       Section 6.06.
Compliance with Law 68       Section 6.07. Activities; Transfers of Notes or
Certificates by Trust Depositor 68       Section 6.08. Indebtedness 68      
Section 6.09. Guarantees 69       Section 6.10. Investments 69       Section
6.11. Merger; Sales 69       Section 6.12. Distributions 69       Section 6.13.
Other Agreements 69       Section 6.14. Separate Legal Existence 70      
Section 6.15. Location; Records 70       Section 6.16. Liability of Trust
Depositor 70       Section 6.17. Bankruptcy Limitations 70       Section 6.18.
Limitation on Liability of Trust Depositor and Others 71       Section 6.19.
Payments from Obligors 71       ARTICLE 7. ESTABLISHMENT OF ACCOUNTS;
DISTRIBUTIONS; 71     Section 7.01. Distribution Account; Lockbox Account and
Other Accounts 71       Section 7.02. Reserve Account 72       Section 7.03.
Collection Account 73       Section 7.04. Securityholder Distributions 76      
Section 7.05. Allocations and Distributions 76       ARTICLE 8. SERVICER
DEFAULT; SERVICER TRANSFER 79     Section 8.01. Servicer Default 79      
Section 8.02. Servicer Transfer 80       Section 8.03. Acceptance by Successor
Servicer; Reconveyance; Successor Servicer to Act 81       Section 8.04.
Notification to Securityholders 83       Section 8.05. Effect of Transfer 84    
  Section 8.06. Database File 84

 

-iii-

 

 

Table of Contents

(continued)

 

    Page       Section 8.07. Waiver of Defaults 84       ARTICLE 9. REPORTS 84  
    Section 9.01. Monthly Reports 84       Section 9.02. Quarterly Reports 85  
    Section 9.03. Preparation of Reports; Officer’s Certificate 85       Section
9.04. Other Data; Obligor Financial Information 86       Section 9.05. Annual
Report of Accountants 88       Section 9.06. Statements of Compliance from
Servicer 88       Section 9.07. [Reserved] 88       Section 9.08. Notices of
Event of Default, Servicer Default or Rapid Amortization Event 89       Section
9.09. Trustee’s Right to Examine Servicer Records, Audit Operations and Deliver
Information to Noteholders 89       ARTICLE 10. TERMINATION 89       Section
10.01. Optional Redemption of Notes; Rights of Certificateholders Following
Satisfaction and Discharge of Indenture 89       Section 10.02. Termination 90  
    ARTICLE 11. REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION 91    
Section 11.01. Repurchases of, or Substitution for, Loans for Breach of
Representations and Warranties 91       Section 11.02. Reassignment of
Repurchased or Substituted Loans 91       ARTICLE 12. INDEMNITIES 92     Section
12.01. Indemnification by Servicer 92       Section 12.02. Indemnification by
Trust Depositor 93       Section 12.03. Survival 93       ARTICLE 13.
MISCELLANEOUS 93     Section 13.01. Amendment 93       Section 13.02. [Reserved]
94       Section 13.03. Governing Law 94       Section 13.04. Notices 95      
Section 13.05. Severability of Provisions 98

 

-iv-

 

 

Table of Contents

(continued)

 

    Page       Section 13.06. Third Party Beneficiaries 98       Section 13.07.
Counterparts 98       Section 13.08. Headings 98       Section 13.09. No
Bankruptcy Petition; Disclaimer 99       Section 13.10. Jurisdiction 99      
Section 13.11. Tax Characterization 99       Section 13.12. [Reserved] 99      
Section 13.13. Limitation of Liability of Owner Trustee 100       Section 13.14.
[Reserved] 100       Section 13.15. No Partnership 100       Section 13.16.
Successors and Assigns 100       Section 13.17. Acts of Holders 100      
Section 13.18. Duration of Agreement 100       Section 13.19. Limited Recourse
101       Section 13.20. Confidentiality 101       Section 13.21.
Non-Confidentiality of Tax Treatment 102

  

-v-

 

 

EXHIBITS

 

Exhibit A Form of Assignment A-1 Exhibit B Form of Closing Certificate of Trust
Depositor B-1 Exhibit C Form of Closing Certificate of Servicer/Seller C-1
Exhibit D Form of Liquidation Report D-1 Exhibit E [Reserved] E-1 Exhibit F
Servicer Officer’s Certificate F-1 Exhibit G List of Loans G-1 Exhibit H-1 Form
of Quarterly Report H-1 Exhibit H-2 Form of Monthly Report H-2 Exhibit I
[Reserved] I-1 Exhibit J [Reserved] J-1 Exhibit K Form of Certification
Regarding Required Loan Documents K-1 Exhibit L-1 Form of Initial Certification
L-1 Exhibit L-2 Form of Final Certification L-2 Exhibit M Form of Request for
Release of Documents M-1

  

-vi-

 

 

SALE AND SERVICING AGREEMENT

 

THIS SALE AND SERVICING AGREEMENT, dated as of June 28, 2013, is by and among:

 

(1)         HORIZON FUNDING TRUST 2013-1, a statutory trust created and existing
under the laws of the State of Delaware (together with its successors and
assigns, the “Issuer”);

 

(2)         HORIZON FUNDING 2013-1 LLC, a Delaware limited liability company, as
the trust depositor (together with its successor and assigns, in such capacity,
the “Trust Depositor”);

 

(3)         HORIZON TECHNOLOGY FINANCE CORPORATION, a Delaware corporation
(together with its successors and assigns, “Horizon”), as the servicer (together
with its successors and assigns, in such capacity, the “Servicer”), and as the
seller (together with its successors and assigns, in such capacity, the
“Seller”); and

 

(4)         U.S. BANK NATIONAL ASSOCIATION (together with its successors and
assigns, “U.S. Bank”), not in its individual capacity but as the trustee
(together with its successors and assigns, in such capacity, the “Trustee”), not
in its individual capacity but as the backup servicer (together with its
successors and assigns, in such capacity, the “Backup Servicer”), not in its
individual capacity but as the custodian (together with its successors and
assigns in such capacity, the “Custodian”) and not in its individual capacity
but solely as securities intermediary (together with its successors and assigns,
in such capacity, the “Securities Intermediary”).

 

RECITALS

 

WHEREAS, in the regular course of its business, the Seller originates Loans (as
defined herein);

 

WHEREAS, the Trust Depositor acquired the Initial Loans from the Seller and may
acquire from time to time thereafter certain Substitute Loans;

 

WHEREAS, it is a condition to the Trust Depositor’s acquisition of the Initial
Loans and any Substitute Loans from the Seller that the Seller make certain
representations and warranties regarding the Loan Assets for the benefit of the
Trust Depositor as well as the Issuer;

 

WHEREAS, on the Closing Date, the Trust Depositor will sell, convey and assign
all its right, title and interest in the Initial Loan Assets and certain other
assets to the Issuer as provided herein;

 

WHEREAS, the Issuer is willing to purchase and accept assignment of the Loan
Assets from the Trust Depositor pursuant to the terms hereof;

 

 

 

  

WHEREAS, the Servicer is willing to service the Loan Assets for the benefit and
account of the Issuer pursuant to the terms hereof; and

 

WHEREAS, the Backup Servicer is willing to provide backup servicing for the Loan
Assets.

 

NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

Section 1.01.         Definitions.

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“1940 Act” means the Investment Company Act of 1940, as amended.

 

“Adjusted Pool Balance” means, as of any Payment Date, the Pool Balance minus
(a) the Excess Concentration Amounts and (b) the aggregate Outstanding Loan
Balance of all Delinquent Loans and Restructured Loans as of such Payment Date.

 

“Administration Agreement” means the Administration Agreement, as amended,
supplemented or otherwise modified and in effect from time to time, dated as of
June 28, 2013, among the Issuer, the Administrator, the Owner Trustee and the
Trustee.

 

“Administrator” means Horizon, as administrator pursuant to the Administration
Agreement.

 

“Administrative Expenses” means fees and expenses (excluding amounts related to
indemnification) due or accrued with respect to any Payment Date and payable by
the Issuer:

 

(a)          to any Person in respect of any governmental fee, charge or tax in
relation to the Issuer;

 

(b)          to the Trustee, Lockbox Bank and the Custodian, (i) any monthly
fees to be paid to it pursuant to the Transaction Documents, (ii) any additional
fees, expenses or other amounts due and owing thereto and (iii) if a Successor
Servicer is being appointed, any Servicing Transfer Costs incurred by the
Trustee;

 

(c)          to the Owner Trustee, (i) any monthly fees to be paid to it
pursuant to the Transaction Documents and (ii) any additional fees, expenses or
other amounts due and owing thereto;

 

2

 

 

(d)          to the Backup Servicer, (i) the Backup Servicer Fee to be paid to
it pursuant to the Transaction Documents, (ii) any additional fees, expenses or
other amounts due and owing thereto and (iii) fees and expenses and other
amounts payable to the Backup Servicer in connection with a Servicer Transfer
pursuant to Section 8.02(c);

 

(e)          to the Independent Accountants, agents and counsel of the Issuer
for fees and expenses including, but not limited to, audit fees and expenses,
and to the Servicer for expenses and other amounts (excluding the Servicing Fee,
any Scheduled Payment Advances and any Servicing Advances) payable under this
Agreement;

 

(f)          to the Trustee, for unpaid fees and expenses (including fees and
expenses of its agents and counsel) incurred in the exercise of its rights and
remedies on behalf of the Securityholders pursuant to Article V of the
Indenture; and

 

(g)          to Moody’s for its surveillance fees in relation to the Notes;

 

provided that Administrative Expenses will not include (I) any amounts due or
accrued with respect to the actions taken on or in connection with the Closing
Date, (II) any principal of or interest on any Notes or (III) amounts payable to
Trustee and the Owner Trustee in respect of indemnification.

 

“Advance Rate” means fifty-two percent (52.0%).

 

“Advisor” means Horizon Technology Finance Management LLC, a Delaware limited
liability company.

 

“Affiliate” of any specified Person means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person; provided that for purposes
of determining whether any Loan is an Eligible Loan or any Obligor is an
Eligible Obligor, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common owner which is a financial institution, fund or
other investment vehicle which is in the business of making diversified
investments including investments independent from the Loans. For the purposes
of this definition, “control” (including the terms “controlling,” “controlled
by” and “under common control with”), when used with respect to any specified
Person means the possession, direct or indirect, of the power to vote 25% or
more of the voting securities of such Person or to direct or cause the direction
of the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. Each of the Trustee and the Owner
Trustee may conclusively presume that a Person is not an Affiliate of another
Person unless a Responsible Officer of such trustee has actual knowledge to the
contrary.

 

“Aggregate Outstanding Loan Balance” means, as of any date, the sum of the
Outstanding Loan Balance for each Loan owned by the Issuer.

 

3

 

  

“Aggregate Outstanding Pool Balance” means, as of any date of determination, the
sum of (i) the Aggregate Outstanding Loan Balance and (ii) the amount of
Collections on deposit in the Collection Account.

 

“Aggregate Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balances of the Notes on
such date.

 

“Agreement” means this Sale and Servicing Agreement, as amended, modified,
waived, supplemented or restated from time to time in accordance with the terms
hereof.

 

“Applicable Law” means, for any Person or property of such Person, all existing
and future applicable laws, rules, regulations (including proposed, temporary
and final income tax regulations), statutes, treaties, codes, ordinances,
permits, certificates, orders and licenses of and interpretations by any
Governmental Authority (including, without limitation, usury laws, the Federal
Truth in Lending Act, and Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System), and applicable judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.

 

“Assignment” means each Assignment, substantially in the form of Exhibit A,
relating to an assignment, transfer and conveyance of Loans and the Related
Property by the Trust Depositor to the Issuer.

 

“Available Funds” means, with respect to any Payment Date, an amount equal to
the sum of, without duplication, (a) Collections received during the related
Collection Period; (b) interest earned on and any other investment earnings with
respect to funds on deposit in each of the Collection Account and the Reserve
Account during the related Interest Period; and (c) any Scheduled Payment
Advances deposited into the Collection Account on the related Reference Date.

 

“Backup Servicer” has the meaning provided in the Preamble.

 

“Backup Servicer Fee” means the annual administration fee payable to the Backup
Servicer as provided in the fee letter agreement between the Issuer and U.S.
Bank.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Beneficial Owner” shall have the meaning provided in the Indenture.

 

“Borrowing Base” means, as of any Payment Date, the product of the Advance Rate
and the Adjusted Pool Balance.

 

4

 

 

“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which banking institutions in New York, New York, Farmington, Connecticut,
Wilmington, Delaware, Chicago, Illinois, or St. Paul, Minnesota are authorized
or obligated by law or executive order to be closed.

 

“Certificate” means the Horizon Funding Trust 2013-1 Certificate representing a
beneficial ownership interest in the Issuer and issued pursuant to the Trust
Agreement.

 

“Certificate Account” shall have the meaning provided in Section 5.01 of the
Trust Agreement.

 

“Certificate Register” shall have the meaning provided in the Trust Agreement.

 

“Certificateholder” means the registered holder of the Certificate.

 

“Cleantech Loan” means a Loan made to an Obligor that provides products and
services such as, alternative energy, energy efficiency technologies, green
building materials, water purification, and waste recycling.

 

“Closing Date” means June 28, 2013.

 

“Co-Lender” means each lender, other than the Seller, with respect to a
Co-Lender Loan.

 

“Co-Lender Loan” means, with respect to any Loan, (a) the Loan is originated or
purchased by the Seller in accordance with the Credit and Collection Policy as a
part of a syndicated loan transaction that has been fully consummated prior to
such Loan becoming part of the Collateral, (b) the Issuer, as assignee of the
Loan, has all of the rights (including without limitation voting rights) of the
Seller with respect to such Loan and the Seller’s right, title and interest in
and to the Related Property, (c) the Loan is secured by an undivided interest in
the Related Property that also secures and is shared by, on a pro rata basis,
all other holders of such Obligor’s notes of equal priority issued in such
syndicated loan transaction, (d) either (i) the Seller (or a wholly owned
subsidiary of the Seller) is the agent or collateral agent for all lenders in
such syndicated loan transaction, (ii) neither Seller nor any Co-Lender is
identified as the agent or collateral agent with respect to such syndicated loan
transaction or (iii) a Co-Lender is the agent or collateral agent for all
lenders in such syndicated loan transaction, and (e) the Seller receives payment
directly from the Obligor under such Loan on behalf of itself (but not on behalf
of any Co-Lenders).

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
legislation thereto.

 

“Collateral” means, as of any date, the “Indenture Collateral,” as such term is
defined in the Indenture.

 

“Collection Account” means the interest bearing trust account so designated and
established and maintained pursuant to Section 7.03(a).

 

5

 

 

“Collection Period” means, with respect to the first Payment Date, the period
from and including the Cutoff Date to the close of business on August 4, 2013,
and for any Payment Date thereafter, the period from and including the 5th day
of the calendar month in which the prior Payment Date occurred to the 4th day of
the calendar month in which such Payment Date occurs.

 

“Collections” means the aggregate of Interest Collections and Principal
Collections.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Computer Records” means the computer records generated by the Servicer that
provide information relating to the Loans and that were used by the Seller in
selecting the Loans conveyed by the Trust Depositor to the Issuer pursuant to
Section 2.01 (and any Substitute Loans conveyed by the Trust Depositor to the
Issuer pursuant to Section 2.04 and Section 2.06, respectively).

 

“Continued Error” shall have the meaning provided in Section 8.03(e).

 

“Contractual Obligation” means, with respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

 

“Corporate Trust Office” means, with respect to the Trustee, the Owner Trustee
or the Backup Servicer, as applicable, the office of the Trustee, the Owner
Trustee or the Backup Servicer at which at any particular time its corporate
trust business shall be principally administered, which offices at the date of
the execution of this Agreement are located at the addresses set forth in
Section 13.04.

 

“Credit and Collection Policy” means the policies and procedures of the Seller
and Servicer with respect to underwriting, credit monitoring, investment
grading, collection and servicing in effect on the Cutoff Date, including
without limitation the Credit Policies and Procedures, in each case as amended,
modified or supplemented from time to time, a description of which has been
provided to the Trust Depositor, the Issuer, the Owner Trustee and the Trustee;
and, with respect to any Successor Servicer, the written credit and collection
policies and procedures of such Person at the time such Person becomes a
Successor Servicer.

 

“Credit Policies and Procedures” means the credit policies and procedures set
forth in the Seller’s Credit Policies and Procedures Manual.

 

“Curtailment” means, with respect to a Loan, any payment of principal received
by the Issuer during a Collection Period as part of a payment allocable to a
Loan that is in excess of the principal portion of the Scheduled Payment due for
such Collection Period and which is not intended to satisfy the Loan in full,
nor is intended to cure a delinquency including any accelerated amortization due
to structural features of the related Loan.

 

6

 

 

“Custodian” has the meaning provided in the Preamble.

 

“Cutoff Date” means June 5, 2013.

 

“Cutoff Date Pool Balance” shall have the meaning provided in Section 2.09.

 

“Defaulted Loan” means a Loan in the Collateral as to which the earliest of the
following has occurred: (i) any payment, or any part of any payment in excess of
90%, due under such Loan (taking into account any waivers or modifications
granted by the Servicer on such Loan) has become 120 days or more delinquent,
whether or not the Servicer has foreclosed upon the related Collateral or if the
related obligor is insolvent or has declared bankruptcy and the Loan is more
than 180 days delinquent; (ii) the Servicer has foreclosed upon and sold the
related collateral; (iii) 90 days has elapsed since the related Collateral was
foreclosed upon by the Servicer; or (iv) the Servicer has determined in
accordance with its customary practices that the Loan is uncollectible or the
final recoverable amounts have been received; provided, however, that any Loan
that the Seller or the Servicer is obligated to repurchase or purchase under
this Agreement or any Loan that has been substituted and replaced by the Issuer
with a Substitute Loan pursuant to Section 2.04 and Section 2.06 will not be
deemed to be a Defaulted Loan.

 

“Distribution Account” means the non-interest bearing trust account so
designated and established and maintained pursuant to Section 7.01.

 

“Delinquent Loan” means a Loan which is more than forty-five (45) days
delinquent in payment; provided, however, that any Loan that has been
substituted and replaced by the Issuer with a Substitute Loan pursuant to
Section 2.04 and Section 2.06 will not be deemed to be a Delinquent Loan.

 

“Dollar” and “$” means the lawful currency of the United States.

 

“Eligible Deposit Account” means either (a) a segregated account with a
Qualified Institution, or (b) a segregated trust account with the corporate
trust department of a depository institution organized under the laws of the
United States or any state of the United States or the District of Columbia, or
any domestic branch of a foreign bank, having corporate trust powers and acting
as trustee for funds deposited in the related account, so long as any of the
securities of that depository institution has a credit rating from Moody’s in
one of its generic rating categories that signifies investment grade.

 

“Eligible Loan” means, on and as of the Cutoff Date, in the case of the Initial
Loans, and on and as of the related Substitute Loan Cutoff Date, in the case of
any Substitute Loans, a Loan as to which each of the following is true:

 

(a)          such Loan has been originated or purchased by the Seller in the
ordinary course of the Seller’s business and has been fully and properly
executed by the parties thereto;

 

7

 

 

(b)          such Loan provides for periodic payments of interest and/or
principal in cash, which are due and payable on a monthly or quarterly basis;

 

(c)          provides for, in the event that such Loan is prepaid in whole or in
part, a prepayment that fully pays the principal amount of such prepayment
together with interest at the related interest rate through the date of payment;

 

(d)          the information provided to the Issuer and its assigns in respect
of such Loan pursuant to the transaction documents is true and correct in all
material respects;

 

(e)          such Loan satisfies in all material respects the requirements under
the Credit and Collection Policy and was originated in accordance therewith;

 

(f)          such Loan represents the legal, valid and binding payment
obligation in writing of the related Obligor, enforceable by the holder thereof
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity;

 

(g)          such Loan is not due from the United States or any state thereof or
from any agency, department or instrumentality of the United States or any state
thereof;

 

(h)          if the Seller is the sole lender pursuant to the Underlying Loan
Agreement, immediately prior to its conveyance, transfer, contribution and
assignment by the Trust Depositor to the Issuer, such Loan is secured by a
valid, binding and enforceable perfected security interest in favor of the
Seller, in certain property of the Obligor identified in the Loan documentation,
which security interest in favor of the Seller has been assigned by the Seller
to the Trust Depositor, by the Trust Depositor to the Issuer, and by the Issuer
to the Trustee;

 

(i)          such Loan is not subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any contract, or the exercise of any right thereunder, will
not render such contract unenforceable in whole or in part or subject to any
right of rescission, setoff, counterclaim or defense, including the defense of
usury, and neither the Seller nor the Trust Depositor has received written
notice of the assertion of any such right of rescission, setoff, counterclaim or
defense asserted with respect thereto;

 

(j)          such Loan does not have liens or claims (other than Permitted
Liens) that exist or have been filed for work, labor or materials or unpaid
state or federal taxes relating to collateral that are prior to, or equal or
coordinate with, the security interest in such collateral created by the related
Loan contract, except for such liens or claims that have been waived or modified
as permitted hereunder;

 

8

 

 

(k)          no default, breach, violation or event permitting acceleration
under the terms of any Loan contract has occurred and is continuing with respect
to such Loan, nor is there a continuing condition with respect to such Loan
that, with notice or the lapse of time or both, would constitute a default,
breach, violation or event permitting acceleration under the terms of any
contract, except for such defaults, breaches, violations or events which have
been waived or modified as permitted under the Servicing Standard and the Credit
and Collection Policy;

 

(l)          such Loan does not relate to property that has been foreclosed
upon;

 

(m)          such Loan has not been sold, transferred, assigned or pledged to
any person other than the Issuer and has not been discharged;

 

(n)          immediately prior to the transfer of such Loan to the Issuer, the
Trust Depositor had good and marketable title to such Loan free and clear of all
liens, encumbrances, security interests and rights of others (other than
Permitted Liens) and, immediately upon such transfer, the Issuer shall have good
and marketable title to such Loan, free and clear of all liens, encumbrances,
security interests and rights of others;

 

(o)          such Loan has been perfected against the related Obligor by all
necessary action under the relevant UCC;

 

(p)          such Loan has not been originated in, and is not subject to the
laws of, any jurisdiction under which the sale, transfer, assignment and
conveyance of such contract under this Agreement or the pledge of such Loan
under the Indenture is unlawful, void or voidable;

 

(q)          other than with respect to Co-Lender Loans, such Loan has only one
original executed promissory note for each note relating to such Loan;

 

(r)          such Loan was not due from an Obligor that was the subject of a
proceeding under the Bankruptcy Code or was bankrupt;

 

(s)          such Loan had an interest rate of at least 6% per annum;

 

(t)          the Required Loan Documents relating to such Loan have been
delivered to the Custodian prior to the Closing Date, in the case of any Initial
Loan, or the applicable date of substitution, in the case of any Substitute
Loan;

 

(u)          such Loan had no payment due that was thirty-one (31) or more days
past due and such Loan was not a Defaulted Loan;

 

(v)         such Loan is due from an Obligor with its headquarters, principal
place of business and primary operations in the United States;

 

(w)          such Loan is payable in U.S. Dollars;

 

(x)          such Loan has not been waived or modified, except as permitted
hereunder; and

 

9

 

 

(y)          such Loan is due and payable to an Obligor with a Horizon Credit
Rating of “2,” “3” or “4”; and

 

(z)          if the Loan is a Co-Lender Loan:

 

(i)          if the entity serving as the collateral agent of the security for
all notes of the Obligor issued under the applicable Underlying Loan Agreement
has changed from the time of the origination of the Loan, all appropriate
assignments of the collateral agent’s rights in and to the collateral on behalf
of the holders of the indebtedness of the Obligor under such facility have been
executed and filed or recorded as appropriate prior to such Loan becoming a part
of the Collateral;

 

(ii)         all required notifications, if any, have been given to the agent,
the collateral agent and any other parties required by the Underlying Loan
Agreement of, and all required consents, if any, have been obtained with respect
to, the Seller’s assignment of such Loan and the Seller’s right, title and
interest in the Related Property to the Trust Depositor, the assignment thereof
to the Issuer and the Trustee’s security interest therein on behalf of the
Noteholders;

 

(iii)        except as otherwise provided in the related intercreditor
agreement, the right to control certain actions of and replace the agent and/or
the collateral agent of the Obligor’s indebtedness under the facility is to be
exercised by at least a majority in interest of all holders of such
indebtedness; and

 

(iv)        all indebtedness of the Obligor of the same priority within each
facility is cross-defaulted, the Related Property securing such indebtedness is
held by the collateral agent for the benefit of all holders of such indebtedness
and all holders of such indebtedness (A) have an undivided pari passu interest
in the collateral securing such indebtedness, (B) share in the proceeds of the
sale or other disposition of such collateral on a pro rata basis and (C) may
transfer or assign their right, title and interest in the Related Property.

 

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (c)(ii) of the definition of Permitted Investments.

 

“End of Term Payments” with respect to a Loan, payments required to be made by
the applicable Obligor on the maturity date of such Loan in an amount equal to a
specified percentage of the original principal amount of such Loan, but
excluding, for the avoidance of doubt, any amounts representing the repayment of
principal due on such date under such Loan.

 

“Error” shall have the meaning provided in Section 8.03(e).

 

10

 

  

“Event of Default” shall have the meaning specified in Section 5.01 of the
Indenture.

 

“Excess Concentration Amounts” means, as to any Payment Date, the sum of
(without duplication):

 

(a)          the amount by which the aggregate Outstanding Loan Balance of all
Loans made to any single Obligor in the Collateral exceeds five percent (5%) of
the Pool Balance;

 

(b)          the amount by which the aggregate Outstanding Loan Balance of all
Loans made to the five (5) largest Obligors in the Collateral (based on the
aggregate Outstanding Loan Balance of all Loans in the Collateral as of the
Payment Date) exceeds twenty-three percent (23%) of the Pool Balance; and

 

(c)          the amount by which the aggregate Outstanding Loan Balance of all
Loans made to the ten (10) largest Obligors in the Collateral (based on the
aggregate Outstanding Loan Balance of all Loans in the Collateral as of the
Payment Date) exceeds forty-four percent (44%) of the Pool Balance.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Amounts” means (a) any amount received by, on or with respect to any
Loan in the Collateral, which amount is attributable to the payment of any tax,
fee or other charge imposed by any Governmental Authority on such Loan, (b) any
amount representing escrows relating to taxes, insurance and other amounts in
connection with any Loan which is held in an escrow account for the benefit of
the related Obligor and the secured party pursuant to escrow arrangements, (c)
any amount with respect to any Loan substituted, sold, retransferred or replaced
under Sections 2.05, 2.06 or 11.01, to the extent such amount is attributable to
a time after the effective date of such substitution, sale, retransfer or
replacement, (d) any origination fee retained by the Seller in connection with
the origination of any Loan, and (e) any amount permitted to be retained by the
Servicer as an Excluded Amount hereunder.

 

“FDIC” means the Federal Deposit Insurance Corporation and any successor
thereto.

 

“Finance Charges” means, with respect to any Loan, any interest or finance
charges owing by an Obligor pursuant to or with respect to such Loan.

 

“Foreclosed Property” means Related Property acquired by the Issuer or a
subsidiary thereof for the benefit of the Noteholders in foreclosure or by other
legal process.

 

“Foreclosed Property Disposition” means the final sale of a Foreclosed Property
or of Repossessed Property. The proceeds of any “Foreclosed Property
Disposition” constitute part of the definition of Liquidation Proceeds.

 

“Global Note” shall have the meaning provided in the Indenture.

 

11

 

  

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person or its property.

 

“Healthcare Loan” means a Loan made to an Obligor that provides products and
services such as new diagnostics, medical records, and service and patient
management software.

 

“Holder” means (a) with respect to a Certificate, the Person in whose name such
Certificate is registered in the Certificate Register, and (b) with respect to a
Note, the Person in whose name such Note is registered in the Note Register;
provided that a Beneficial Owner of a Note shall be deemed a Holder of such Note
as provided in Section 13.17.

 

“Horizon” means Horizon Technology Finance Corporation, a Delaware corporation,
together with its successors in interest.

 

“Horizon Credit Rating” means, for any Obligor, the internal credit rating grade
assigned to such Obligor by the Seller in accordance with the Credit and
Collection Policy.

 

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, and (d) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

 

“Indenture” means the Indenture, dated as June 28, 2013, between the Issuer and
the Trustee, as such agreement may be amended, modified, waived, supplemented or
restated from time to time.

 

“Independent” means, when used with respect to any specified Person, such Person
(a) is in fact independent of the Issuer, any other obligor on the Notes, the
Trust Depositor and any Affiliate of any of the foregoing Persons, (b) does not
have any direct financial interest or any material indirect financial interest
in the Issuer, any such other obligor, the Trust Depositor or any Affiliate of
any of the foregoing Persons and (c) is not connected with the Issuer, any such
other obligor, the Trust Depositor or any Affiliate of any of the foregoing
Persons as an officer, employee, trustee, partner, director or person performing
similar functions; provided that a Person that otherwise satisfies the
requirements of clauses (a) through (c) of this definition, but is a director,
officer or manager of a bankruptcy remote special purpose Affiliate of Horizon,
will be deemed to be Independent for purposes hereof.

 

“Independent Accountants” shall have the meaning provided in Section 9.05.

 

12

 

  

“Ineligible Loan” shall have the meaning provided in Section 11.01.

 

“Initial Note Principal Balance” means $90,000,000.

 

“Initial Loans” means those Loans conveyed to the Issuer on the Closing Date and
identified for inclusion in the Collateral on the initial List of Loans required
to be delivered pursuant to Section 2.02(d).

 

“Initial Loan Assets” means any assets acquired by the Issuer from the Trust
Depositor on the Closing Date pursuant to Section 2.01, which assets shall
include the Trust Depositor’s right, title and interest in the following:

 

(i)          the Initial Loans listed in the initial List of Loans and all
monies due, to become due or paid in respect thereof accruing on and after the
Cutoff Date and all Insurance Proceeds, Liquidation Proceeds and other
recoveries thereon, in each case as they arise after the Cutoff Date;

 

(ii)         all security interests and Liens and Related Property subject
thereto from time to time purporting to secure payment by Obligors under such
Loans;

 

(iii)        all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(iv)        the Transaction Accounts, together with all cash and investments in
each of the foregoing;

 

(v)         all collections and records (including Computer Records) with
respect to the foregoing;

 

(vi)        all documents relating to the applicable Loan Files and other
Records relating to the Initial Loans and Related Property; and

 

(vii)       all income, payments, proceeds and other benefits of any and all of
the foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amount with respect thereto.

 

“Initial Purchaser” means Guggenheim Securities, LLC.

 

13

 

 

“Insolvency Event” means, with respect to a specified Person, (i) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the ordering of the winding-up or liquidation of such Person’s
affairs, which decree or order shall remain unstayed or undismissed and in
effect for a period of 60 consecutive days; or (ii) the commencement by such
Person of a voluntary case under any applicable Insolvency Law now or hereafter
in effect, or the consent by such Person to the entry of an order for relief in
an involuntary case under any such law, or the consent by such Person to the
appointment of or the taking of possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or the failure by such Person generally
to pay its debts as such debts become due, or the taking of action by such
Person in furtherance of any of the foregoing.

 

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Insolvency Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Insurance Policy” means, with respect to any Loan, an insurance policy covering
liability and physical damage to or loss of the applicable Related Property,
including, but not limited to, title, hazard, life, accident and/or flood
insurance policies.

 

“Insurance Proceeds” means any amounts payable or any payments made on or with
respect to a Loan or the Related Property under any Insurance Policy which are
not applied or paid by the Obligor, the Servicer or, in the case of Co-Lender
Loans, the party primarily responsible for servicing such Loans, as applicable,
to the restoration or repair of the Related Property or released to the Obligor,
another creditor or any other Person in accordance with the Applicable Law, the
Required Loan Documents, the Credit and Collection Policy, the Servicing
Standard and this Agreement, net of costs of collection.

 

“Interest Amount” means, for each Interest Period, the sum of (A) product of (i)
the Interest Rate for such Interest Period, (ii) the Outstanding Principal
Balance of the Notes as of the first day of such Interest Period (after giving
effect to all distributions made on such day) and (iii) one-twelfth (or, in the
case of the first Interest Period, a fraction, the numerator of which is the
number of days from and after the Closing Date to and including the day before
the first Payment Date, and the denominator of which is 360) and (B) all unpaid
Interest Shortfalls from any prior Payment Dates (and interest accrued thereon
at the Interest Rate).

 

14

 

 

“Interest Collections” means the aggregate of:

 

(a)          amounts deposited into the Collection Account in respect of:

 

(i)          all payments received on or after the Cutoff Date on account of
interest on the Loans (including Finance Charges and fees), End of Term
Payments, and all late payment, default and waiver charges; and

 

(ii)         the interest portion of any amounts received (x) in connection with
the purchase or repurchase of any Loan (but which shall exclude interest on
Loans accrued to the date of acquisition thereof by the Issuer purchased with
Principal Collections) and the amount of any adjustment for Substitute Loans and
(y) as Scheduled Payment Advances (if any); plus

 

(b)          investment earnings on funds invested in Permitted Investments in
the Transaction Accounts (other than the Reserve Account); minus

 

(c)          the amount of any losses incurred in connection with investments in
Permitted Investments in the Transaction Accounts (other than the Reserve
Account).

 

“Interest Period” means, for the first Payment Date, the period commencing on
the Closing Date and ending on and including the day before the first Payment
Date; and thereafter, the period commencing on a Payment Date and ending on and
including the day before the next Payment Date.

 

“Interest Rate” means the annual rate of interest payable with respect to the
Notes, which shall be equal to 3.00% per annum.

 

“Interest Shortfall” means, with respect to the Notes and any Payment Date, as
applicable, an amount equal to the excess, if any, of (a) the Interest Amount
over (b) the amount of interest actually paid to the Notes.

 

“Issuer” means the trust created by the Trust Agreement and funded pursuant to
this Agreement.

 

“Legal Final Payment Date” means May 15, 2018.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever, including, without limitation, any conditional sale or other
title retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing (including any UCC financing statement
or any similar instrument filed against a Person’s assets or properties).

 

“Life Sciences Loan” means a Loan made to an Obligor that provides products and
services such as medical devices, biopharmaceuticals, drug discovery, and drug
delivery.

 

15

 

 

“Liquidation Expenses” means, with respect to any Loan, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer (including
amounts paid to any Subservicer) and any reasonably allocated costs of counsel
(if any), in each case in accordance with the Servicer’s customary procedures in
connection with the repossession, refurbishing and disposition of any Related
Property securing such Loan upon or after the expiration or earlier termination
of such Loan and other out-of-pocket costs related to the liquidation of any
such Related Property, including the attempted collection of any amount owing
pursuant to such Loan if it is a Defaulted Loan, and, if requested by the
Trustee, the Servicer must provide to the Trustee a breakdown of the Liquidation
Expenses for any Loan along with any supporting documentation therefor.

 

“Liquidation Proceeds” means, with respect to any Defaulted Loan, whatever is
receivable or received when such Loan or the Related Property is sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all amounts representing
late fees and penalties relating thereto net of, without duplication, (a)
Liquidation Expenses relating to such Loan or Related Property reimbursed to the
Servicer therefrom pursuant to the terms of this Agreement and (b) amounts
required to be released to other creditors, including any other costs, expenses
and taxes, or the related Obligor or grantor pursuant to applicable law or the
governing Required Loan Documents.

 

“Liquidation Report” shall have the meaning provided in Section 5.03(d).

 

“List of Loans” means the list identifying each Loan constituting part of the
Loan Assets, which list shall consist of the initial List of Loans reflecting
the Initial Loans transferred to the Issuer on the Closing Date attached to this
Agreement as Exhibit G, together with any Subsequent List of Loans amending the
most current List of Loans reflecting any Substitute Loans transferred to the
Issuer on the related Substitute Loan Cutoff Date (together with, if applicable,
a deletion from such list of the related Loan or Loans with respect to which a
Substitution Event has occurred), and which list in each case (a) identifies by
account number each Loan included in the Collateral, and (b) sets forth as to
each such Loan (i) the Outstanding Loan Balance as of the Cutoff Date in the
case of the Initial Loans and the related Substitute Loan Cutoff Date in the
case of Substitute Loans, (ii) the maturity date (iii) the Loan Type, (iv)
whether such Loan is a Co-Lender Loan (and the name of the agent thereunder) and
(v) whether evidence of filing of UCC-1 financing statements naming the Seller
as secured party with respect to such Loan are available.

 

“Loan” means, to the extent transferred by the Trust Depositor to the Issuer, an
individual loan to an Obligor, or portion thereof made by the Seller including,
but not limited to, Co-Lender Loans.

 

“Loan Assets” means, collectively and as applicable, the Initial Loan Assets and
the Substitute Loan Assets, as applicable.

 

“Loan File” means, with respect to any Loan and Related Property, (a) each of
the Required Loan Documents and (b) duly executed originals (to the extent
indicated on the List of Loans) or copies (including electronic copies) of any
credit agreement, intercreditor agreement, subordination agreement, UCC
financing statements (or similar instruments) and any amendments to any of the
foregoing, in each case, identified with respect to such Loan and Related
Property on Annex A to the List of Loans.

 

16

 

 

“Loan Rate” means, for each Loan and Collection Period, the current cash pay
interest rate for such Loan in such period, as specified in the related
Underlying Note, Underlying Loan Agreement or related Required Loan Documents.

 

“Loan Type” with respect to any Loan, means the characterization of such Loan as
a Technology Loan, Life Sciences Loan, Healthcare Loan or Cleantech Loan.

 

“Lockbox Account” means the segregated account so designated and established and
maintained pursuant to Section 7.01(a).

 

“Majority Noteholders” means, as of any date of determination, the Noteholders
evidencing at least 51% of the aggregate Outstanding Principal Balance of all
Notes (voting as a single class).

 

“Master Services Agreement” means the Agreement, dated as of June 18, 2013, by
the Issuer to the terms and conditions of the Securities Intermediary’s
provision of accounts and related services, as such agreement may be amended,
modified, waived, supplemented or restated from time to time.

 

“Monthly Report” shall have the meaning provided in Section 9.01.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Nonrecoverable Advance” means any Scheduled Payment Advance or Servicing
Advance, as applicable, previously made in respect of a Loan or any Related
Property that, as determined by the Servicer in its reasonable, good faith
judgment, will not be ultimately recoverable from subsequent payments or
collections with respect to the applicable Loan including, without limitation,
payments or reimbursements from the related Obligor, Insurance Proceeds or
Liquidation Proceeds on or in respect of such Loan or Related Property.

 

“Note” means any one of the notes of the Issuer, executed and authenticated in
accordance with the Indenture.

 

“Note Register” shall have the meaning provided in Section 4.02(a) of the
Indenture.

 

“Noteholder” means each Person in whose name a Note is registered in the Note
Register; provided that a Beneficial Owner of a Note shall be deemed a Holder of
such Note as provided in Section 13.17.

 

“Notice of Substitution” shall have the meaning provided in Section 2.06.

 

“Obligor” means, with respect to any Loan, any Person or Persons obligated to
make payments pursuant to or with respect to such Loan, including any guarantor
thereof, but excluding, in each case, any such Person that is an obligor or
guarantor that is in addition to the primary obligors or guarantors with respect
to the assets, cash flows or credit of which the related Loan is principally
underwritten.

 

17

 

 

“Obligor Shortfall” means, with respect to any Loan and any Collection Period,
an amount determined by the Servicer equal to the excess, if any, of (a) the
amount of interest due under such Loan with respect to such Collection Period
over (b) the actual amount of payments made with respect to interest collected
under such Loan during such Collection Period.

 

“Offering Memorandum” means the Offering Memorandum dated June 26, 2013,
prepared in connection with the offer and sale of the Notes.

 

“Officer’s Certificate” means a certificate delivered to the Trustee signed by a
Responsible Officer of (i) the member of the Trust Depositor, (ii) the Servicer,
or (iii) the Owner Trustee, the Administrator, or any other Person acting on
behalf of the Issuer, as required by this Agreement or any other Transaction
Document.

 

“Opinion of Counsel” means a written opinion of counsel, who may be outside
counsel, or internal counsel (except with respect to federal securities law, tax
law, bankruptcy law or UCC matters), for the Issuer, the Trust Depositor or the
Servicer, including Dechert LLP or other counsel reasonably acceptable to the
Owner Trustee or the Trustee, as the case may be.

 

“Optional Redemption” means a redemption of the Notes pursuant to Section 10.01
of the Indenture.

 

“Original Trust Agreement” shall have the meaning provided in Section 2.01.

 

“Outstanding” shall have the meaning provided in Section 1.01 of the Indenture.

 

“Outstanding Loan Balance” of a Loan means, with respect to any date of
determination, the outstanding principal amount of such Loan.

 

“Outstanding Principal Balance” means, as of date of determination and with
respect to any Notes, the original principal amount of such Notes on the Closing
Date, as reduced by all amounts paid by the Issuer with respect to such
principal amount up to such date.

 

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely as Owner Trustee, under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement. The Owner Trustee
will initially be Wilmington Trust, National Association.

 

“Payment Date” means the 15th day of each month, commencing in August 2013, or
if such day is not a Business Day, on the next succeeding Business Day.

 

“Percentage Interest” means, for the Holder of any Note of any class, the
fraction, expressed as a percentage, the numerator of which is the then current
Outstanding Principal Balance represented by such Note and the denominator of
which is the then current Outstanding Principal Balance of all Notes.

 

18

 

 

“Permitted Investments” means on any date of determination, book-entry
securities, negotiable instruments or securities represented by instruments in
registered form for U.S. federal income tax purposes or, in the case of an
obligation that is not a “registration-required obligation” (as defined in
section 163(f) of the Code), in bearer or registered form, with maturities on
the Business Day prior to the next Payment Date that evidence:

 

(i)          direct obligations of, and obligations fully guaranteed by, the
United States or any agency or instrumentality of the United States;

 

(ii)         demand deposits, time deposits or certificates of deposit of any
depository institution (including any affiliate of the Trust Depositor, the
Servicer, the Trustee or the Owner Trustee) or trust company incorporated under
the laws of the United States or any state thereof or the District of Columbia
(or any domestic branch of a foreign bank) and subject to supervision and
examination by Federal or state banking or depository institution authorities
(including depository receipts issued by any such institution or trust company
as custodian with respect to any obligation referred to in clause (i) above or a
portion of such obligation for the benefit of the holders of such depository
receipts); provided that at the time of the investment or contractual commitment
to invest therein (which shall be deemed to be made again each time funds are
reinvested following each Payment Date), the commercial paper or other
short-term senior unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a person other than such depository
institution or trust company) of such depository institution or trust company
shall have a credit rating from Moody’s of “P-1”;

 

(iii)        commercial paper (including commercial paper of any affiliate of
the Trust Depositor, the Servicer, the Trustee or the Owner Trustee) having, at
the time of the investment or contractual commitment to invest therein, a rating
from Moody’s of “P-1”;

 

(iv)        investments in money market funds (including funds for which the
Trust Depositor, the Servicer, the Trustee or the Owner Trustee or any of their
respective affiliates is investment manager or advisor) having a rating from
Moody’s of “Aaa (mf)”;

 

(v)         banker’s acceptances issued by any depository institution or trust
company referred to in clause (ii) above; and

 

(vi)        repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States or any agency or
instrumentality thereof the obligations of which are backed by the full faith
and credit of the United States, in either case entered into with a depository
institution or trust company (acting as principal) referred to in clause (ii)
above.

 

The Trustee may purchase or sell to itself or an Affiliate, as principal or
agent, the Permitted Investments described above.

 

19

 

 

“Permitted Liens” means

 

(i)          with respect to the interest of the Seller, the Trust Depositor and
the Issuer in the Loans included in the Collateral: (a) Liens in favor of the
Trust Depositor created pursuant to the Sale and Contribution Agreement and
transferred to the Issuer pursuant hereto, (b) Liens in favor of the Issuer
created pursuant to this Agreement, (c) Liens in favor of the Trustee created
pursuant to the Indenture and/or this Agreement, and (d) Liens, if any, which
have priority over first priority perfected security interests in the Loans or
any portion thereof under the UCC or any other Applicable Law; and

 

(ii)         with respect to the interest of the Seller, the Trust Depositor and
the Issuer in the other Collateral (including any Related Property): (a)
materialmen’s, warehousemen’s, mechanics’ and other Liens arising by operation
of law in the ordinary course of business for sums not due or sums that are
being contested in good faith, (b) purchase money security interests in certain
items of equipment, (c) Liens for state, municipal and other local taxes if such
taxes shall not at the time be due and payable or the validity or amount thereof
is currently being contested by an appropriate Person in good faith by
appropriate proceedings, (d) other customary Liens permitted with respect
thereto consistent with the Credit and Collection Policy or the Servicing
Standard, (e) Liens in favor of the Trust Depositor created by the Seller and
transferred by the Trust Depositor to the Issuer pursuant to this Agreement, (f)
Liens in favor of the Issuer created pursuant to this Agreement, (g) Liens in
favor of the Trustee created pursuant to the Indenture and/or this Agreement,
and (h) with respect to Co-Lender Loans, Liens in favor of the agent or the
collateral agent on behalf of all holders of indebtedness of such Obligor under
the related facility.

 

“Person” means any individual, corporation, estate, partnership, business or
statutory trust, limited liability company, sole proprietorship, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof or other entity.

 

“Physical Note” shall have the meaning provided in the Indenture.

 

“Pool Balance” means, as of any date of determination, the Aggregate Outstanding
Loan Balance minus (a) the Outstanding Loan Balance of all Defaulted Loans and
(b) the Outstanding Loan Balance of all Ineligible Loans required to be
repurchased by the Seller pursuant to Section 11.01.

 

“Predecessor Servicer Work Product” shall have the meaning provided in Section
8.03(e).

 

“Prepayments” means any and all (a) prepayments, including prepayment premiums,
on or with respect to a Loan (including, with respect to any Loan and any
Collection Period, any Scheduled Payment, Finance Charge or portion thereof that
is due in a subsequent Collection Period that the Servicer has received and
expressly permitted the related Obligor to make in advance of its scheduled due
date, and that will be applied to such Scheduled Payment on such due date), (b)
Liquidation Proceeds, and (c) Insurance Proceeds.

 

20

 

 

“Principal Collections” means amounts deposited into the Collection Account in
respect of payments received on or after the Cutoff Date in the case of the
Initial Loans and the applicable Substitute Loan Cutoff Date in the case of any
Substitute Loans on account of principal of the Loans, including (without
duplication):

 

(a)          the principal portion of:

 

(i)          any Scheduled Payments and Prepayments; and

 

(ii)         any amounts received (1) in connection with the purchase or
repurchase of any Loan (which shall include interest on Loans accrued to the
date of acquisition thereof by the Issuer purchased with Principal Collections)
and the amount of any adjustment for Substitute Loans and (2) as Scheduled
Payment Advances (if any);

 

(b)          all Curtailments;

 

(c)          all Liquidation Proceeds;

 

(d)          Insurance Proceeds (other than amounts to be applied to the
restoration or repair of the Related Property, or released or to be released to
the Obligor or others);

 

(e)          any proceeds from any Related Property securing the Loans (other
than amounts released or to be released to the Obligor or others);

 

(f)          all Sale Proceeds; and

 

(g)          all other amounts not specifically included in Interest
Collections.

 

“Priority of Payments” means, collectively, the payments made on each Payment
Date in accordance with Section 7.05(a), Section 7.05(b) and Section 7.05(c), as
applicable.

 

“Proceeds” means, with respect to any Collateral, whatever is receivable or
received when such Collateral is sold, liquidated, foreclosed, exchanged, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes all rights to payment with respect to any insurance relating to such
Collateral.

 

“Qualified Institution” means (a) the corporate trust department of the Trustee,
or (b) a depository institution organized under the laws of the United States or
any one of the states thereof or the District of Columbia (or any domestic
branch of a foreign bank), that has either a long-term unsecured debt rating of
at least “Baa3” from Moody’s or a long-term unsecured debt rating, a short-term
unsecured debt rating or a certificate of deposit rating acceptable to Moody’s,
and whose deposits are insured by the FDIC.

 

21

 

 

“Qualified Substitute Loan” means a Loan which meets each of the following
criteria, as of its date of substitution:

 

a)is an Eligible Loan originated or purchased by the Seller;

 

b)the interest rate of such Substitute Loan (or, if more than one Substitute
Loan will replace a Loan or Loans, the weighted average of the interest rates of
such Substitute Loans) is substantially similar to the Loan it will replace, and
in no case more than 200 basis points less than the interest rate applicable to
the replaced Loan (for the avoidance of doubt, if a floating rate Loan is to be
substituted for a fixed rate Loan, the interest rate of the floating rate Loan
will be deemed to be the applicable interest rate floor under such Loan);

 

c)the credit quality of such Substitute Loan is substantially similar to, or
better than, the credit quality to the Loan it will replace (as measured by
reference to the Horizon Credit Rating of the replaced Loan at the time such
Loan was initially transferred to the Issuer);

 

d)the scheduled term to maturity of such Substitute Loan (or, if more than one
Substitute Loan will replace a Loan or Loans in the Collateral, the scheduled
term to maturity of each such Substitute Loan) will not cause the weighted
average life of the Loans in the Collateral (assuming inclusion of the
Substitute Loan and exclusion of the replaced Loan or Loans) to exceed the
weighted average life of the Loans in the Collateral prior to such substitution
by more than one (1) month; provided that no Substitute Loan may have a
scheduled final payment date later than the Legal Final Payment Date;

 

e)such Substitute Loan is of the same Loan Type as the Loan it will replace;

 

f)the Outstanding Loan Balance of such Substitute Loan (or, if more than one
Substitute Loan will replace a Loan or Loans in the Collateral, the sum of the
Outstanding Loan Balances of such Substitute Loans) is substantially similar to
the Loan it will replace, and in no case more than 110.0% of the aggregate
Outstanding Loan Balance(s) of the Loan(s) being replaced;

 

g)no selection procedures believed by the Servicer or the Trust Depositor to be
adverse to the interests of any Noteholder shall have been employed in the
selection of such Substitute Loan; and

 

h)all actions or additional actions (if any) necessary to perfect the security
interest and assignment of such Substitute Loan and the Related Property to the
Trust Depositor, the Issuer, and the Trustee have been taken as of or prior to
the date of substitution of such Substitute Loan.

 

“Quarterly Report” has the meaning provided in Section 9.02.

 

22

 

 

“Rapid Amortization Event” shall mean the occurrence of any of the following:

 

(i)          the aggregate Outstanding Loan Balance of all Delinquent Loans and
Restructured Loans that would constitute Delinquent Loans had such Loans not
become Restructured Loans exceeds ten percent (10%) of the Aggregate Outstanding
Loan Balance for a period of three (3) consecutive calendar months;

 

(ii)         the aggregate Outstanding Loan Balance of all Defaulted Loans
exceeds five percent (5%) of the Aggregate Outstanding Loan Balance determined
as of the Closing Date for a period of three (3) consecutive calendar months;

 

(iii)        the Aggregate Outstanding Principal Balance of the Notes exceeds
the Borrowing Base for a period of three (3) consecutive calendar months;

 

(iv)        the Loans in the Collateral consist of Loans to 10 or fewer
Obligors; and

 

(v)         the occurrence and continuance of an Event of Default.

 

“Rating Agency” means each of Moody’s and any other nationally recognized
statistical rating organization, so long as such Persons maintain a rating on
any of the Notes; and if any of Moody’s or such other organization (if any) no
longer maintains a rating on any of the Notes, such other nationally recognized
statistical rating organization, if any, selected by the Trust Depositor.

 

“Record Date” means (i) for Global Notes, the close of business on the business
day immediately preceding that Payment Date and (ii) for Physical Notes, the
close of business on the last business day of the month immediately preceding
the month in which such Payment Date occurs.

 

“Records” means all documents, books, records and other information (including
without limitation, computer programs, tapes, disks, data processing software
and related property and rights) executed in connection with the origination or
acquisition of the Loans or maintained with respect to the Loans and the related
Obligors that the Seller or the Servicer have generated, in which the Seller,
the Trust Depositor, the Issuer, the Trustee or the Servicer have acquired an
interest pursuant to the Transfer and Servicing Agreements or in which the
Seller, the Trust Depositor, the Issuer, the Trustee or the Servicer have
otherwise obtained an interest to the extent transferable, and subject to any
confidentiality and/or transferability restrictions.

 

“Redemption Date” means any Payment Date designated as such by the Issuer in
connection with an Optional Redemption.

 

“Redemption Price” means, in connection with an Optional Redemption, pursuant to
Section 10.01 of the Indenture, an amount equal to the sum (without duplication)
of: (i) the then Outstanding Principal Balance of the Notes to be redeemed plus
accrued and unpaid interest thereon but excluding the Redemption Date and all
other amounts accrued and unpaid with respect thereto; plus (ii) all
administrative and other fees, expenses, advances and other amounts accrued and
payable or reimbursable in accordance with the Priority of Payments (including
fees and expenses, if any, incurred by the Trustee and the Servicer in
connection with any sale of Loans in connection with an Optional Redemption).

 

23

 

 

“Reference Date” means the day of each month that is the third (3rd) Business
Day prior to a Payment Date.

 

“Registered” means, with respect to any debt obligation, that such debt
obligation was issued after July 18, 1984 and that is in registered form for
purposes of the Code.

 

“Related Property” means, with respect to any Loan and as applicable in the
context used, the interest of the Obligor, or the interest of the Seller, Trust
Depositor or Issuer under the Loan, in any property or other assets designated
and pledged or mortgaged as collateral to secure repayment of such Loan
(including, without limitation, a pledge of the stock, membership or other
ownership interests in the Obligor, but excluding any warrant interest in an
Obligor held by the Seller or any of its Affiliates other than the Issuer or
Trust Depositor), including all Proceeds from any sale or other disposition of
such property or other assets.

 

“Repossessed Property” means items of Related Property taken in the name of the
Issuer or a subsidiary thereof as a result of legal action enforcing the Lien on
the Related Property resulting from a default on the related Loan.

 

“Required Loan Documents” means, with respect to:

 

(a)          all Loans in the aggregate:

 

(i)          a blanket assignment of all of the Seller’s and Trust Depositor’s
right, title and interest in and to all Related Property securing the Loans at
any time transferred to the Issuer including, without limitation, all rights
under applicable guarantees and Insurance Policies;

 

(ii)         irrevocable powers of attorney of the Seller, the Trust Depositor
and the Issuer to the Trustee to execute, deliver, file or record and otherwise
deal with the Related Property for the Loans at any time transferred to the
Issuer. The powers of attorney will be delegable by the Trustee to the Servicer
and any Successor Servicer and will permit the Trustee or its delegate to
prepare, execute and file or record UCC financing statements and notices to
insurers;

 

(iii)        blanket UCC-1 financing statements in respect of the Loans to be
transferred to the Issuer as Collateral and naming the Issuer and the Trustee,
as assignee of the Issuer, as “Secured Party” and the Trust Depositor as the
“Debtor”;

 

(b)          for each Loan: the original or, if accompanied by a “lost note”
affidavit and indemnity, a copy of the Underlying Note, endorsed by the prior
holder of record either in blank or to the Trustee (and evidencing an unbroken
chain of endorsements from the prior holder thereof evidenced in the chain of
endorsements to the Trustee), with any endorsement to the Trustee to be in the
following form: “U.S. Bank National Association, its successors and assigns, as
Trustee under the Indenture, dated as of June 28, 2013, relating to Horizon
Funding Trust 2013-1.”

 

24

 

 

“Required Payments” shall mean each of the items described in clauses 1 through
4 of Section 7.05(a).

 

“Reserve Account” means the interest bearing trust account so designated and
established and maintained pursuant to Section 7.02(a).

 

“Reserve Account Required Balance” shall mean, as of any Payment Date, an amount
equal to 7.5% of the Aggregate Outstanding Principal Balance of the Notes on
such date after taking into account all amounts applied to the Aggregate
Outstanding Principal Balance on such date.

 

“Reserve Available Funds” means all amounts deposited into the Collection
Account from the Reserve Account pursuant to Section 7.02.

 

“Responsible Officer” means, when used with respect to (a) the Owner Trustee or
the Trustee, any officer assigned to the Corporate Trust Office with
responsibility for administration of the transactions contemplated by the
Transaction Documents, including any Chief Executive Officer, President,
Executive Vice President, Vice President, Assistant Vice President, Secretary,
any Assistant Secretary, Financial Services Officer, trust officer or any other
officer of the Owner Trustee or the Trustee customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject, (b) the Trust Depositor, the Seller, the Administrator, the
Servicer or the Backup Servicer, the President, Chief Executive Officer,
Executive Vice President or any Vice President thereof who is also a Servicing
Officer of such Person or of the sole member of such Person, as applicable and
(c) with respect to the Issuer, a Responsible Officer of the Trust Depositor,
Administrator, Servicer or Owner Trustee.

 

“Restructured Loan” means any Loan that has been, or in accordance with the
Credit and Collection Policy is required to be, modified or restructured to
extend the maturity thereof or reduce the amount (other than by reason of the
repayment thereof) or extend the time for payment of principal thereof, in each
case as a result of the Obligor’s material financial underperformance, distress
or default. Such Loan shall cease to be a Restructured Loan when such Loan has
been performing for at least six (6) consecutive calendar months since the date
the most recent modification was made and is no longer required to be so
modified or restructured in accordance with the Credit and Collection Policy.

 

“Sale and Contribution Agreement” means the Sale and Contribution Agreement,
dated as of the date hereof, between the Seller and the Trust Depositor, as such
agreement may be amended, modified, waived, supplemented or restated from time
to time.

 

25

 

 

“Sale Proceeds” means all proceeds received as a result of sales of Loans (other
than Defaulted Loans) pursuant to this Agreement, net of any sales, brokerage
and related administrative or sales expenses of the Servicer or the Trustee in
connection with any such sale.

 

“Scheduled Payment” means, with respect to any Loan, each payment of principal
and/or interest scheduled to be made by the related Obligor under the terms of
such Loan after (a) in the case of the Initial Loans, the Cutoff Date or (b) in
the case of Substitute Loans, the related Substitute Loan Cutoff Date, as
adjusted pursuant to the terms of the related Underlying Note and/or Required
Loan Documents.

 

“Scheduled Payment Advance” means, with respect to any Payment Date, the
amounts, if any, deposited by the Servicer in the Collection Account for such
Payment Date in respect of Scheduled Payments (or portions thereof) pursuant to
Section 5.09.

 

“Secured Parties” means, collectively, the Noteholders, the Trustee, the
Servicer, the Backup Servicer, the Custodian, and the Owner Trustee.

 

“Securities” means the Notes and the Certificate, or any of them.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Intermediary” has the meaning provided in the Preamble.

 

“Securityholders” means, collectively, the Noteholders and the
Certificateholder.

 

“Seller” shall have the meaning provided in the Preamble.

 

“Servicer” means initially Horizon, or its successors in interest, until any
Servicer Transfer hereunder or the resignation or permitted assignment by the
Servicer and, thereafter, means the Backup Servicer or other Successor Servicer
appointed pursuant to Article VIII with respect to the duties and obligations
required of the Servicer under this Agreement.

 

“Servicer Default” shall have the meaning specified in Section 8.01.

 

“Servicer Transfer” shall have the meaning specified in Section 8.02(c).

 

“Servicing Advances” means all reasonable and customary “out-of-pocket” costs
and expenses incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration and protection of any Related Property, (b) any enforcement or
judicial proceedings, including foreclosures, (c) the management and liquidation
of any Foreclosed Property or Repossessed Property, (d) compliance with its
obligations under this Agreement and other Transaction Documents and (e)
services rendered in connection with the liquidation of a Loan (other than
Liquidation Expenses), for all of which costs and expenses the Servicer is
entitled to reimbursement with interest thereon as provided in this Agreement.

 

26

 

 

“Servicing Fee” shall have the meaning provided in Section 5.11.

 

“Servicing File” means, for each Loan, the following documents or instruments:

 

(a)          copies of each of the Required Loan Documents;

 

(b)          any other portion of the Loan File that is not part of the Required
Loan Documents; and

 

(c)          any other Records relating to such Loan and Related Property.

 

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Loans whose name appears on
a list of servicing officers appearing in an Officer’s Certificate furnished to
the Trustee by the Servicer, as the same may be amended from time to time.

 

“Servicing Standard” means, with respect to any Loans and all other assets
included in the Collateral, to service and administer such Loans and other
assets in the Collateral in accordance with the Underlying Loan Agreements (as
applicable) and all customary and usual servicing practices, in a manner
consistent with the Servicer’s servicing of comparable senior loan agreements
that it owns or services for itself or others, without regard to: (i) the
Servicer’s right to receive compensation for its services hereunder or with
respect to any particular transaction, or (ii) the ownership, servicing or
management for others by the Servicer of any other loans, debt securities or
property by the Servicer.

 

“Servicing Transfer Costs” means the Successor Servicing Fee and any costs and
expenses, if any, incurred by the Trustee or by any Successor Servicer
(including the Backup Servicer) in connection with the transfer of servicing to
any such Successor Servicer, which shall not exceed $50,000 for a servicing
transfer to the Backup Servicer or $175,000 to any other Successor Servicer.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) such Person is able to realize upon its property and pay
its debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

 

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. C. §§ 3801 et seq., as the same may be amended from time to time.

 

27

 

  

“Subsequent List of Loans” means a list, in the form of the initial List of
Loans delivered on the Closing Date, but listing each Substitute Loan, as the
case may be, transferred to the Issuer from time to time.

 

“Subservicer” means any direct or indirect wholly owned subsidiary of Horizon,
including without limitation the Advisor, that Horizon has identified as a
subservicer or additional collateral agent or any other Person with whom the
Servicer has entered into a Subservicing Agreement and who satisfies the
requirements set forth in Section 5.02(b) of this Agreement in respect of the
qualification of a Subservicer.

 

“Subservicing Agreement” means any agreement between the Servicer and any
Subservicer relating to subservicing and/or administration of certain Loans as
provided in this Agreement, a copy of which shall be delivered, along with any
modifications thereto, to the Trustee. For the avoidance of doubt, the
Investment Management Agreement, dated as of October 28, 2010 between the
Servicer and the Advisor shall constitute a Subservicing Agreement.

 

“Substitute Loan” means one or more Loans transferred by the Seller to the Trust
Depositor and by the Trust Depositor to the Issuer under and in accordance with
Section 2.06.

 

“Substitute Loan Assets” means any assets acquired by the Issuer from the Trust
Depositor following the Closing Date in connection with substitution of one or
more Substitute Loans pursuant to Section 2.04 or Section 2.06, which assets
shall include the Trust Depositor’s right, title and interest in the following:

 

(i)          the Substitute Loans listed in the related Subsequent List of Loans
and all monies due, to become due or paid in respect thereof accruing on and
after the Substitute Loan Cutoff Date and all Insurance Proceeds, Liquidation
Proceeds and other recoveries thereon, in each case as they arise after the
Substitute Loan Cutoff Date;

 

(ii)         all security interests and Liens and Related Property subject
thereto from time to time purporting to secure payment by Obligors under such
Loans;

 

(iii)        all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(iv)        all collections and records (including Computer Records) with
respect to the foregoing;

 

(v)         all documents relating to the applicable Loan Files and other
Records relating to such Substitute Loans and Related Property; and

 

28

 

 

(vi)        all income, payments, proceeds and other benefits of any and all of
the foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amount with respect thereto.

 

“Substitute Loan Cutoff Date” means each date on or after the Closing Date on
which a Substitute Loan is transferred to the Issuer.

 

“Substitution Event” shall have the meaning provided in Section 2.06.

 

“Successor Servicer” shall have the meaning provided in Section 8.02(b).

 

“Successor Servicer Engagement Fee” shall have the meaning provided in Section
5.02(y).

 

“Tape” shall have the meaning provided in Section 9.04(a).

 

“Technology Loan” means a Loan made to an Obligor that provides products or
services that require advanced technologies, including, but not limited to,
computer software and hardware, networking systems, semiconductors,
semiconductor capital equipment, information technology infrastructure or
services, Internet consumer and business services, telecommunications, and
telecommunications equipment.

 

“Termination Notice” shall have the meaning provided in Section 8.02(a).

 

“Transaction Account Property” means the Transaction Accounts, all amounts and
investments held from time to time in any Transaction Account (whether in the
form of deposit accounts, physical property, book-entry securities,
uncertificated securities or otherwise), and all proceeds of the foregoing.

 

“Transaction Accounts” means, collectively, the Collection Account, the Reserve
Account, the Distribution Account and the Lockbox Account.

 

“Transaction Documents” means the Transfer and Servicing Agreements, the Trust
Agreement, the Administration Agreement, the Note Purchase Agreement, the Master
Services Agreement, the Notes, the Certificate, any fee letters, any UCC
financing statements filed pursuant to the terms of the Transaction Documents,
and any additional document the execution of which is necessary or incidental to
carrying out the terms of, or which is identified as a “Transaction Document”
in, the foregoing documents, all as such documents are amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

 

“Transfer and Servicing Agreements” means, collectively, this Agreement, the
Indenture and the Sale and Contribution Agreement.

 

29

 


“Transfer Deposit Amount” means, on any date of determination with respect to
any Loan, an amount equal to the sum of (a) the Outstanding Loan Balance of such
Loan, (b) accrued interest thereon through such date of determination at the
Loan Rate provided for thereunder and (c) any outstanding Scheduled Payment
Advances and Servicing Advances thereon that have not been waived by the
Servicer entitled thereto.

 

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
June 28, 2013, between the Trust Depositor and the Owner Trustee, as amended,
modified, restated, waived or supplemented from time to time.

 

“Trust Depositor” shall have the meaning provided in the Preamble.

 

“Trust Depositor LLC Agreement” means the Limited Liability Company Agreement of
the Trust Depositor, dated as of June 28, 2013, between the Seller, as the sole
member, and the Independent manager party thereto.

 

“Trust Estate” shall have the meaning provided in the Trust Agreement.

 

“Trustee” means the Person acting as Trustee under the Indenture, its successors
in interest and any successor trustee under the Indenture.

 

“Trustees” means the Owner Trustee and the Trustee, or any of them individually
as the context may require.

 

“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in any specified jurisdiction.

 

“Underlying Loan Agreement” means each single lender or multi-lender commercial
loan or credit agreements or other debt agreements or instruments customary for
the applicable type of Loan originated or acquired by Horizon or one of its
Affiliates.

 

“Underlying Note” means the one or more promissory notes executed by the
applicable Obligor evidencing a Loan.

 

“United States” means the United States of America.

 

“U.S. Bank” shall have the meaning provided in the Preamble.

 

Section 1.02.         Usage of Terms.

 

With respect to all terms in this Agreement, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all amendments, modifications and supplements
thereto or any changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement; references to Persons include their
permitted successors and assigns; and the term “including” means “including
without limitation.”

 

30

 

 

Section 1.03.         Section References.

 

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

Section 1.04.         Calculations.

 

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360 day year consisting of
twelve 30-day months and will be carried out to at least three decimal places.

 

Section 1.05.         Accounting Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles in the United
States.

 

ARTICLE 2.

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

 

Section 2.01.         Creation and Funding of Issuer; Transfer of Loan Assets.

 

(a)          The Issuer shall be governed pursuant to the terms and conditions
of the Trust Agreement, dated as of June 17, 2013, between the Trust Depositor
and the Owner Trustee (the “Original Trust Agreement”), upon the execution and
delivery of the Original Trust Agreement and created by the filing by the Owner
Trustee of an appropriately completed Certificate of Trust (as defined in the
Original Trust Agreement) under the Statutory Trust Statute. The Trust
Depositor, as settlor of the Issuer, shall fund and convey assets to the Issuer
pursuant to the terms and provisions hereof. The Issuer shall be administered
pursuant to the provisions of this Agreement, the Administration Agreement and
the Trust Agreement for the benefit of the Securityholders. Each of the Owner
Trustee and the Administrator is hereby specifically recognized by the parties
hereto as empowered to conduct business dealings on behalf of the Issuer in
accordance with the terms hereof and of the Trust Agreement and Administration
Agreement. The initial Servicer is hereby specifically recognized by the parties
hereto as empowered to act on behalf of the Issuer in accordance with Section
5.02(g) and Section 5.02(h). The Servicer is hereby specifically recognized by
the parties hereto as empowered to perform the duties and obligations required
to be performed by the Servicer under the Transaction Documents.

 

(b)          Subject to and upon the terms and conditions set forth herein, and
in consideration of the Issuer’s delivery to or upon the order of the Trust
Depositor of the Notes and the net proceeds of the Notes, the Trust Depositor
hereby sells, transfers, assigns, sets over and otherwise conveys to the Issuer
all the right, title and interest of the Trust Depositor in and to the Initial
Loan Assets.

 

31

 

 

To the extent the purchase price paid to the Trust Depositor for any Loan Assets
is less than the fair market value of such Loan Assets, the difference between
such fair market value and such purchase price shall be deemed to be a capital
contribution made by the Trust Depositor to the Issuer on the Closing Date in
the case of the Initial Loans and as of the related Substitute Loan Cutoff Date
in the case of any Substitute Loans. For all purposes of this Agreement, any
contributed Loan Assets shall be treated the same as Loan Assets sold for cash,
including without limitation for purposes of Section 11.01.

 

(c)          The Seller and the Trust Depositor each acknowledge with respect to
itself that the representations and warranties of the Seller in the Sale and
Contribution Agreement and of the Trust Depositor in Section 3.01 through
Section 3.04 hereof will run to and be for the benefit of the Issuer and the
Trustees, and the Issuer and the Trustees may enforce directly (without joinder
of the Trust Depositor when enforcing against the Seller) the repurchase
obligations of the Seller or Trust Depositor, as applicable, with respect to
breaches of such representations and warranties that materially and adversely
affect the interests of any Noteholder as set forth in the Sale and Contribution
Agreement or in this Agreement; provided that neither the Owner Trustee nor the
Trustee shall have a duty or obligation (i) to discover or make and attempt to
discover, inquire about or investigate the breach of any of such representations
or warranties or (ii) to determine if such breach materially and adversely
affects the interests of any Noteholder.

 

(d)          The sale, transfer, assignment, set-over and conveyance of the Loan
Assets by the Trust Depositor to the Issuer pursuant to this Agreement does not
constitute and is not intended to result in a creation or an assumption by the
Issuer of any obligation of the Seller or the Trust Depositor in connection with
the Loan Assets, or any agreement or instrument relating thereto, including,
without limitation, (i) any obligation to any Obligor relating to any unfunded
commitment from the Seller or the Trust Depositor, (ii) any taxes, fees, or
other charges imposed by any Governmental Authority and (iii) any insurance
premiums that remain owing with respect to any Loan Asset at the time such Loan
Asset is sold hereunder. Without limiting the foregoing, (x) the Issuer does not
assume any obligation to purchase any additional notes or loans under agreements
governing the Loan Assets and (y) the sale, transfer, assignment, set-over and
conveyance of the Loan Assets by the Trust Depositor to the Issuer pursuant to
this Agreement does not constitute and is not intended to result in a creation
or an assumption by the Trust Depositor or the Issuer of any obligation of the
Seller as lead agent or collateral agent under any Co-Lender Loan. The Trust
Depositor also hereby assigns to the Issuer all of the Trust Depositor’s right,
title and interest (but none of its obligations) under the Sale and Contribution
Agreement, including but not limited to the Trust Depositor’s right to exercise
the remedies created by the Sale and Contribution Agreement.

 

32

 

 

(e)          The Seller, Trust Depositor and Issuer intend and agree that (i)
the transfer of the Loan Assets by the Seller to the Trust Depositor under the
Sale and Contribution Agreement and the transfer of the Loan Assets by the Trust
Depositor to the Issuer hereunder are intended to be a sale, conveyance and
transfer of ownership of the Loan Assets, as the case may be, rather than the
mere granting of a security interest to secure a borrowing and (ii) such Loan
Assets shall not be part of the Seller’s or the Trust Depositor’s estate in the
event of a filing of a bankruptcy petition or other action by or against such
Person under any Insolvency Law. In the event, however, that notwithstanding
such intent and agreement, such transfers are deemed to be a mere granting of a
security interest to secure indebtedness, the Seller shall be deemed to have
granted (and as of the Closing Date hereby grants to) the Trust Depositor and
the Trust Depositor shall be deemed to have granted (and as of the Closing Date
hereby grants) to the Issuer, as the case may be, a perfected first priority
security interest in all right, title and interest of the Seller or of the Trust
Depositor, respectively, in such Loan Assets and this Agreement shall constitute
a security agreement under Applicable Law, securing the repayment of the
purchase price paid hereunder, the obligations and/or interests represented by
the Securities, in the order and priorities, and subject to the other terms and
conditions of, this Agreement, the Indenture and the Trust Agreement, together
with such other obligations or interests as may arise hereunder and thereunder
in favor of the parties hereto and thereto.

 

(f)          If any such transfer of the Loan Assets is deemed to be the mere
granting of a security interest to secure a borrowing, the Trust Depositor may,
to secure the Trust Depositor’s own borrowing under this Agreement (to the
extent that the transfer of the Loan Assets thereunder is deemed to be a mere
granting of a security interest to secure a borrowing) repledge and reassign (i)
all or a portion of the Loan Assets pledged to Trust Depositor by the Seller and
with respect to which the Trust Depositor has not released its security interest
at the time of such pledge and assignment, and (ii) all proceeds thereof. Such
repledge and reassignment may be made by Trust Depositor with or without a
repledge and reassignment by Trust Depositor of its rights under any agreement
with the Seller, and without further notice to or acknowledgment from the
Seller. The Seller waives, to the extent permitted by applicable law, all
claims, causes of action and remedies, whether legal or equitable (including any
right of setoff), against Trust Depositor or any assignee of Trust Depositor
relating to such action by Trust Depositor in connection with the transactions
contemplated by this Agreement.

 

(g)          The Trust Depositor and the Issuer acknowledge and agree (and the
Trustee is hereby directed to acknowledge and does acknowledge) that, solely for
administrative convenience, any assignment agreement required to be executed and
delivered in connection with the transfer of a Loan in accordance with the terms
of related Underlying Loan Agreements may reflect that the Seller is assigning
such Loan directly to the Issuer. Nothing in such assignment agreements shall be
deemed to impair the transfers of the Loan Assets by the Seller to the Trust
Depositor in accordance with the terms of the Sale and Contribution Agreement
and the subsequent transfer of the Loan Assets by the Trust Depositor to the
Issuer in accordance with the terms hereof.

 

Section 2.02.         Conditions to Transfer of Initial Loan Assets to Issuer.

 

On or before the Closing Date, the Seller or the Trust Depositor, as applicable,
shall deliver or cause to be delivered to the Owner Trustee and Trustee each of
the documents, certificates and other items as follows:

 

33

 

  

(a)          a certificate of an officer of the Seller substantially in the form
of Exhibit C hereto;

 

(b)          copies of resolutions of Horizon, as Seller and Servicer, and the
sole member of the Trust Depositor approving the execution, delivery and
performance of this Agreement, the Transaction Documents to which it is a party
and the transactions contemplated hereunder and thereunder, certified in each
case by the Secretary or an Assistant Secretary of Horizon and the sole member
of the Trust Depositor;

 

(c)          officially certified evidence dated within 30 days of the Closing
Date of due formation and good standing of the Seller under the laws of the
State of Delaware;

 

(d)          the initial List of Loans, certified by an officer of the Trust
Depositor, together with an Assignment with respect to the Initial Loan Assets
substantially in the form of Exhibit A (along with the delivery of any
instruments and Loan Files as required under Section 2.08);

 

(e)          a certificate of an officer of the sole member of the Trust
Depositor substantially in the form of Exhibit B hereto;

 

(f)          a letter from a nationally recognized accounting firm, addressed to
the Seller and the Trust Depositor, stating that such firm has reviewed a sample
of ten (10) of the Initial Loans and performed specific procedures for such
sample with respect to certain loan terms;

 

(g)          officially certified evidence dated within 30 days of the Closing
Date of due organization and good standing of the Trust Depositor under the laws
of the State of Delaware;

 

(h)          evidence of the proper filing of a UCC-1 financing statement,
naming the Seller as seller or debtor, naming the Trust Depositor as assignor,
buyer or secured party, and naming the Issuer as assignee of assignor, buyer or
secured party and describing the Loan Assets as collateral, with the office of
the Secretary of State of the State of Delaware and in such other locations as
required by the applicable UCC; and evidence of the proper filing of a UCC-1
financing statement, naming the Trust Depositor as seller or debtor, naming the
Issuer as assignor, buyer or secured party, and naming the Trustee as assignee
of assignor, buyer or secured party and describing the Loan Assets as collateral
with the office of the Secretary of State of the State of Delaware and in such
other locations as required by the applicable UCC; and evidence of proper filing
of a UCC-1 financing statement, naming the Issuer as debtor, naming the Trustee
as secured party and describing the Collateral as collateral with the office of
the Secretary of State of the State of Delaware and in such other locations as
required by the applicable UCC;

 

(i)          an Officer’s Certificate listing the Servicer’s Servicing Officers;

 

34

 

 

(j)          a fully executed copy of each of the Transaction Documents.

 

On or before the Closing Date, the Servicer shall have notified and directed the
Obligor with respect to each such Loan to make all payments on the Loans,
whether by wire transfer or otherwise, directly to the Lockbox Account.

 

Section 2.03.         Acceptance by Issuer.

 

On the Closing Date, if the conditions set forth in Section 2.02 have been
satisfied, the Issuer shall issue to, or upon the order of, the Trust Depositor
the Certificate representing ownership of a beneficial interest in one hundred
percent (100%) of the Issuer and the Issuer shall issue, and the Trustee shall
authenticate, to, or upon the order of, the Trust Depositor the Notes secured by
the Collateral.

 

Section 2.04.         Conveyance of Substitute Loans.

 

(a)          With respect to any Substitute Loans to be conveyed to the Trust
Depositor by the Seller as described in Section 2.06, the Seller hereby sells,
transfers, assigns, sets over and otherwise conveys to the Trust Depositor,
without recourse other than as expressly provided herein (and the Trust
Depositor shall purchase through cash payment and/or by exchange of one or more
related Loans released by the Issuer to the Trust Depositor on the related
Substitute Loan Cutoff Date), all the right, title and interest of the Seller in
and to the Substitute Loans and Related Property.

 

The purchase price may equal, exceed or be less than the fair market value of
such Substitute Loan as of the related Substitute Loan Cutoff Date, plus in each
case accrued interest thereon. To the extent the purchase price of any Loan is
less than the fair market value thereof, the Seller will be deemed to have made
a capital contribution with respect to such excess to the Trust Depositor.

 

(b)          Subject to Sections 2.01(d) and (e) and the conditions set forth in
Section 2.06, the Trust Depositor shall sell, transfer, assign, set over and
otherwise convey to the Issuer, without recourse other than as expressly
provided herein and therein, (i) all the right, title and interest of the Trust
Depositor in and to the Substitute Loans and (ii) all other Related Property
related to such Substitute Loans (the property in clauses (i) and (ii) above,
upon such transfer, becoming part of the Collateral).

 

(c)          The Seller shall transfer to the Trust Depositor under the Sale and
Contribution Agreement and the Trust Depositor shall transfer to the Issuer
hereunder the applicable Substitute Loans and Related Property only upon the
satisfaction of each of the following conditions on or prior to the related
Substitute Loan Cutoff Date (in addition to the conditions set forth in Section
2.09):

 

35

 

 

(i)          the Trust Depositor shall have provided the Issuer and the Trustee
with timely notice of such substitution, which shall be delivered no later than
11:00 a.m. on the related Substitute Loan Cutoff Date;

 

(ii)         there shall have occurred, with respect to each such Substitute
Loan, a corresponding Substitution Event with respect to one or more Loans then
in the Collateral;

 

(iii)        the Seller and the Trust Depositor shall have delivered to the
Issuer and the Trustee a Subsequent List of Loans listing the applicable
Substitute Loans and an assignment agreement as required by the related
Underlying Loan Agreement indicating that the Issuer is the holder of the
related Substitute Loan;

 

(iv)        the Seller shall have deposited or caused to be deposited in the
Collection Account all Collections received by it with respect to the applicable
Substitute Loans on and after the related Substitute Loan Cutoff Date;

 

(v)         each of the representations and warranties made by the Trust
Depositor pursuant to Sections 3.02 and 3.04 applicable to the Substitute Loans
shall be true and correct as of the related Substitute Loan Cutoff Date; and

 

(vi)        the Seller shall bear all incidental transactions costs incurred in
connection with a substitution effected pursuant to this Agreement and shall, at
its own expense, on or prior to the related Substitute Loan Cutoff Date,
indicate in its Computer Records that ownership of each Substitute Loan
identified on the Subsequent List of Loans has been sold by the Seller to the
Trust Depositor and by the Trust Depositor to the Issuer pursuant to the
Transfer and Servicing Agreements.

 

(d)          The Servicer, the Issuer and the Trustee (at the request of the
Servicer) shall execute and deliver such instruments, consents or other
documents and perform all acts reasonably requested by the Servicer in order to
effect the transfer and release of any of the Issuer’s interests in the Loans
that are being substituted.

 

Section 2.05.         Optional Sales of Loans.

 

(a)          At its option, any Loan may be sold by the Issuer to Horizon (or
any of its Affiliates) or a third party if:

 

(i)          such Loan becomes a Defaulted Loan;

 

(ii)         such Loan becomes a Delinquent Loan;

 

(iii)        such Loan becomes a Restructured Loan; or

 

(iv)        the Issuer, in its discretion, elects to sell the Loan.

 

36

 

 

(b)          No optional sale of any Loan (whether to Horizon, any of its
affiliates, or a third party) may be executed for a price less than the sum of
(i) the Outstanding Loan Balance of such Loan and (ii) interest accrued to the
date of such sale on the principal balance of such Loan at the interest rate
applicable to such Loan, and any such sale shall be subject to the further
limitations described in Section 2.09 below.

 

The Sale Proceeds from any sale pursuant to this Section 2.05(a) will be
deposited into the Collection Account and allocated as provided in Section 7.05.
Upon receipt by the Servicer for deposit in the Collection Account of the
amounts of Sale Proceeds received in connection with any such sale, the Servicer
shall request and the Issuer and the Trustee shall assign to the party
designated by the Servicer (or to the Servicer itself) all of the Issuer’s and
Trustee’s right, title and interest in the repurchased Loan and related Loan
Assets without recourse, representation or warranty. Thereafter, such reassigned
Loan shall no longer be included in the Collateral.

 

Section 2.06.         Optional Substitution of Loans.

 

(a)          At its option, any Loan may be substituted by the Issuer and
replaced with a substitute loan (each such Loan, a “Substitute Loan”) if any of
the following occur (each, a “Substitution Event”):

 

(i)          such Loan becomes a Defaulted Loan;

 

(ii)         such Loan becomes a Delinquent Loan;

 

(iii)        such Loan becomes a Restructured Loan; or

 

(iv)        the Issuer, in its discretion, elects to substitute the Loan.

 

Any such substitution shall be initiated by delivery of written notice (a
“Notice of Substitution”) to the Trustee from the Servicer that the Issuer
intends to substitute a Loan pursuant to this Section 2.06 and shall be
completed prior to 60 days after delivery of such notice. Each Notice of
Substitution shall specify the Loan to be substituted, the reasons for such
substitution and the Transfer Deposit Amount with respect to the Loan. The price
deemed paid by the Issuer for any Substitute Loan shall be an amount equal to
the Outstanding Loan Balance thereof, plus accrued interest thereon.

 

(b)          No substitution of a Substitute Loan will be permitted unless the
Servicer determines that such Substitute Loan is a Qualified Substitute Loan as
of the date each such Substitute Loan is transferred to the Issuer.

 

(c)          Any such substitution shall be subject to the further limitations
described in Section 2.09 below.

 



37

 

 

Section 2.07.         Release of Excluded Amounts.

  

(a)          The parties hereto acknowledge and agree that the Issuer has no
interest in the Excluded Amounts. The Trustee hereby agrees to release to the
Issuer from the Loan Assets, and the Issuer hereby agrees to release to the
Trust Depositor, any Excluded Amounts immediately upon identification thereof
and upon receipt of an Officer’s Certificate of the Servicer, which release
shall be automatic and shall require no further act by the Trustee or the
Issuer; provided that the Trustee and Issuer shall execute and deliver such
instruments of release and assignment or other documents, or otherwise confirm
the foregoing release, as may reasonably be requested by the Trust Depositor in
writing. Such Excluded Amounts shall not constitute and shall not be included in
the Loan Assets.

 

(b)          Immediately upon the release to the Trust Depositor by the Trustee
of any Excluded Amounts, the Trust Depositor hereby irrevocably agrees to
release to the Seller such Excluded Amounts, which release shall be automatic
and shall require no further act by the Trust Depositor; provided that the Trust
Depositor shall execute and deliver such instruments of release and assignment
or other documents, or otherwise confirm the foregoing release of such Excluded
Amounts, as may be reasonably requested by the Seller in writing.

 

Section 2.08.         Delivery of Documents in the Loan File.

 

(a)          Subject to the delivery requirements set forth in Section 2.08(b),
the Issuer hereby authorizes and directs the Seller and the Trust Depositor to
deliver possession of all the Loan Files to the Custodian on the Trustee’s
behalf (with copies to be held by the Servicer), on behalf of and for the
account of the Noteholders. The Seller and the Trust Depositor shall also
identify on the List of Loans (including any deemed amendment thereof associated
with any Substitute Loans), whether by attached schedule or marking or other
effective identifying designation, all Loans that are evidenced by such
instruments.

 

(b)          With respect to each Loan in the Collateral, (i) at least two (2)
Business Days before the Closing Date in the case of the Initial Loans and two
(2) Business Days before the related Substitute Loan Cutoff Date in the case of
any Substitute Loans (or, in each case, such lesser time as shall be acceptable
to the Custodian), the Trust Depositor or the Seller will deliver or cause to be
delivered to the Custodian on the Trustee’s behalf, to the extent not previously
delivered, each of the Required Loan Documents with respect to such Loan; and
(ii) on or before the Closing Date in the case of the Initial Loans and on or
before the related Substitute Loan Cutoff Date in the case of any Substitute
Loans (or, in each case, such lesser time as shall be acceptable to the
Custodian), the Trust Depositor or the Seller will deliver or cause to be
delivered to the Custodian on the Trustee’s behalf, to the extent not previously
delivered, each of the documents in the Loan File that is not part of the
Required Loan Documents with respect to such Loan.

 

38

 



 

Section 2.09.         Limitations on Optional Sale and Substitution.

 

In no event may (a) the aggregate Outstanding Loan Balance of Delinquent Loans
and Restructured Loans optionally sold or substituted by the Issuer hereunder
for any reason exceed 7.5% of the Aggregate Outstanding Pool Balance as of the
Cutoff Date (the “Cutoff Date Pool Balance”), subject to the limitation in
clause (c) below on aggregate optional sales and substitutions with respect to
all of the Loans, (b) the aggregate Outstanding Loan Balance of Defaulted Loans
sold or substituted by the Issuer exceed 7.5% of the Cutoff Date Pool Balance,
subject to the limitation in clause (c) below on aggregate optional sales and
substitutions with respect to all of the Loans, or (c) the aggregate Outstanding
Loan Balance of all Loans (including any Delinquent Loans, Restructured Loans or
Defaulted Loans optionally sold or substituted as described above) optionally
sold or substituted by the Issuer for any reason exceed 15% of the Cutoff Date
Pool Balance. For the purpose of calculating the percentage of the Cutoff Date
Pool Balance comprising Loans that are optionally sold or substituted as
described above, any Substitute Loans that have been placed into the Collateral
in satisfaction of the Trust Depositor’s obligations to repurchase or substitute
Loans pursuant to Section 11.01 shall be disregarded.

 

Section 2.10.         Certification by Custodian; Possession of Loan Files.

 

(a)          Review; Certification. On or prior to the Closing Date (in the case
of the Initial Loans) or the related Substitute Loan Cutoff Date (in the case of
any Substitute Loans), the Custodian shall review the Required Loan Documents in
the Loan File that are required to be delivered pursuant to Section 2.08(b) on
the Closing Date (in the case of the Initial Loans) or the related Substitute
Loan Cutoff Date (in the case of any Substitute Loans), and shall deliver to the
Seller, the Trust Depositor, the Trustee, and the Servicer a certification with
respect to the Required Loan Documents delivered to it at such time in the form
attached hereto as Exhibit L-1 on or prior to the Closing Date (in the case of
the Initial Loans) or the related Substitute Loan Cutoff Date (in the case of
any Substitute Loans). Within two (2) Business Days after the Custodian receives
the Required Loan Documents in the Loan File that are permitted, pursuant to
Section 2.08(b), to be delivered after the related Substitute Loan Cutoff Date
(in the case of any Substitute Loans), the Custodian shall deliver to the
Seller, the Trust Depositor, the Initial Purchaser, the Trustee and the Servicer
a certification with respect to the Required Loan Documents delivered to it at
such time in the form attached hereto as Exhibit L-1, which updated
certification shall supplement any previous certification given. Within 360 days
after the Closing Date in the case of the Initial Loans and the related
Substitute Loan Cutoff Date in the case of any Substitute Loans, the Custodian
shall deliver to the Seller, the Servicer, the Trust Depositor, the Initial
Purchaser, the Trustee and any Noteholder who requests a copy from the Trustee a
final certification in the form attached hereto as Exhibit L-2. A copy of the
final certification will be provided to any Noteholder upon request.

 

39

 

 

(b)          Non-Conforming Loan Files. If the Custodian during the process of
reviewing the Loan Files finds any document constituting a part of a Loan File
that is not properly executed (if applicable), has not been received, is
unrelated to a Loan identified in the List of Loans, or does not conform on its
face in a material respect to the requirements of the definition of Loan File,
or the description thereof as set forth in the List of Loans, the Custodian
shall promptly so notify the Seller, the Trust Depositor and the Servicer in the
form of an exception report attached to a certification required to be delivered
pursuant to Section 2.10(a). In performing any such review, the Custodian may
conclusively rely on the Seller as to the purported genuineness of any such
document and any signature thereon. It is understood that the scope of the
Custodian’s review of the Loan Files is limited solely to confirming that the
documents listed in the definition of Required Loan Documents have been executed
and received and relate to the Loans identified in the List of Loans. The Seller
agrees to use commercially reasonable efforts to remedy a defect in a document
constituting part of a Loan File which it is so notified by the Custodian in an
exception report and which the Seller, Trust Depositor or Servicer has
determined to be material in nature. If, however, within 30 days after
determination by the Seller or notice from the Trust Depositor or Servicer that
an exception is material, the Seller has not remedied the defect and such defect
materially and adversely affects the value of the related Loan, such Loan will
be treated as an Ineligible Loan and the Seller will (i) substitute in lieu of
such Loan a Substitute Loan in the manner and subject to the conditions set
forth in Section 11.01 or (ii) repurchase such Loan at a purchase price equal to
the Transfer Deposit Amount, which purchase price shall be deposited in the
Collection Account within such 30 day period. For the avoidance of doubt,
neither the Trustee nor the Custodian shall be responsible for determining
whether an item listed on an exception report constitutes a material defect or
whether such defect materially and adversely affects the value of the related
Loan.

 

(c)          Release of Entire Loan File upon Sale, Substitution or Repurchase.
Subject to Section 5.08(a), upon receipt by the Custodian of a certification of
a Servicing Officer of the Servicer of such substitution or of such purchase and
the deposit of the amounts then required to be deposited as described in Section
2.05, Section 2.06, Section 2.10(b) or Section 11.01, as applicable, in the
Collection Account (which certification shall be in the form of Exhibit M
hereto), the Trustee (or the Custodian on its behalf) shall release and ship to
the Servicer for release to the Seller the related Loan File and, upon request,
the Trustee and the Issuer shall execute, without recourse, and deliver such
instruments of transfer necessary to transfer all right, title and interest in
such Loan to the Seller free and clear of any Liens created by the Transaction
Documents. All costs of any such transfer shall be borne by the Seller.

 

(d)          Partial Release of Loan File and/or Related Property. Subject to
Section 5.08(b), if in connection with taking any action in connection with a
Loan (including, without limitation, the amendment to documents in the Loan File
and/or a revision to Related Property) the Servicer requires any item
constituting part of the Loan File, or the release from the Lien of the related
Loan of all or part of any Related Property, the Servicer shall deliver to the
Custodian a certificate to such effect in the form attached as Exhibit M hereto.
Subject to Section 5.08(d), upon receipt of such certification, the Custodian
shall ship for delivery to the Servicer within two (2) Business Days of such
request (if such request was received by 2:00 p.m., central time), the requested
documentation, and upon request, the Trustee shall execute, without recourse,
and deliver such instruments of transfer necessary to release all or the
requested part of the Related Property from the Lien of the related Loan and/or
the Lien under the Transaction Documents.

 

(e)          Annual Certification. Within ninety (90) days of the beginning of
each calendar year, commencing in 2014, the Custodian shall deliver to the
Seller, the Trust Depositor and the Servicer a certification in the form of
Exhibit K.

 

40

 

 

Notwithstanding any language to the contrary herein, neither the Trustee nor the
Custodian makes any representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency for any purpose, or genuineness of any of the
documents contained in each Loan File or (ii) the collectability, insurability,
effectiveness or suitability of any such Loan Asset. In its review of documents
and instruments pursuant to this Agreement, the Custodian and Trustee shall be
under no duty or obligation to inspect, review or examine the Loan Files to
determine that the contents thereof are genuine, enforceable or appropriate for
the represented purpose or that they are other than what they purport to be on
their face.

 

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

 

The Trust Depositor makes, and upon each conveyance of Substitute Loans, is
deemed to make, the representations and warranties in Section 3.01 through
Section 3.04, on which the Issuer will rely in purchasing the Initial Loan
Assets on the Closing Date (and, any Substitute Loan Assets on the relevant
Substitute Loan Cutoff Date), and on which the Securityholders will rely.

 

Such representations and warranties are given as of the execution and delivery
of this Agreement and as of the Closing Date (or Substitute Loan Cutoff Date, as
applicable), but shall survive the sale, transfer and assignment of the Loan
Assets to the Issuer. The repurchase obligation or substitution obligation of
the Trust Depositor set forth in Section 11.01 constitutes the sole remedy
available for a breach of a representation or warranty of the Trust Depositor
set forth in Section 3.01 through Section 3.04 of this Agreement.

 

Section 3.01.         Representations and Warranties Regarding the Trust
Depositor.

 

The Trust Depositor represents and warrants to the Issuer and the Trustee that:

 

(a)          Organization and Good Standing. The Trust Depositor is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has the power to own its assets and to
transact the business in which it is currently engaged. The Trust Depositor is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the business transacted by it or properties owned or
leased by it requires such qualification and in which the failure so to qualify
would reasonably be expected to have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of the Trust Depositor
or the Issuer.

 

41

 

 

(b)          Authorization; Valid Sale; Binding Obligations. The Trust Depositor
has the power and authority to make, execute, deliver and perform this Agreement
and the other Transaction Documents to which it is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which it is a party, and to create the Issuer and cause it to make,
execute, deliver and perform its obligations under this Agreement and the other
Transaction Documents to which the Issuer is a party, and the Trust Depositor
has taken all necessary limited liability company action to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement shall effect a valid sale,
transfer and assignment of or grant a security interest in the Loan Assets from
the Trust Depositor to the Issuer. This Agreement and the other Transaction
Documents to which the Trust Depositor is a party constitute the legal, valid
and binding obligation of the Trust Depositor enforceable in accordance with
their respective terms, except as enforcement of such terms may be limited by
applicable Insolvency Laws and general principles of equity, whether considered
in a suit at law or in equity.

 

(c)          No Consent Required. The Trust Depositor is not required to obtain
the consent of any other party (other than those that it has already obtained)
or any consent, license, approval or authorization from, or registration or
declaration with, any Governmental Authority (other than (i) the filing of UCC
financing statements and (ii) those that it has already obtained) in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement or the other Transaction Documents to which it is a party.

 

(d)          No Violations. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party by the
Trust Depositor, and the consummation of the transactions contemplated hereby
and thereby, will not violate in any material respect any Applicable Law
applicable to the Trust Depositor, or conflict with, result in a default under
or constitute a breach of the Trust Depositor’s organizational documents or
material Contractual Obligations to which the Trust Depositor is a party or by
which the Trust Depositor or any of the Trust Depositor’s properties may be
bound, or result in the creation or imposition of any Lien of any kind upon any
of its properties pursuant to the terms of any such material Contractual
Obligations, other than as contemplated by the Transaction Documents.

 

(e)          Litigation. No litigation or administrative proceeding of or before
any court, tribunal or governmental body is currently pending, or to the
knowledge of the Trust Depositor threatened, against the Trust Depositor or any
of its properties or with respect to this Agreement, the other Transaction
Documents to which it is a party or the Securities (i) that, if adversely
determined, would in the reasonable judgment of the Trust Depositor be expected
to have a material adverse effect on the business, properties, assets or
condition (financial or otherwise) of the Trust Depositor or the Issuer or the
transactions contemplated by this Agreement or the other Transaction Documents
to which the Trust Depositor is a party or (ii) seeking to adversely affect the
federal income tax or other federal, state or local tax attributes of the
Certificate or Notes.

 

(f)          Solvency. The Trust Depositor, at the time of and after giving
effect to each conveyance of Loan Assets hereunder, is Solvent on and as of the
date thereof.

 

42

 

 

(g)          Taxes. The Trust Depositor has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed and has paid all taxes
shown to be due and payable on such returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any amount
of tax due, the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
generally accepted accounting principles have been provided on the books of the
Trust Depositor); no tax Lien has been filed and, to the Trust Depositor’s
knowledge, no claim is being asserted, with respect to any such tax, fee or
other charge.

 

(h)          Place of Business; No Changes. The Trust Depositor’s location
(within the meaning of Article 9 of the UCC) is the State of Delaware. The Trust
Depositor has not changed its name, whether by amendment of its certificate of
formation, by reorganization or otherwise, and has not changed its location
within the 4-months preceding the Closing Date.

 

(i)          Not an Investment Company. The Trust Depositor is not and, after
giving effect to the transactions contemplated by the Transaction Documents,
will not be required to be registered as an “investment company” under the 1940
Act.

 

(j)          Sale Treatment. Other than for accounting and tax purposes, the
Trust Depositor has treated the transfer of Loan Assets to the Issuer for all
purposes as a sale and purchase on all of its relevant books and records and
other applicable documents.

 

(k)          Security Interest.

 

(i)          This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in favor of the Issuer in all right, title and
interest of Trust Depositor in the Loan Assets, which security interest is prior
to all other Liens (except for Permitted Liens), and is enforceable as such
against creditors of and purchasers from the Trust Depositor;

 

(ii)         the Loans, along with the related Loan Files, constitute “general
intangibles,” “instruments,” “accounts,” “investment property,” or “chattel
paper,” within the meaning of the applicable UCC;

 

(iii)        the Trust Depositor owns and has, and upon the sale and transfer
thereof by the Trust Depositor to the Issuer, the Issuer will have, good and
marketable title to the Loan Assets free and clear of any Lien (other than
Permitted Liens), claim or encumbrance of any Person;

 

(iv)        the Trust Depositor has received all consents and approvals required
by the terms of the Loan Assets to the sale of the Loan Assets hereunder to the
Issuer;

 

(v)         the Trust Depositor has caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
the Loan Assets granted to the Issuer under this Agreement to the extent
perfection can be achieved by filing a financing statement; 

 

43

 



 



 

 

(vi)        other than the security interest granted to the Issuer pursuant to
this Agreement, the Trust Depositor has not pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of the Loan Assets. The Trust
Depositor has not authorized the filing of and is not aware of any financing
statements naming the Trust Depositor as debtor that include a description of
collateral covering the Loan Assets other than any financing statement (A)
relating to the security interest granted by the Trust Depositor under this
Agreement, or (B) that has been terminated or for which a release or partial
release has been filed. The Trust Depositor is not aware of the filing of any
judgment or tax Lien filings against the Trust Depositor;

 

(vii)       all original executed copies of each Underlying Note (if any) that
constitute or evidence the Loan Assets have been delivered to the Trustee;

 

(viii)      the Trust Depositor has received a written acknowledgment from the
Trustee that the Trustee or its bailee is holding any Underlying Notes that
constitute or evidence any Loan Assets solely on behalf of and for the benefit
of the Securityholders; and

 

(ix)         none of the Underlying Notes that constitute or evidence any Loan
Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Issuer and the
Trustee.

 

(l)          Value Given. The cash payments and the Certificate received by the
Trust Depositor in respect of the purchase price of the Loan Assets sold
hereunder constitute reasonably equivalent value in consideration for the
transfer to the Issuer of such Loan Assets under this Agreement, such transfer
was not made for or on account of an antecedent debt owed by the Seller to the
Trust Depositor, and such transfer was not and is not voidable or subject to
avoidance under any Insolvency Law.

 

(m)         Investment Company. The Issuer is not and, after giving effect to
the transactions contemplated by the Transaction Documents, will not be required
to be registered as an “investment company” within the meaning of the 1940 Act.

 

(n)          No Defaults. The Trust Depositor is not in default with respect to
any order or decree of any court or any order, regulation or demand of any
federal, state, municipal or governmental agency, which default would reasonably
be expected to have consequences that would materially and adversely affect the
condition (financial or otherwise) or operations of the Trust Depositor or its
respective properties or might have consequences that would materially and
adversely affect its performance hereunder.

 

44

 

 

(o)         Bulk Transfer Laws. The transfer, assignment and conveyance of the
Loans by the Trust Depositor pursuant to this Agreement are not subject to the
bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction.

 

(p)         Origination and Collection Practices. The origination and collection
practices used by any Affiliate of the Trust Depositor with respect to each Loan
have been consistent with the Servicing Standard and have complied with the
Credit and Collection Policy in all material respects.

 

(q)         [Reserved].

 

(r)          Lack of Intent to Hinder, Delay or Defraud. Neither the Trust
Depositor nor any of its Affiliates sold, or will sell, any interest in any Loan
Asset with any intent to hinder, delay or defraud any of their respective
creditors.

 

(s)          Nonconsolidation. The Trust Depositor conducts its affairs such
that the Issuer would not be substantively consolidated in the estate of the
Trust Depositor and their respective separate existences would not be
disregarded in the event of the Trust Depositor’s bankruptcy.

 

(t)          Accuracy of Information. All written factual information heretofore
furnished by the Trust Depositor for purposes of or in connection with this
Agreement or the other Transaction Documents to which Trust Depositor is a
party, or any transaction contemplated hereby or thereby is, and all such
written factual information hereafter furnished by the Trust Depositor to any
party to the Transaction Documents will be, true and accurate in all material
respects, on the date such information is stated or certified; provided that the
Trust Depositor shall not be responsible for any factual information furnished
to it by any third party not affiliated with it, or the Seller or the Servicer,
except to the extent that a Responsible Officer of the Trust Depositor has
actual knowledge that such factual information is inaccurate in any material
respect.

 

The representations and warranties set forth in Section 3.01(k) may not be
waived by any Person and shall survive the termination of this Agreement. The
Trust Depositor and Issuer shall provide the Rating Agency with prompt written
notice upon obtaining knowledge of any breach of the representations and
warranties set out in Section 3.01(k).

 

Section 3.02.         Representations and Warranties Regarding Each Loan and as
to Certain Loans in the Aggregate.

 

The Trust Depositor represents and warrants as to each Initial Loan as of the
Closing Date, and as of each Substitute Loan Cutoff Date with respect to each
Substitute Loan, that:

 

45

 

 

(a)          List of Loans. The information set forth in the List of Loans
attached hereto as Exhibit G (as the same may be amended or deemed amended in
respect of a conveyance of Substitute Loans on a Substitute Loan Cutoff Date) is
true, complete and correct as of the Closing Date and each Substitute Loan
Cutoff Date, as applicable.

 

(b)          Eligible Loan. Such Loan satisfies the criteria for the definition
of Eligible Loan set forth in this Agreement as of the date of its conveyance
hereunder.

 

Section 3.03.        [Reserved].

 

Section 3.04.        Representations and Warranties Regarding the Required Loan
Documents.

 

The Trust Depositor represents and warrants on the Closing Date with respect to
the Initial Loans (or as of the related Substitute Loan Cutoff Date, with
respect to Substitute Loans), that except as otherwise provided in Section 2.08,
the Required Loan Documents and each other item included in the Loan File for
each Loan are in the possession of the Trustee (or the Custodian, on behalf of
the Trustee).

 

Section 3.05.        [Reserved].

 

Section 3.06.        Representations and Warranties Regarding the Servicer.

 

The initial Servicer represents and warrants to the Owner Trustee and the
Trustee that:

 

(a)          Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation and has the power to own its assets and to transact
the business in which it is currently engaged. The Servicer is duly qualified to
do business and is in good standing in each jurisdiction in which the character
of the business transacted by it or properties owned or leased by it requires
such qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets, or condition (financial or
otherwise) of the Servicer or the Issuer. The Servicer is properly licensed in
each jurisdiction to the extent required by the laws of such jurisdiction to
service the Loans in accordance with the terms hereof and in which the failure
to so qualify would reasonably be expected to have a material adverse effect on
the business, properties, assets, or condition (financial or otherwise) of the
Servicer or Issuer.

 

(b)          Authorization; Binding Obligations. The Servicer has the power and
authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Servicer is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which the Servicer is a party, and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Servicer is a party.
This Agreement and the other Transaction Documents to which the Servicer is a
party constitute the legal, valid and binding obligations of the Servicer
enforceable in accordance with their respective terms, except as enforcement of
such terms may be limited by applicable Insolvency Laws and general principles
of equity, whether considered in a suit at law or in equity.

 

46

 

 

(c)          No Consent Required. The Servicer is not required to obtain the
consent of any other party (other than those that it has already obtained) or
any consent, license, approval or authorization from, or registration or
declaration with, any Governmental Authority (other than those that it has
already obtained) in connection with the execution, delivery, performance,
validity or enforceability of this Agreement or the other Transaction Documents
to which the Servicer is a party.

 

(d)          No Violations. The execution, delivery and performance by the
Servicer of this Agreement and the other Transaction Documents to which the
Servicer is a party will not violate any Applicable Law applicable to the
Servicer, or conflict with, result in a default under or constitute a breach of
the Servicer’s organizational documents or any material Contractual Obligations
to which the Servicer is a party or by which the Servicer or any of the
Servicer’s properties may be bound, or result in the creation of or imposition
of any Lien of any kind upon any of its properties pursuant to the terms of any
such material Contractual Obligations, other than as contemplated by the
Transaction Documents.

 

(e)          Litigation. No litigation or administrative proceeding of or before
any court, tribunal or governmental body is currently pending, or to the
knowledge of the Servicer threatened, against the Servicer or any of its
properties or with respect to this Agreement, or any other Transaction Document
to which the Servicer is a party that, if adversely determined, would in the
reasonable judgment of the Servicer be expected to have a material adverse
effect on the business, properties, assets or condition (financial or otherwise)
of the Servicer or the Issuer or the transactions contemplated by this Agreement
or any other Transaction Document to which the Servicer is a party.

 

(f)          Reports. All reports, certificates and other written information
furnished by the Servicer with respect to the Loans are correct in all material
respects on the date such information is furnished or certified; provided that
the Servicer shall not be responsible for any information furnished to it by any
third party not affiliated with the Servicer contained in any such reports,
certificates or other written information, except to the extent that a
Responsible Officer of the Servicer has actual knowledge that such factual
information is inaccurate in any material respect.

 

Section 3.07.        Representations of the Backup Servicer. The Backup Servicer
represents and warrants to the Owner Trustee and the Trustee that:

 

(a)          Organization and Good Standing. The Backup Servicer has been duly
organized and is validly existing and in good standing under the laws of its
jurisdiction of organization, with power, authority and legal right to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted, and had at all relevant times, and now
has, power, authority and legal right to enter into and perform its obligations
under this Agreement;

 

47

 

 

(b)          Due Qualification. The Backup Servicer is duly qualified to do
business, is in good standing and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business (including the servicing of the Loans as required by
this Agreement) requires or shall require such qualification;

 

(c)          Power and Authority. The Backup Servicer has the power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which the Backup Servicer is a party and to carry out its terms and
their terms, respectively, and the execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Backup Servicer is a
party have been duly authorized by the Backup Servicer by all necessary
corporate action;

 

(d)          Binding Obligation. This Agreement and the other Transaction
Documents to which the Backup Servicer is a party shall constitute the legal,
valid and binding obligations of the Backup Servicer enforceable in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors' rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law;

 

(e)          No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which the Backup Servicer
is a party, and the fulfillment of the terms of this Agreement and the other
Transaction Documents to which the Backup Servicer is a party, shall not
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time) a default under, the
articles of incorporation or bylaws of the Backup Servicer, or any indenture,
agreement, mortgage, deed of trust or other instrument to which the Backup
Servicer is a party or by which it is bound, or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement, mortgage, deed of trust or other instrument, other
than this Agreement, or violate any law, order, rule or regulation applicable to
the Backup Servicer of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Backup Servicer or any of its properties;

 

(f)          No Proceedings. There are no proceedings or investigations pending
or, to the Backup Servicer's knowledge, threatened against the Backup Servicer,
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality having jurisdiction over the Backup Servicer or its
properties (A) asserting the invalidity of this Agreement or any of the
Transaction Documents to which the Backup Servicer is a party, (B) seeking to
prevent the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Transaction Documents to which the
Backup Servicer is a party, (C) seeking any determination or ruling that would
reasonably be expected to materially and adversely affect the performance by the
Backup Servicer of its obligations under, or the validity or enforceability of,
this Agreement or any of the Transaction Documents to which the Backup Servicer
is a party or (D) seeking to adversely affect the federal income tax or other
federal, state or local tax attributes of the Notes;

 

48

 

 

(g)          No Consents. The Backup Servicer is not required to obtain the
consent of any other party or any consent, license, approval or authorization,
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery, performance, validity or
enforceability of this Agreement which has not already been obtained.

 

ARTICLE 4.



PERFECTION OF TRANSFER AND
PROTECTION OF SECURITY INTERESTS

 

Section 4.01.         Custody of Loans.

 

The contents of each Loan File shall be held in the custody of the Custodian (on
behalf of the Trustee) under the Indenture for the benefit of, and as agent for,
the Securityholders.

 

Section 4.02.         Filing.

 

On the Closing Date, the Seller, Trust Depositor and Servicer shall cause the
UCC financing statement(s) referred to in Section 2.02(h) hereof to be filed,
and from time to time the Servicer, on behalf of the Issuer, shall take and
cause to be taken such actions and execute such documents as are necessary or
desirable or as the Issuer or Trustee (acting at the direction of the Majority
Noteholders) may reasonably request to perfect and protect the Trustee’s first
priority perfected security interest in the Loan Assets against all other
Persons, including, without limitation, the filing of financing statements,
amendments thereto and continuation statements, the execution of transfer
instruments and the making of notations on or taking possession of all records
or documents of title. Notwithstanding the obligations of the Seller, Trust
Depositor and Servicer set forth in the preceding sentence, the Issuer hereby
authorizes the Servicer to prepare and file, at the expense of the initial
Servicer, such UCC financing statements (including but not limited to renewal,
continuation or in lieu statements) and amendments or supplements thereto or
other instruments as the Servicer may from time to time deem necessary or
appropriate in order to perfect and maintain the security interest granted
hereunder in accordance with the UCC.

 

Section 4.03.        Changes in Name, Organizational Structure or Location.

 

(a)          During the term of this Agreement, none of the Seller, the
Servicer, the Trust Depositor or the Issuer shall change its name, form of
organization, existence, state of formation or location without first giving at
least 30 days’ prior written notice to the other parties hereto and the Owner
Trustee.

 

49

 

 

(b)          If any change in either the Servicer’s, the Seller’s or the Trust
Depositor’s name, form of organization, existence, state of formation, location
or other action would make any financing or continuation statement or notice of
ownership interest or Lien relating to any Loan Asset seriously misleading
within the meaning of applicable provisions of the UCC or any title statute, the
Servicer, no later than ten (10) Business Days after the effective date of such
change, shall file such amendments as may be required (including, but not
limited to, any filings and other acts necessary or advisable under the UCC of
each relevant jurisdiction) to preserve and protect the Trustee’s security
interest in the Loan Assets and the proceeds thereof.

 

Section 4.04.         Costs and Expenses.

 

The initial Servicer agrees to pay all reasonable costs and disbursements in
connection with the perfection and the maintenance of perfection, as against all
third parties, of the Trustees’ and Issuer’s right, title and interest in and to
the Loan Assets (including, without limitation, the security interest in the
Related Property related thereto and the security interests provided for in the
Indenture); provided that to the extent permitted by the Required Loan
Documents, the Servicer may seek reimbursement for such costs and disbursements
from the related Obligors.

 

Section 4.05.         Sale Treatment.

 

Other than for accounting and tax purposes, the Trust Depositor shall treat the
transfer of Loan Assets made hereunder for all purposes as a sale and purchase
on all of its relevant books and records.

 

Section 4.06.         Separateness from Trust Depositor.

 

The Seller agrees to take or refrain from taking or engaging in with respect to
the Trust Depositor each of the actions or activities specified in the
“substantive consolidation” opinion of Dechert LLP (including any certificates
of the Seller delivered in connection therewith) delivered on the Closing Date,
upon which the conclusions therein are based.

 

ARTICLE 5.

SERVICING OF LOANS

 

Section 5.01.        Appointment and Acceptance.

 

(a)          Horizon is hereby appointed as Servicer pursuant to this Agreement
and pursuant to the other Transaction Documents under which the Servicer has any
rights, duties or obligations. Horizon accepts such appointment and agrees to
act as the Servicer pursuant to this Agreement and pursuant to the other
Transaction Documents under which Horizon, as Servicer, has any rights, duties
or obligations.

 

(b)          U.S. Bank National Association is hereby appointed as Backup
Servicer pursuant to this Agreement and pursuant to the other Transaction
Documents under which the Backup Servicer has any rights, duties or obligations.
U.S. Bank National Association hereby accepts such appointment and agrees to act
as the Backup Servicer pursuant to this Agreement and pursuant to the other
Transaction Documents under which U.S. Bank National Association, as Backup
Servicer, has any rights, duties or obligations.

 

50

 

 

Section 5.02.        Duties of the Servicer and the Backup Servicer.

 

(a)          The Servicer, as an independent contract servicer, shall service
and administer the Loans (including, with respect to Co-Lender Loans, the
Issuer’s interest as a lender thereunder) and shall have full power and
authority, acting alone, to do any and all things in connection with such
servicing and administration which the Servicer may deem necessary or desirable
and consistent with the terms of this Agreement, the Credit and Collection
Policy and the Servicing Standard and the Issuer’s rights under the applicable
Underlying Loan Agreements. The parties hereto each acknowledge, and the
Noteholders and the Certificateholder are hereby deemed to acknowledge, that the
Servicer, as Servicer under this Agreement, possesses only such rights with
respect to the enforcement of rights and remedies with respect to the Loans and
the Related Property and under the Required Loan Documents as those which have
been transferred to the Issuer with respect to the related Loan. Therefore, the
provisions of this Article V shall only apply to Co-Lender Loans with respect to
which the Servicer is the lead agent and to the extent not inconsistent with the
related Required Loan Documents.

 

(b)          The Servicer may perform its duties directly or, consistent with
the Servicing Standard, through agents, accountants, experts, attorneys,
brokers, consultants or nominees selected with reasonable care by the Servicer.
The Servicer will remain fully responsible and fully liable for its duties and
obligations hereunder and under any other Transaction Document notwithstanding
any such delegation to a third party. Performance by any such third party of any
of the duties of the Servicer hereunder or under any other Transaction Document
shall be deemed to be performance thereof by the Servicer. In addition, the
Servicer may enter into Subservicing Agreements for any servicing and
administration of Loans with any entity; provided that for any Subservicing
Agreement that delegates all or substantially all of the Servicer’s duties
hereunder, the Holders of 100% of the Notes shall have consented in writing to
such Subservicing Agreement and the Servicer shall have provided the Rating
Agency with written notice of such Subservicing Agreement; provided, further,
that the Backup Servicer shall not be required to obtain such consent if, after
such time as the Backup Servicer shall have become the Servicer hereunder, it
shall enter into a Subservicing Agreement that delegates all or substantially
all of the Servicer’s duties hereunder. The Servicer shall be entitled to
terminate any Subservicing Agreement in accordance with the terms and conditions
of such Subservicing Agreement and to either itself directly service the related
Loans or enter into a Subservicing Agreement with a successor Subservicer as
permitted in this clause (b); provided that the Servicer shall promptly notify
the Rating Agencies of the termination of any Subservicing Agreement that had
delegated all or substantially all of the Servicer’s duties hereunder.
Notwithstanding any Subservicing Agreement, any of the provisions of this
Agreement relating to agreements or arrangements between the Servicer and a
Subservicer or referencing actions taken through a Subservicer or otherwise, so
long as this Agreement shall remain effective, the Servicer shall remain
obligated and primarily liable to the Trustee, for itself and on behalf of the
Issuer, for the servicing and administering of the Loans in accordance with the
provisions of this Agreement, the Credit and Collection Policy and the Servicing
Standard, without diminution of such obligation or liability by virtue of such
Subservicing Agreements or other arrangements with third parties pursuant to
this clause (b) or by virtue of indemnification from the Subservicer and to the
same extent and under the same terms and conditions as if the Servicer alone
were servicing and administering the Loans. For purposes of this Agreement, the
Servicer shall be deemed to have received payments on Loans when any Subservicer
has received such payments. The Servicer shall be entitled to enter into any
agreement with a Subservicer for indemnification of the Servicer by such
Subservicer, and nothing contained in this Agreement shall be deemed to limit or
modify such indemnification.

 

51

 

 

(c)          Any Subservicing Agreement that may be entered into and any
transactions or services relating to the Loans involving a Subservicer in its
capacity as such and not as an originator shall be deemed to be between the
Subservicer and the Servicer alone, and the Trustee and the Securityholders
shall not be deemed parties thereto and shall have no claims, rights,
obligations, duties or liabilities with respect to the Subservicer except as set
forth in Section 5.02(d). Notwithstanding the foregoing, the Servicer shall (i)
at its expense and without reimbursement, deliver to the Trustee a copy of each
Subservicing Agreement and (ii) provide notice of the termination of any
Subservicer within a reasonable time after such Subservicer’s termination to the
Trustee.

 

(d)          In the event the initial Servicer shall for any reason no longer be
the Servicer, the initial Servicer at its expense and without right of
reimbursement therefor, shall, upon request of the Trustee, deliver to the
Backup Servicer all documents and records (including computer tapes and
diskettes) in its possession relating to each Subservicing Agreement and the
Loans then being serviced hereunder and an accounting of amounts collected and
held by it hereunder and otherwise use its best efforts to effect the orderly
and efficient transfer of the Subservicing Agreements and of any other
arrangements with third parties pursuant to clause (a) of this Section 5.02 to
the Backup Servicer to the extent permitted thereby.

 

(e)          Modifications and Waivers Relating to Loans.

 

(i)          So long as it is consistent with the Credit and Collection Policy
and the Servicing Standard, the Servicer may agree to waive, modify or vary any
term of any Loan, if in the Servicer’s determination such waiver, modification
or variance will not be materially adverse to the interests of the Noteholders;
provided that the Servicer may not:

 

(1)         agree to amend, waive, modify or vary any Loan in any manner that
would extend the stated maturity date of such Loan beyond the Legal Final
Payment Date; or

 

(2)         enter into any amendment, waiver, modification or variance with
respect to any Loan for the purpose or with the intention of causing a
Substitution Event to occur with respect to such Loan solely in order to render
such Loan eligible for repurchase or substitution hereunder.

 

52

 

 

(ii)         Except as expressly set forth in Section 5.02(e)(i), the Servicer
may execute any amendments, waivers, modifications or variances related to such
Loan and any documents related thereto on behalf of the Issuer.

 

(iii)        [Reserved].

 

(iv)        Although costs incurred by the Servicer or any Subservicer in
respect of Servicing Advances, including any interest owed with respect thereto,
may be added to the amount owing by the Obligor under the related Loan, such
amounts shall not be so added for the purposes of calculating distributions to
Noteholders. Any fees and costs imposed in connection therewith on the Obligor
of the related Loan, and any reimbursement of Servicing Advances by any Obligor
or out of Sale Proceeds, Liquidation Proceeds or Insurance Proceeds, in each
case, received with respect to the related Loan or its Related Property shall be
withdrawn and payable to the Servicer from the Collection Account pursuant to
Section 7.03(h) as additional servicing compensation or reimbursement, as
applicable. Without limiting the generality of the foregoing, so long as it is
consistent with the Credit and Collection Policy and the Servicing Standard, the
Servicer shall continue, and is hereby authorized and empowered to execute and
deliver on behalf of the Issuer, the Trustee and each Securityholder, all
instruments of amendment, waiver, satisfaction or cancellation, or of partial or
full release, discharge and all other comparable instruments, with respect to
the Loans and with respect to any Related Property. Such authority shall
include, but not be limited to, the authority to substitute or release items of
Related Property consistent with the Credit and Collection Policy and the
Servicing Agreement and sell Loans previously transferred to the Issuer. The
Issuer and the Trustee have granted a power of attorney to the Servicer with
respect thereto, pursuant to Section 5.02(t). In connection with any such sale,
the Servicer shall deposit in the Collection Account, pursuant to Section
7.03(b), all proceeds received upon such sale (other than Excluded Amounts). If
reasonably required by the Servicer, the Issuer and the Trustee shall furnish
the Servicer, within five (5) Business Days of receipt of the Servicer’s
request, with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties under this Agreement or under any of the other Transaction Documents. Any
such request by the Servicer to the Issuer or the Trustee shall be accompanied
by a certification in the form of Exhibit F attached hereto signed by a
Servicing Officer. In connection with any substitution of Related Property, the
Servicer shall deliver to the Trustee the items required by, and within the time
frame set forth in, Section 2.08, assuming that the date of substitution is the
relevant Substitute Loan Cutoff Date.

 

(v)         The Servicer will not be in breach of its obligations under this
Agreement by reason of any waiver, modification or variance taken by the
administrative agent, syndicate agent or other Person acting in a similar
capacity in respect of a Co-Lender Loan at the direction of the requisite
percentage of the lenders in violation of this Agreement if the Servicer, acting
on behalf of the Issuer, did not consent to such waiver, modification or
variance on behalf of the Issuer.

 

53

 

 

(f)          The Servicer shall service and administer the Loans (including
collection, foreclosure, foreclosed property and repossessed collateral
management procedures other than for Co-Lender Loans, and with respect to
Co-Lender Loans, the Issuer’s interest as a lender or purchaser thereunder) in
accordance with the Required Loan Documents, the Credit and Collection Policy
and the Servicing Standard.

 

(g)          In accordance with the power set forth in Section 2.01(a), the
initial Servicer shall perform the duties of the Issuer under the Transaction
Documents. In furtherance of the foregoing, the initial Servicer shall consult
with the Owner Trustee as the Servicer deems appropriate regarding the duties of
the Issuer under the Transaction Documents. The initial Servicer shall monitor
the performance of the Issuer and the Owner Trustee of their respective duties
under the Transaction Documents and shall advise the Owner Trustee when action
is necessary to comply with the Issuer’s or the Owner Trustee’s duties under the
Transaction Documents. The initial Servicer shall prepare for execution by the
Owner Trustee or the Issuer or shall cause the preparation by other appropriate
Persons of all such documents, reports, filings, instruments, certificates and
opinions as it shall be the duty of the Issuer or the Owner Trustee to prepare,
file or deliver pursuant to the Transaction Documents.

 

(h)          In addition to the duties of the Servicer set forth in this
Agreement or any of the Transaction Documents, the initial Servicer shall
perform or shall cause to be performed such calculations and shall prepare for
execution by the Issuer or the Owner Trustee or shall cause the preparation by
other appropriate Persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer to prepare, file
or deliver pursuant to state and federal tax and securities laws. In accordance
with the directions of the Issuer or the Owner Trustee, as applicable, the
initial Servicer shall administer, perform or supervise the performance of such
other activities in connection with the Issuer as are not covered by any of the
foregoing provisions and as are expressly requested by the Issuer or the Owner
Trustee and are reasonably within the capability of the Servicer. The Servicer
is hereby authorized to execute documents, instruments and certificates on
behalf of the Issuer.

 

(i)          Notwithstanding anything in this Agreement or any of the
Transaction Documents to the contrary, the Servicer shall be responsible for
promptly (upon a Responsible Officer of the Servicer having actual knowledge
thereof) notifying the Owner Trustee and the Trustee in the event that any
withholding tax is imposed on the Issuer’s payments (or allocations of income)
to a Securityholder. Any such notice shall be in writing and specify the amount
of any withholding tax required to be withheld by the Owner Trustee or the
Trustee pursuant to such provision.

 

(j)          All tax returns required to be signed by the Issuer, if any, will
be signed by the Servicer (so long as the Servicer is the Seller) on behalf of
the Issuer if permitted under applicable law and otherwise by the Owner Trustee
on behalf of the Issuer.

 

54

 

 

(k)          The Servicer shall maintain appropriate books of account and
records relating to services performed under this Agreement, which books of
account and records shall be reasonably accessible for inspection by the Owner
Trustee and Trustee at any time during the Servicer’s normal business hours upon
not less than three (3) Business Days’ prior written notice.

 

(l)          The Servicer shall provide written notice of any material change to
the Servicing Standard and the Credit and Collection Policy to the Rating
Agency, the Backup Servicer and the Trustee.

 

(m)          For so long as any of the Notes are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) of the Securities Act, (i) the
initial Servicer will provide or cause to be provided to any holder of such
Notes and any prospective purchaser thereof designated by such holder, upon the
request of such a holder or prospective purchaser, the information required to
be provided to such holder or prospective purchaser by Rule 144A(d)(4) under the
Securities Act; and (ii) the initial Servicer shall update such information from
time to time in order to prevent such information from becoming false and
misleading and will take such other actions as are necessary to ensure that the
safe harbor exemption from the registration requirements of the Securities Act
under Rule 144A is and will be available for resales of such Notes conducted in
accordance with Rule 144A.

 

(n)          The initial Servicer will keep in full force and effect its
existence, rights and franchise as a Delaware corporation, and the Servicer
shall obtain and preserve its qualification to do business in each jurisdiction
in which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and of any of the Loans and to perform its
duties under this Agreement.

 

(o)          The Servicer shall be entitled to reimbursement for any Servicing
Advances or Scheduled Payment Advances from Collections. Notwithstanding
anything contained herein to the contrary, in no event shall the application of
Scheduled Payment Advances prevent a Loan from being or becoming a Defaulted
Loan.

 

(p)          The Servicer shall not be responsible for any taxes payable by the
Issuer or any Servicing Fees payable to any Successor Servicer.

 

(q)          All payments received on Loans by the Servicer will be applied by
the Servicer to amounts due by each Obligor in accordance with the provisions of
the related Required Loan Documents or, if to be applied at the discretion of
the Servicer, then consistent with the Credit and Collection Policy and the
Servicing Standard.

 

(r)          To the extent permitted by applicable law, the initial Servicer
shall be responsible for any tax reporting, disclosure, record keeping or list
maintenance requirements of the Issuer under Code Sections 6011(a), 6111(d) or
6112, including, but not limited to, the preparation of IRS Form 8886 pursuant
to Federal Income Tax Regulations Section 1.6011-4(d) or any successor provision
and any required list maintenance under Federal Income Tax Regulations Section
301.6112-1 or any successor provision.

 

55

 

 

(s)          The Servicer will maintain the Servicing Files at the principal
place of business of the Servicer at the address set forth in Section 13.04
hereof in accordance with the Servicing Standard.

 

(t)          The Trust Depositor, the Issuer and the Trustee each hereby
irrevocably (except as provided below) appoint the Servicer its respective true
and lawful agent and attorney-in-fact (with full power of substitution) in its
name, place and stead and at the Issuer’s expense, in connection with the
performance of the Servicer’s duties provided for in this Agreement and in the
other Transaction Documents, including the following powers: (a) to give any
necessary receipts or acquittance for amounts collected or received on or with
respect to the Loans and the Related Property, (b) to make all necessary
transfers of the Loans, and/or of the Related Property, as applicable, in
accordance herewith and therewith, (c) to execute (under hand under seal or as a
deed) and deliver all necessary or appropriate bills of sale, assignments,
agreements and other instruments and endorsements in connection with any such
transfer, and (d) to execute (under hand, under seal or as a deed) any votes,
consents, directions, releases, amendments, waivers, satisfactions and
cancellations, agreements, instruments, orders or other documents or
certificates in connection with or pursuant to this Agreement or the other
Transaction Documents relating thereto or to the duties of the Servicer
hereunder or thereunder, the Trust Depositor, the Issuer and the Trustee hereby
ratifying and confirming all that such attorney-in-fact (or any substitute)
shall lawfully do under this power of attorney and in accordance with this
Agreement and the other Transaction Documents as applicable thereto.
Nevertheless, if so requested by the Servicer, the Trust Depositor, the Issuer
and the Trustee or any thereof, as requested, shall ratify and confirm any such
act by executing and delivering to the Servicer or as directed by the Servicer
all proper bills of sale, assignments, releases, endorsements and other
certificates, instruments and documents of whatever nature as may reasonably be
designated in any such request. This power of attorney shall, however, expire,
and the Servicer and any substitute agent or attorney-in-fact appointed by the
Servicer pursuant hereto shall cease to have any power to act as the agent or
attorney-in-fact of the Trust Depositor, the Issuer or of the Trustee upon
termination of this Agreement or upon a Servicer Transfer from and after which
the Successor Servicer shall be deemed to have the rights of the Servicer
pursuant to this clause (t).

 

(u)          The Servicer shall execute and file such financing statements and
cause to be executed and filed such continuation statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Issuer, the Securityholders, the Trustee and the
Owner Trustee in the Loans and in the proceeds thereof. The Servicer shall
deliver (or cause to be delivered) to the Owner Trustee and the Trustee
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

 

56

 

 

(v)         The Servicer shall provide the Backup Servicer with a list of
attorneys used in servicing or collecting on the Loans and shall provide an
updated list to the Backup Servicer on an annual basis.

 

(w)          Notwithstanding any other provision of this Agreement, if any
material conflict or material inconsistency exists among the Required Loan
Documents, the Credit and Collection Policy and the Servicing Standard, the
provisions of the Required Loan Documents shall control.

 

(x)          As set forth in Article VIII, in the event the Servicer fails to
perform its obligations hereunder, the Backup Servicer, should it assume the
role of Successor Servicer, shall be responsible for the Servicer’s duties in
this Agreement as if it were the Servicer, provided that the Backup Servicer
shall not be liable for the Servicer’s breach of its obligations.

 

(y)          The Backup Servicer shall receive a one-time fee of $125,000 (“the
“Successor Servicer Engagement Fee”) if it assumes the obligations of the
Servicer hereunder.

 

(z)          The Backup Servicer shall have the following duties: (i) the Backup
Servicer shall conduct periodic on-site visits not more than once every 12
months to meet with appropriate operations personnel to discuss any changes in
processes and procedures that have occurred since the last visit, (ii) within 90
days of the Closing Date, the Backup Servicer shall have completed all
data-mapping, and (iii) not more than once per year, the Backup Servicer shall
update or amend the data-mapping by effecting a data-map refresh upon receipt of
written notice from the Servicer specifying updated or amended fields, if any,
in (a) fields in the Tape or (b) fields confirmed in the original data-mapping
referred to in clause (ii) above. Each on-site visit shall be at the cost of
Horizon.

 

Section 5.03.        Liquidation of Loans.

 

(a)          In the event that any payment due under any Loan and not postponed
pursuant to Section 5.02 is not paid when the same becomes due and payable, or
in the event the Obligor fails to perform any other covenant or obligation under
the Loan which results in an event of default thereunder, the Servicer in
accordance with the Required Loan Documents, the Credit and Collection Policy
and the Servicing Standard shall take such commercially reasonable action as
shall maximize the amount of recovery thereon and as the Servicer shall deem to
be in the best interests of the Issuer; provided that if such Loan is a
Co-Lender Loan, the Servicer’s obligations shall be limited to exercising the
Issuer’s rights thereunder; provided, further, that in lieu of taking such
action, the Servicer, consistent with its Credit and Collection Policy and the
Servicing Standard, may amend or modify such Loan.

 

57

 

 

(b)          The Servicer will not be in breach of its obligations under this
Section 5.03 by reason of any action taken by the administrative agent,
syndicate agent or other Person acting in a similar capacity in respect of a
Co-Lender Loan at the direction of the requisite percentage of the lenders in
violation of this Agreement if the Servicer, acting on behalf of the Issuer, did
not consent to such action on behalf of the Issuer. The Servicer, consistent
with its Credit and Collection Policy and the Servicing Standard, may accelerate
all payments due under any Loan to the extent permitted by the Required Loan
Documents and foreclose upon at a public or private sale or otherwise comparably
effect the ownership of Related Property relating to Defaulted Loans for which
the related Loan is still outstanding and as to which no satisfactory
arrangements can be made for collection of delinquent payments in accordance
with the provisions of Section 5.10 nor satisfactory amendment or modification
is made in accordance with Section 5.03(a). Subject to applicable law, the
Servicer shall act, or shall engage an experienced Person qualified to act, as
sales and processing agent for the Related Property that is foreclosed upon. In
connection with such foreclosure or other conversion and any other liquidation
action or enforcement of remedies, the Servicer shall exercise collection and
foreclosure procedures in accordance with the Credit and Collection Policy and
the Servicing Standard. Any sale of the Related Property is to be evidenced by a
certificate of a Responsible Officer of the Servicer delivered to the Trustee
setting forth the Loan, the Related Property, the sale price of the Related
Property and certifying that such sale price is the fair market value of such
Related Property. In any case in which any such Related Property has suffered
damage, the Servicer will not expend funds in connection with any repair or
toward the repossession of such Related Property unless it reasonably determines
that such repair and/or repossession will increase the Liquidation Proceeds by
an amount greater than the amount of such expenses.

 

(c)          No later than two (2) Business Days following its receipt thereof,
the Servicer will remit to the Lockbox Account, for subsequent deposit in the
Collection Account, the Liquidation Proceeds and any Insurance Proceeds received
in connection with the sale or disposition of Related Property relating to a
Defaulted Loan.

 

(d)          After a Loan has been liquidated, the Servicer shall promptly
prepare and forward to the Trustee and upon request, any Securityholder, a
report (the “Liquidation Report”), in the form attached hereto as Exhibit D,
detailing the Liquidation Proceeds received from such Loan, the Liquidation
Expenses incurred and reimbursed to the Servicer with respect thereto, any
Scheduled Payment Advances and Servicing Advances, together with interest due
thereon, reimbursed to the Servicer therefrom, any loss incurred in connection
therewith, and any Nonrecoverable Advances to be reimbursed to the Servicer with
respect thereto in accordance with the Priority of Payments in Section 7.05.

 

Section 5.04.         [Reserved.]

 

Section 5.05.         Maintenance of Insurance.

 

In connection with its activities as Servicer of the Loans, the Servicer agrees
to present claims to the insurer under any applicable Insurance Policy and, with
respect to any Foreclosed Property, any applicable general liability policy, and
to settle, adjust and compromise such claims, in each case, consistent with the
terms of the Required Loan Documents, the Credit and Collection Policy and the
Servicing Standard. Any amounts collected by the Servicer under any such
Insurance Policies in respect of the related Loan (other than amounts to be
applied to the restoration or repair of the Related Property or amounts to be
released to the Obligor or other creditors or Persons in accordance with
Applicable Law, the Required Loan Documents, the Credit and Collection Policy
and the Servicing Standard) shall be deposited in the Collection Account,
subject to withdrawal pursuant to Section 7.03(h).

 

58

 

 

Section 5.06.        Collection of Certain Loan Payments.

 

(a)          The Servicer shall make reasonable efforts, consistent with the
Credit and Collection Policy and the Servicing Standard, to collect all payments
required under the terms and provisions of the Loans as and when the same become
due. Consistent with the foregoing and the Credit and Collection Policy and the
Servicing Standard, the Servicer may in its discretion waive or permit to be
waived any fee or charge which the Servicer would be entitled to retain
hereunder as servicing compensation and extend the due date for payments due on
a Loan as provided in Section 5.02(e).

 

(b)          Except as otherwise permitted under this Agreement, the Servicer
agrees not to make, or consent to, any change, in the direction of, or
instructions with respect to, any payments to be made by an Obligor in any
manner that would diminish, impair, delay or otherwise adversely affect the
timing or receipt of such payments without the prior written consent of the
Trustee and with the consent of the Majority Noteholders.

 

Section 5.07.        Access to Certain Documentation and Information Regarding
the Loans.

 

The Servicer shall provide to the Issuer, the Trustee, any Noteholder, any bank,
thrift or insurance company regulatory authority and the supervisory agents and
examiners of any regulated Noteholder, access to the documentation regarding the
Loans required by applicable local, state and federal regulations, such access
being afforded without charge but only upon not less than three Business Days
prior written request by the Issuer, the Trustee or any such regulated
Noteholder and during normal business hours at the offices of the Servicer
designated by it and in a manner that does not unreasonably interfere with the
Servicer’s normal operations or customer or employee relations. The Trustee, the
Issuer, such Noteholder and the representative of any such regulatory authority
designated by the related Noteholder to view such information shall and shall
cause their representatives to hold in confidence all such information except to
the extent disclosure may be required by law (and all reasonable applications
for confidential treatment are unavailing) and except to the extent that the
Trustee and the Issuer may reasonably determine that such disclosure is
consistent with their obligations hereunder. The Servicer may request that any
such Person not a party hereto enter into a confidentiality agreement reasonably
acceptable to the Servicer prior to permitting such Person to view such
information.

 

59

 

 

 

Section 5.08.        Satisfaction of Collateral and Release of Loan Files.

 

(a)          Upon the payment in full of any Loan, the receipt by the Servicer
of a notification that payment in full will be escrowed in a manner customary
for such purposes or the deposit into the Collection Account of the purchase
price of any Loan acquired by the Trust Depositor, the Servicer or another
Person pursuant to this Agreement, or any other Transaction Document, the
Servicer will immediately notify the Trustee by a certification in the form of
Exhibit M attached hereto (which certification shall include a statement to the
effect that all amounts received or to be received in connection with such
payment which are required to be deposited in the Collection Account pursuant to
Section 7.03(b) have been or will be so deposited) of a Servicing Officer and
shall request delivery to it of the Loan File. Upon receipt of such
certification and request, the Trustee in accordance with Section 2.10(c), shall
release, within two (2) Business Days (if such request was received by 2:00 p.m.
Eastern time), the related Loan File to the Servicer. Expenses incurred in
connection with any instrument of satisfaction or deed of reconveyance shall be
payable by the Servicer and shall not be chargeable to the Collection Account or
the Distribution Account; provided that the Servicer may collect and retain such
expenses from the underlying Obligor.

 

(b)          From time to time and as appropriate for the servicing or
foreclosure of any Loan, the Trustee shall, upon request of the Servicer and
delivery to the Trustee of a certification in the form of Exhibit M attached
hereto signed by a Servicing Officer, release the related Loan File to the
Servicer within two (2) Business Days (if such request was received by 2:00 p.m.
Eastern time). The Servicer shall return the Loan File to the Trustee when the
need therefor by the Servicer no longer exists, unless the Loan has been
liquidated and the Liquidation Proceeds relating to the Loan have been deposited
in the Lockbox Account, for further credit to the Collection Account, and
remitted to the Trustee for deposit in the Distribution Account or the Loan File
or such document has been delivered to an attorney, or to a public trustee or
other public official as required by law, for purposes of initiating or pursuing
legal action or other proceedings for the foreclosure or repossession of Related
Property either judicially or non-judicially, and the Servicer has delivered to
the Trustee a certificate of a Servicing Officer certifying as to the name and
address of the Person to whom such Loan File or such document was delivered and
the purpose or purposes of such delivery. Upon receipt of a certificate of a
Servicing Officer stating that such Loan was liquidated, the servicing receipt
relating to such Loan shall be released by the Trustee to the Servicer.

 

(c)          The Trustee shall execute and deliver to the Servicer any court
pleadings, requests for trustee’s sale or other documents provided to it
necessary to the servicing or foreclosure or trustee’s sale in respect of
Related Property or to any legal action brought to obtain judgment against any
Obligor on the related loan agreement (including any Underlying Note or other
agreement securing Related Property) or to obtain a deficiency judgment, or to
enforce any other remedies or rights provided by the related loan agreement
(including any Underlying Note or other agreement securing Related Property) or
otherwise available at law or in equity. Together with such documents or
pleadings, the Servicer shall deliver to the Trustee a certificate of a
Servicing Officer requesting that such pleadings or documents be executed by the
Trustee and certifying as to the reason such documents or pleadings are required
and that the execution and delivery thereof by the Trustee will not invalidate
or otherwise adversely affect the Lien of the agreement securing Related
Property, except for the termination of such a Lien upon completion of the
foreclosure or trustee’s sale. The Trustee shall, upon receipt of a written
request from a Servicing Officer, execute any document provided to the Trustee
by the Servicer or take any other action requested in such request, that is, in
the opinion of the Servicer as evidenced by such request, required by any state
or other jurisdiction or appropriate to discharge the Lien securing Related
Property upon the satisfaction thereof and the Trustee will sign and post, but
will not guarantee receipt of, any such documents to the Servicer, or such other
party as the Servicer may direct, within five (5) Business Days of the Trustee’s
receipt of such certificate or documents. Such certificate or documents shall
state that the related Loan has been paid in full by or on behalf of the Obligor
(or subject to a deficiency claim against such Obligor) and that such payment
has been deposited in the Collection Account.

 

60

 

 

(d)          Notwithstanding anything contained in this Section 5.08 to the
contrary, in no event may the Servicer possess in excess of ten (10) Loan Files
(excluding Loan Files for Loans which have been paid in full, sold or
repurchased) at any given time.

 

Section 5.09.        Scheduled Payment Advances; Servicing Advances and
Nonrecoverable Advances.

 

(a)          With respect to each Collection Period, the Servicer will
determine: (i) on or before the related Record Date, the amount of Available
Funds described in clauses (a) and (b) of the definition thereof for the
following Payment Date, and (ii) the amount required to be paid on the related
Payment Date pursuant to clauses 1 through 4 of Section 7.05(a) (the amounts
described in this clause (ii), the “Scheduled Amount”). If the Servicer
determines that any Scheduled Payments (or portion thereof) that were due and
payable pursuant to one or more Loans in the Collateral during the related
Collection Period were not received prior to the end of such Collection Period
and determines that, as a result of this, the Scheduled Amount for the related
Payment Date exceeds the amount of Available Funds described in clauses (a) and
(b) of the definition thereof for such Payment Date, then, subject to Section
5.09(b), the Servicer has the right to elect, at its option, but is not
obligated, to make a Scheduled Payment Advance in an amount up to lesser of (1)
the amount of such excess and (2) the amount of such delinquent Scheduled
Payments (or portion thereof). The Servicer will deposit any Scheduled Payment
Advances into the Collection Account on or prior to 11:00 a.m. (New York City
time) on the related Reference Date, in immediately available funds. The
Servicer will be entitled to be reimbursed for Scheduled Payment Advances,
together with accrued and unpaid interest thereon at the rate published in The
Wall Street Journal from time to time as the prime rate in the United States
pursuant to Section 5.09(c), Section 7.03 or the Priority of Payments, as
applicable. In addition, the Servicer may, at its option, make Servicing
Advances in the performance of its servicing duties, unless it believes in good
faith that the advance plus interest expected to accrue thereon will be a
Nonrecoverable Advance. The Servicer will be entitled to reimbursement for
Servicing Advances, with interest thereon to accrue at the rate published in The
Wall Street Journal from time to time as the prime rate in the United States,
from the Collections received from the Loan to which the Servicing Advance
relates as well as pursuant to Section 5.09(c), Section 7.03 or the Priority of
Payments, as applicable.

 

61

 

 

(b)          The Servicer will not make a Scheduled Payment Advance or a
Servicing Advance if the Servicer has determined in its sole discretion,
exercised in good faith and consistent with the Servicing Standard, that the
amount of such Scheduled Payment Advance or Servicing Advance proposed to be
advanced plus interest expected to accrue thereon will be a Nonrecoverable
Advance. Absent bad faith, the Servicer’s determination as to whether any
Scheduled Payment Advance or Servicing Advance is expected to be a
Nonrecoverable Advance or whether, once advanced, it is a Nonrecoverable Advance
shall be conclusive and binding on the Issuer and on the Noteholders. Any such
determination shall be made by the Servicer and shall be evidenced by an
Officer's Certificate delivered promptly to the Trustee, setting forth the basis
for such determination. For the avoidance of doubt, the Servicer has the right
to elect, at its sole option, but is not obligated, to make a Scheduled Payment
Advance.

 

(c)          The Servicer will be entitled to recover any Scheduled Payment
Advance made by it, together with accrued interest due thereon, from
Collections; provided that if at any time any Scheduled Payment Advance,
together with accrued interest thereon, made by the Servicer is subsequently
determined to be a Nonrecoverable Advance, the Servicer will be entitled to
recover the amount of such Nonrecoverable Advance on a Payment Date to the
extent then permitted in accordance with the Priority of Payments. The Servicer
will be entitled to recover the amount of any Servicing Advance, together with
accrued interest thereon in accordance with the Priority of Payments.

 

(d)          The Servicer shall be entitled to an annual rate of interest
payable at the rate specified in Section 5.09(a) with respect to each Scheduled
Payment Advance and each Servicing Advance from and including the date such
advance is made by the Servicer to but not including the date of reimbursement
of such advance to the Servicer.

 

Section 5.10.        Title, Management and Disposition of Foreclosed Property.

 

(a)          Except for Co-Lender Loans (in which case, the provisions of the
Underlying Loan Agreement relating to taking title to collateral shall apply) in
the event that title to Related Property is acquired by the Servicer hereunder
in foreclosure or by deed in lieu of foreclosure or by other legal process, the
deed, certificate of sale, or Repossessed Property may be taken in the name of
the Issuer or in the name of a subsidiary of the Issuer, the equity securities
of which will be pledged as Collateral by the Issuer to the Trustee pursuant to
the Indenture. Any such Issuer subsidiary shall be serviced by the Servicer,
which may perform such services through a nominee or agent as set forth in
Section 5.02(b).

 

(b)          [Reserved].

 

(c)          The Servicer, subject to the provisions of this Article V, shall
manage, conserve, protect and operate each such Foreclosed Property or other
Repossessed Property for the Issuer or such Issuer subsidiary, as applicable,
solely for the purpose of its prudent and prompt disposition and sale. The
Servicer shall, either itself or through an agent selected by the Servicer,
manage, conserve, protect and operate the Foreclosed Property or other
Repossessed Property in a manner consistent with the Credit and Collection
Policy and the Servicing Standard. The Servicer shall attempt to sell the same
(and may temporarily rent the same) on such terms and conditions as the Servicer
deems to be in the best interest of the Issuer.

 

62

 

 

(d)          Subject to Section 5.10(e), the Servicer shall cause to be
deposited in the Lockbox Account, no later than two (2) Business Days after the
receipt thereof, all revenues received by the Issuer with respect to the
conservation and disposition of the related Foreclosed Property or other
Repossessed Property net of Liquidation Expenses or received by the Issuer as
distributions from any Issuer subsidiary. Any Issuer subsidiary formed pursuant
to Section 5.10(b) may utilize and set aside revenues received in respect of
such real estate Related Property to pay for the normal operations of the
business of such Issuer subsidiary and of such real estate Related Property, and
for such other fees, costs and expenses relating thereto as are deemed
appropriate to maximize value or reduce or prevent loss with respect thereto by
the Servicer, consistent with the Credit and Collection Policy and the Servicing
Standard, and establish and maintain such cash reserves as the Servicer (or its
agent) deem reasonably necessary with respect thereto; provided that no other
funds of the Issuer shall be expended in connection with such Issuer subsidiary.

 

(e)          Pursuant to the Priority of Payments, the Servicer shall receive
reimbursement for any related unreimbursed Scheduled Payment Advances and
Servicing Advances, together with accrued and unpaid interest due thereon
relating to the related Loan or such Foreclosed Property or Repossessed
Property, and the Servicer shall deposit in the Lockbox Account the net cash
proceeds of the sale of any Foreclosed Property or other Repossessed Property to
be distributed in accordance with Section 7.05 hereof.

 

(f)          Notwithstanding any provision to the contrary contained in this
Agreement, the Servicer shall not cause any Issuer subsidiary to obtain title to
any Related Property pursuant to Section 5.10(b) or otherwise take any other
action with respect to any such Related Property if, as a result of any such
action, such Issuer subsidiary would be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of, such Related
Property within the meaning of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time, or any
comparable state or local environmental law, unless the Servicer has previously
determined in accordance with the Servicing Standard and the Credit and
Collection Policy that:

 

(i)          such Related Property is in compliance in all material respects
with applicable environmental laws or, if not, after consultation with an
environmental consultant, that it would be in the best economic interest of the
Issuer and such Issuer subsidiary to take such actions as are necessary to bring
such Related Property in compliance therewith, and

 

(ii)         there are no circumstances present at such Related Property
relating to the use, management or disposal of any hazardous materials for which
investigation, testing, monitoring, containment, clean-up or remediation would
reasonably be expected to be required by the owner, occupier or operator of the
Related Property under applicable federal, state or local law or regulation, or
that, if any such hazardous materials are present for which such action would
reasonably be expected to be required, after consultation with an environmental
consultant, it would be in the best economic interest of the Issuer and the
Issuer subsidiary to take such actions with respect to the affected Related
Property.

 

63

 

 

Section 5.11.        Servicing Compensation.

 

(a)          As compensation for its servicing activities hereunder and
reimbursement for its expenses, the Servicer shall be entitled to receive a
servicing fee (the “Servicing Fee”) calculated and payable monthly in arrears on
each Payment Date prior to the termination of the Issuer. The Servicing Fee
shall be equal to the sum of the product of: (i) one-twelfth of 2.00% (or, with
respect to the first Collection Period, a fraction equal to the number of days
from and including the Cutoff Date through and including August 15, 2013 over
360) and (ii) the Aggregate Outstanding Pool Balance as of the beginning of the
related Collection Period. If the Backup Servicer becomes the Servicer, the
Servicing Fee payable to the Backup Servicer for each Collection Period
thereafter shall be calculated using the formula described in the immediately
preceding sentence, but shall be subject to a monthly minimum fee of $8,500. In
addition to the Servicing Fee, the Backup Servicer, upon becoming the Servicer,
shall be entitled to be reimbursed for all related expenses and out of pocket
costs, including fees and expenses of attorneys and agents. If any entity other
than Horizon or the Backup Servicer becomes the Servicer, the Servicing Fee may
be adjusted as agreed upon by the Majority Noteholders and such Successor
Servicer pursuant to Section 8.03(b). The Servicing Fee is payable out of
Collections pursuant to the Priority of Payments.

 

(b)          In addition to the Servicing Fee, the Servicer shall be entitled to
retain for itself as additional servicing compensation: (i) reimbursement for
Scheduled Payment Advances on the Loans, together with accrued interest thereon,
(ii) reimbursement for Servicing Advances on the Loans, together with accrued
interest thereon, and (iii) any mistaken deposits or other related amounts due
on Loans that the Servicer is entitled to retain, including without limitation
any amounts payable as additional servicing compensation pursuant to Section
5.02(e)(iv).

 

Section 5.12.        Assignment; Resignation.

 

The Servicer shall not assign its rights and duties under this Agreement (other
than in connection with a subservicing arrangement or other arrangement
permitted under this Agreement) or resign from the obligations and duties
imposed on it pursuant to this Agreement, in each case except (a) upon a
determination by the Servicer that its performance of its duties as Servicer is
no longer permissible under Applicable Law or administrative determination and
such incapacity cannot be cured by commercially reasonable efforts of the
Servicer, (b) an assignment or resignation by mutual consent of the Servicer,
the Issuer and the Majority Noteholders, (c) an assignment in connection with a
merger, conversion, consolidation or sale of substantially all of the Servicer’s
business or substantially all of the Servicer’s lending business permitted
pursuant to Section 5.13 (in which case the Person resulting from the merger,
conversion or consolidation shall be the successor of the Servicer), or (d) so
long as the Seller is the Servicer, at the option of the Seller, an assignment
to a third party servicer in connection with a merger, conversion, consolidation
or sale of substantially all of the Seller's business or substantially all of
the Seller's lending business permitted pursuant of Section 5.08 of the Sale and
Contribution Agreement. Any such determination pursuant to clause (a) permitting
the resignation of the Servicer shall be evidenced by a written Opinion of
Counsel (who may be counsel for the Servicer) to such effect delivered to the
Trustee, which Opinion of Counsel shall be in form and substance reasonably
acceptable to the Trustee. No such resignation shall become effective until a
successor has been appointed pursuant to Section 8.02(b) and has assumed the
Servicer’s responsibilities and obligations in accordance with Section 8.03.

 

64

 

 

Section 5.13.         Merger or Consolidation of Servicer.

 

Any Person into which the Servicer may be merged or consolidated, or any Person
resulting from such merger, conversion or consolidation to which the Servicer is
a party, or any Person succeeding to substantially all of the business or
substantially all of the investment management business of the Servicer, which
Person assumes the obligations of the Servicer, shall be the successor to the
Servicer hereunder, notwithstanding any provision in Section 8.02 or Section
8.03 and without execution or filing of any paper or any further act on the part
of any of the parties hereto, notwithstanding anything herein to the contrary;
provided that no such entity resulting from the merger, conversion or
consolidation of the Servicer or the sale of all or substantially all of the
Servicer’s assets or business or substantially all of the Servicer’s lending
business shall be the successor Servicer hereunder unless either (i) such Person
has assets of at least $50,000,000 and such Person’s regular business includes
the servicing of assets similar to the Loan Assets or (ii) the Majority
Noteholders shall have consented thereto in writing. Such Successor Servicer
shall be a permitted assignee of the Servicer. The provisions of Section 8.03
(b), (c) and (e) shall apply to any such servicing transfer.

  

Section 5.14.         Limitation on Liability of the Servicer and Others.

 

The Servicer and any stockholder, partner, member, manager, director, officer,
employee or agent of the Servicer may rely on any document of any kind which it
in good faith reasonably believes to be genuine and to have been adopted or
signed by the proper authorities or persons respecting any matters arising
hereunder. Except as otherwise provided in Section 5.02(b), the Servicer shall
not be liable for any errors, inaccuracies or omissions of any Person not
affiliated with the Servicer contained in any information, report, certificate,
data or other document delivered to the Servicer or on which the Servicer
reasonably relies in order to perform its obligations hereunder and under the
other Transaction Documents except to the extent that a Responsible Officer of
the Servicer has actual knowledge of any such material error, inaccuracy or
omission. The Servicer shall not be in default hereunder or incur any liability,
except as provided in the proviso in the last sentence of this Section 5.14, for
any failure, error or delay in carrying out its duties hereunder or under any
other Transaction Document if such failure, error or delay results from the
Servicer acting in accordance with information prepared or supplied by a Person
other than the Servicer or any of its Affiliates or the failure or delay of any
such Person to prepare or provide such information. The Servicer shall not be in
default and shall incur no liability for any act or failure to act by any
servicer primarily responsible for servicing Co-Lender Loans. Subject to the
terms of Section 12.01 herein, the Servicer shall have no obligation to appear
with respect to, prosecute or defend any legal action which is not incidental to
the Servicer’s duty to service the Loans in accordance with this Agreement, and
that, in its opinion, may cause the Servicer to incur any expense or liability.
The Servicer shall not be responsible for the payment of any taxes imposed on or
with respect to the Issuer or for the fees of any Successor Servicer. Except as
provided herein, neither the Servicer nor any of its directors, officers,
employees or agents shall be under any liability to any other party to this
Agreement, any Noteholder, any Certificateholder or any other Person for any
action taken or for refraining from taking any action pursuant to this
Agreement, whether arising from express or implied duties under this Agreement
or any other Transaction Document, or for errors in judgment; provided that,
notwithstanding anything to the contrary contained herein, neither the Servicer
nor any of its directors, officers, employees or agents shall be protected
against any liability that would otherwise be imposed by reason of willful
misconduct, bad faith or gross negligence in the performance of the Servicer’s
duties or by reason of its reckless disregard of its obligations and duties
hereunder; provided, however, that the Servicer will not indemnify any party for
any costs, expenses, losses, claims, damages or liabilities arising from its
breach of any covenant for which the purchase of the affected Loans is specified
as the sole remedy hereunder. The Servicer is not required to indemnify any
Person for any costs, expenses, losses, claims, damages or liabilities arising
from its breach of any covenant for which the purchase of the affected Loans is
specified as the sole remedy hereunder.

 



65

 

  

Section 5.15.         Determination of Reserve Account Required Balance. The
Servicer shall deposit funds into and withdraw funds from the Reserve Account in
accordance with Sections 7.02 and 7.05. The Servicer shall maintain a complete
and accurate record of the amount of funds on deposit in the Reserve Account.
Prior to each Payment Date, the Servicer shall determine the Reserve Account
Required Balance applicable to such Payment Date.

 

Section 5.16.         Rights of and Limitation of Liability of Backup Servicer.
The Backup Servicer and any stockholder, partner, member, manager, director,
officer, employee or agent of the Backup Servicer may rely on any document of
any kind which it in good faith reasonably believes to be genuine and to have
been adopted or signed by the proper authorities or persons respecting any
matters arising hereunder. In the performance of its duties hereunder, the
Backup Servicer is entitled to rely conclusively, and shall be fully protected
in so relying, on the contents of each Tape, including, but not limited to, the
completeness and accuracy thereof, provided by the Servicer. The Backup Servicer
shall have no liability for any errors in the content of such Tape, and, except
as specifically provided herein, shall not be required to verify, recompute,
reconcile or recalculate any such information or data. Without limiting the
generality of any terms of the foregoing, the Backup Servicer shall have no
liability for any failure, inability or unwillingness on the part of the
Servicer to provide accurate and complete information on a timely basis to the
Backup Servicer, or otherwise on the part of any such party to comply with the
terms of this Agreement, or other Transaction Document, and shall have no
liability for any inaccuracy or error in the performance or observance on the
Backup Servicer’s part of any of its duties hereunder that is caused by or
results from any such inaccurate, incomplete or untimely information received by
it, or other failure on the part of any such other party to comply with the
terms hereof. The Backup Servicer undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Servicer hereunder. Without limiting the generality of the
foregoing, the Backup Servicer, except as expressly set forth herein, shall have
no obligation to supervise, verify, monitor or administer the performance of the
Servicer, the Trust Depositor or Seller and shall have no liability for any
action taken or omitted by the Servicer (including any successor to the Servicer
other than U.S. Bank) or the Trust Depositor or Seller. The Backup Servicer may
act through its agents, attorneys and custodians in performing any of its duties
and obligations under this Agreement. Neither the Backup Servicer nor any of its
officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages or expenses that result from the gross
negligence or willful misconduct of it or them or the failure to perform
materially in accordance with this Agreement. If any party is prevented from
fulfilling its obligations hereunder as a result of government actions,
regulations, fires, strikes, accidents, acts of God or other causes beyond the
control of either party, all parties’ obligations shall be suspended for a
reasonable time during which such conditions exist. In no event will the Backup
Servicer (in its capacity as such or as Successor Servicer) be liable for
indirect, special, consequential or incidental damages.

 

66

 

 

ARTICLE 6.

COVENANTS OF THE TRUST DEPOSITOR

 

Section 6.01.         Legal Existence.

 

During the term of this Agreement, the Trust Depositor will keep in full force
and effect its existence, rights and franchises as a limited liability company
under the laws of the jurisdiction of its organization and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and each other
instrument or agreement necessary or appropriate for the proper administration
of this Agreement and the transactions contemplated hereby. In addition, all
transactions and dealings between the Trust Depositor and its Affiliates will be
conducted on an arm’s-length basis.

 

Section 6.02.         [Reserved].

 

Section 6.03.         Security Interests.

 

The Trust Depositor will not sell, pledge, assign or transfer to any Person
other than the Issuer, or grant, create, incur, assume or suffer to exist any
Lien on any Loan in the Collateral or its interest in any Related Property,
other than the Lien granted to the Issuer, whether now existing or hereafter
transferred to the Issuer, or as otherwise expressly contemplated by this
Agreement. The Trust Depositor will promptly notify the Owner Trustee and the
Trustee upon obtaining knowledge of the existence of any Lien on any Loan in the
Collateral or its interest in any Related Property; and the Trust Depositor
shall defend the right, title and interest of the Issuer in, to and under the
Loans in the Collateral and the Issuer’s interest in any Related Property,
against all claims of third parties; provided that nothing in this Section 6.03
shall prevent or be deemed to prohibit the Trust Depositor from suffering to
exist Permitted Liens upon any of the Loans in the Collateral or its interest in
any Related Property.

 

67

 

 

Section 6.04.         Delivery of Collections.

 

The Trust Depositor agrees to pay to the Servicer promptly (but in no event
later than two Business Days after receipt) all Collections received by the
Trust Depositor in respect of the Loans and Related Property, for application in
accordance with this Agreement.

 

Section 6.05.         Regulatory Filings.

 

The Trust Depositor shall make any filings, reports, notices, applications and
registrations with, and seek any consents or authorizations from, the Commission
and any state securities authority on behalf of the Issuer as may be necessary
or that the Trust Depositor deems advisable to comply with any federal or state
securities or reporting requirements laws.

 

Section 6.06.         Compliance with Law.

 

The Trust Depositor hereby agrees to comply in all material respects with all
Applicable Law applicable to the Trust Depositor except where the failure to do
so would not reasonably be expected to have a material adverse effect on the
Issuer.

 

Section 6.07.         Activities; Transfers of Notes or Certificates by Trust
Depositor.

 

Except as contemplated by the Trust Depositor LLC Agreement, this Agreement or
the other Transaction Documents, the Trust Depositor shall not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, which is
not directly related to the transactions contemplated and authorized by this
Agreement or the other Transaction Documents. Notwithstanding anything to the
contrary contained herein, the Trust Depositor may assign, transfer, convey or
finance all or any portion of any Notes or Certificates owned by it.

 

Section 6.08.         Indebtedness.

 

The Trust Depositor shall not create, incur, assume or suffer to exist any
Indebtedness or other liability whatsoever, except (a) obligations incurred
under this Agreement or the other Transaction Documents or to the Seller and (b)
liabilities incident to the maintenance of its limited liability company
existence in good standing.

 

68

 

 

 

Section 6.09.         Guarantees.

 

The Trust Depositor shall not become or remain liable, directly or contingently,
in connection with any Indebtedness or other liability of any other Person,
whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise.

 

Section 6.10.         Investments.

 

Except as contemplated by the Trust Depositor LLC Agreement, the Trust Depositor
shall not make or suffer to exist any loans or advances to, or extend any credit
to, or make any investments (by way of transfer of property, contributions to
capital, purchase of stock or securities or evidences of indebtedness,
acquisition of the business or assets, or otherwise) in, any Person except for
transfers of Loan Assets to the Issuer as contemplated by the Transaction
Documents. Without limiting the generality of the foregoing or restricting the
ability of the Trust Depositor to make capital contributions to the Issuer, the
Trust Depositor shall not (i) provide credit to any other Securityholder for the
purpose of enabling such Securityholder to purchase any Securities or (ii) lend
any money to the Issuer.

 

Section 6.11.         Merger; Sales.

 

The Trust Depositor shall not enter into any transaction of merger or
consolidation, or liquidate or dissolve itself (or suffer any liquidation or
dissolution) or acquire or be acquired by any Person, or (other in connection
with the transfer of assets to a special purpose subsidiary in connection with a
financing transaction) convey, sell, lease or otherwise dispose of all or
substantially all of its property or business, except that the Trust Depositor
shall sell Loan Assets to the Issuer as contemplated by this Agreement.

 

Section 6.12.         Distributions.

 

The Trust Depositor shall not declare or pay, directly or indirectly, any
dividend or make any other distribution (whether in cash or other property) with
respect to the profits, assets or capital of the Trust Depositor or any Person’s
interest therein, or purchase, redeem or otherwise acquire for value any of its
members’ interests now or hereafter outstanding, except that, so long as no
Event of Default has occurred and is continuing and no Event of Default would
occur as a result thereof or after giving effect thereto and the Trust Depositor
would continue to be Solvent as a result thereof and after giving effect
thereto, the Trust Depositor may declare and pay distributions to its members.

 

Section 6.13.         Other Agreements.

 

Except as provided in the Trust Depositor LLC Agreement, this Agreement or the
other Transaction Documents, the Trust Depositor shall not become a party to, or
permit any of its properties to be bound by, any indenture, mortgage,
instrument, contract, agreement, lease or other undertaking, except this
Agreement and the other Transaction Documents to which it is a party; nor shall
it amend or modify the provisions of its organizational documents which relate
to its bankruptcy remote nature or separateness covenants as required in
connection with the true sale and substantive nonconsolidation opinions
delivered on the Closing Date, or issue any power of attorney except to the
Owner Trustee, the Trustee or the Servicer in accordance with the Transaction
Documents.

 

69

 

 

Section 6.14.         Separate Legal Existence.

 

The Trust Depositor shall (a) maintain compliance with the covenants set forth
in Section 9(j) of the Trust Depositor LLC Agreement, and (b) to the extent in
addition to the covenants referred to in clause (a) of this Section 6.14, take
or refrain from taking, as applicable, each of the activities specified in the
“substantive consolidation” opinion of Dechert LLP, on the Closing Date, upon
which the conclusions expressed therein are based.

 

Section 6.15.         Location; Records.

 

The Trust Depositor shall (a) not move its location outside the Commonwealth of
Virginia or its jurisdiction of formation outside of the State of Delaware
without 30 days’ prior written notice to the Owner Trustee and the Trustee and
(b) will promptly take all actions (if any) required (including, but not limited
to, all filings and other acts necessary or advisable under the UCC of each
relevant jurisdiction) in order to continue the first priority perfected
security interest of the Trustee in all Collateral.

 

Section 6.16.         Liability of Trust Depositor.

 

The Trust Depositor shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Trust Depositor under this
Agreement.

 

Section 6.17.         Bankruptcy Limitations.

 

The Trust Depositor shall not, without the prior unanimous written consent of
its member and all of the Independent managers of the Trust Depositor (a)
dissolve or liquidate, in whole or in part, or institute proceedings to be
adjudicated bankrupt or insolvent, (b) consent to the institution of bankruptcy
or insolvency proceedings against it, (c) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy, (d) consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the limited liability
company or a substantial part of its property, (e) make a general assignment for
the benefit of creditors, (f) admit in writing its inability to pay its debts
generally as they become due, or (g) take any limited liability company action
in furtherance of the actions set forth in clauses (a) through (f) above;
provided that no Independent manager may be required by any member of the Trust
Depositor to consent to the institution of bankruptcy or insolvency proceedings
against the Trust Depositor so long as it is Solvent.

 

70

 

 

 

Section 6.18.         Limitation on Liability of Trust Depositor and Others.

 

The Trust Depositor and any director, officer, employee or agent of the Trust
Depositor may rely in good faith on any document of any kind, prima facie
properly executed and submitted by the appropriate Person respecting any matters
arising hereunder. The Trust Depositor and any director, officer, employee or
agent of the Trust Depositor shall be reimbursed by the Trustee for any
liability or expense incurred by reason of the Trustee’s willful misfeasance,
bad faith or gross negligence (except errors in judgment) in the performance of
its duties hereunder, or by reason of the Trustee’s material breach of the
obligations and duties under this Agreement or the Transaction Documents. The
Trust Depositor shall not be under any obligation to appear in, prosecute or
defend any legal action that shall not be incidental to its obligations under
this Agreement, and that in its opinion may involve it in any expense or
liability.

 

Section 6.19.         Payments from Obligors.

 

The Trust Depositor agrees not to make, or consent to, any change in the
direction of, or instructions with respect to, any payments to be made by an
Obligor in any manner that would diminish, impair, delay or otherwise adversely
affect the timing or receipt of such payments into the Lockbox Account or
otherwise without (a) the prior written consent of the Trustee and the consent
of the Majority Noteholders and (b) delivery of prior written notice of such
change to the Rating Agency.

 

ARTICLE 7.

ESTABLISHMENT OF ACCOUNTS;
DISTRIBUTIONS;

 

Section 7.01.        Distribution Account; Lockbox Account and Other Accounts.

 

(a)          Distribution Account and Lockbox Account. On or before the Closing
Date, the Securities Intermediary shall establish and maintain the Distribution
Account as a non-interest bearing trust account in the name of the Securities
Intermediary, for the benefit of the Securityholders. On or before the Closing
Date, the Issuer shall establish the Lockbox Account as a non-interest bearing,
segregated account with U.S. Bank National Association (the “Lockbox Bank”) and
in the name of the Securities Intermediary for the benefit of the
Securityholders. The Servicer is, and so long as such accounts are maintained
with the Securities Intermediary and the Lockbox Bank, the Securities
Intermediary and the Lockbox Bank are, hereby required to ensure that each of
the Distribution Account and the Lockbox Account is established and maintained
as an Eligible Deposit Account with a Qualified Institution. The Servicer will
monitor the Lockbox Account on a daily basis and review the previous day’s
Lockbox Account activity. If any institution with which any of the accounts
established pursuant to this Section 7.01(a) and pursuant to Section 7.03 ceases
to be a Qualified Institution, the Servicer, or if the Servicer fails to do so,
the Securities Intermediary or the Lockbox Bank (as the case may be) shall
within ten (10) Business Days of actual knowledge of such failure by a
Responsible Officer establish a replacement account at a Qualified Institution
after notice of such event. In no event shall the Securities Intermediary or the
Lockbox Bank, as appropriate, be responsible for monitoring whether such
institution shall remain a Qualified Institution. Each Qualified Institution
maintaining an Eligible Deposit Account shall agree in writing to comply with
all instructions originated by the Securities Intermediary or Lockbox Bank, as
applicable.

 

71

 

 

(b)          [Reserved].

 

(c)          [Reserved].

 

(d)          [Reserved].

 

(e)          Other Accounts. Amounts representing payments sent by Obligors with
respect to Loans pledged to the Trustee as well as with respect to Loans not
pledged to the Trustee may be deposited into accounts other than the Lockbox
Account. Within two (2) Business Days of receipt by the Seller or the Issuer of
any amounts representing payments sent by Obligors with respect to Loans pledged
to the Trustee, the Servicer, as agent for the Issuer, and the Seller will cause
the amounts so received belonging to the Issuer to be deposited into the Lockbox
Account, and thereupon credited to the Collection Account. The Servicer may
direct the Lockbox Bank to return to the payee (or as otherwise direted in
writing by the Servicer) any amounts incorrectly deposited into the Lockbox
Account.

 

Section 7.02.        Reserve Account.

 

(a)          The Securities Intermediary shall establish and maintain the
Reserve Account in the name of the Securities Intermediary for the benefit of
the Securityholders. The Reserve Account shall be held in one Eligible Deposit
Account with a Qualified Institution in the form of an interest-bearing trust
account wherein the moneys therein are invested in Permitted Investments at the
written direction of the Servicer. Funds upon deposit in the Reserve Account
shall remain uninvested if no such direction is received. The Servicer will
monitor the Reserve Account in accordance with its customary policies and
procedures.

 

(b)          Deposits to the Reserve Account shall be made in accordance with
Section 7.05(b).

 

(c)          Subject to Sections 7.02(d) and (e) below, if on any Payment Date,
Interest Collections, Principal Collections and any other amounts on deposit in
the Collection Account (without giving effect to any deposit from the Reserve
Account) would be insufficient to pay any portion of the Required Payments on
such Payment Date, the Servicer shall direct the Securities Intermediary to
withdraw from the Reserve Account an amount equal to the lesser of such
insufficiency and the amount on deposit in the Reserve Account and deposit such
amount in the Distribution Account on the Business Day immediately preceding
such Payment Date.

 

(d)          Upon the occurrence of an Event of Default, the Servicer shall
direct the Securities Intermediary to withdraw all amounts on deposit in the
Reserve Account and deposit such amounts to the Distribution Account for
distribution in accordance with Section 7.05(c).

 

72

 

 

(e)          On the earlier to occur of the Legal Final Payment Date and the
Payment Date on which the Outstanding Principal Balance of the Notes is reduced
to zero, the Servicer shall direct the Securities Intermediary to withdraw all
amounts on deposit in the Reserve Account and deposit such amounts to the
Distribution Account.

 

(f)          Unless an Event of Default shall have occurred and is continuing,
on any Payment Date, if amounts on deposit in the Reserve Account are greater
than the Reserve Account Required Balance (after giving effect to all other
distributions and disbursements on such Payment Date), the Servicer shall direct
the Securities Intermediary to withdraw funds in excess of the Reserve Account
Required Balance from the Reserve Account and disburse such amounts to the
Certificateholder.

 

Section 7.03.        Collection Account.

 

(a)          The Securities Intermediary shall establish and maintain the
Collection Account in the name of the Securities Intermediary for the benefit of
the Securityholders. The Collection Account shall be held in one or more
Eligible Deposit Accounts with a Qualified Institution in the form of
interest-bearing trust accounts wherein the moneys therein are invested in
Permitted Investments at the written direction of the Servicer. The Servicer
will monitor the Collection Account in accordance with its customary policies
and procedures.

 

(b)          The Servicer shall deposit or cause to be deposited into the
Collection Account within two (2) Business Days of the deposit thereof into the
Lockbox Account all Collections so deposited into the Lockbox Account. The
Servicer will retain in the Collection Account, subject to withdrawal as
permitted by this Section 7.03, the following amounts received by the Servicer,
without duplication:

 

(i)          all Collections accruing and received on or after the Cutoff Date
or Substitute Loan Cutoff Date, as applicable;

 

(ii)         any other proceeds from any other Related Property securing the
Loans (other than amounts released to the Obligor, other creditors or any other
Person in accordance with Applicable Law, the Required Loan Documents, the
Credit and Collection Policy and the Servicing Standard) and any disbursements,
payments or proceeds from any other Collateral;

 

(iii)        any amounts paid in connection with the purchase or repurchase of
any Loan;

 

(iv)        any amount required to be deposited in the Collection Account
pursuant to Section 5.10 or this Section 7.03; and

 

(v)         the amount of any gains and interest earned in connection with
investments in Permitted Investments.

 

73

 

 

(c)          The Servicer shall have no obligation to deposit into the
Collection Account any Excluded Amounts.

 

(d)          Not later than the close of business on each Reference Date
immediately preceding a Payment Date, the Servicer will remit to the Collection
Account any Scheduled Payment Advance that the Servicer determines to make at
its option. The application of Scheduled Payment Advances will not prevent a
Loan from being or becoming a Defaulted Loan.

 

(e)          Notwithstanding Section 7.03(b), if (i) the Servicer makes a
deposit into the Lockbox Account in respect of a Collection of a Loan in the
Collateral and such Collection was received by the Servicer in the form of a
check that is not honored for any reason or (ii) the Servicer makes a mistake
with respect to the amount of any Collection and deposits an amount that is less
than or more than the actual amount of such Collection, the Servicer shall
appropriately adjust the amount subsequently deposited into the Lockbox Account
to reflect such dishonored check or mistake. Any Scheduled Payment in respect of
which a dishonored check is received shall be deemed not to have been paid.

 

(f)          The foregoing requirements for deposit in the Collection Account
and the Lockbox Accounts shall be exclusive, it being understood and agreed
that, without limiting the generality of the foregoing, payments with respect to
Liquidation Expenses and Excluded Amounts may not be deposited by the Servicer
in the Collection Account.

 

(g)          Prior to the occurrence of a Servicer Default or an Event of
Default and acceleration of the Notes, to the extent there are uninvested
available amounts deposited in the Collection Account, all such amounts shall be
invested by the Securities Intermediary in Permitted Investments selected by the
Servicer in written instructions (which may be in the form of standing
instructions) delivered to the Qualified Institution holding such Transaction
Account, that mature no later than the Business Day immediately preceding the
next Payment Date. If the Servicer does not provide the Securities Intermediary
with such written instructions, such amounts shall remain uninvested. From and
after the occurrence of a Servicer Default or an Event of Default and
acceleration of the Notes, to the extent there are uninvested amounts in the
Collection Account (net of losses and investment expenses), all amounts may be
invested in Permitted Investments described in clause (ii) of the definition
thereof which shall be the U.S. Bank Money Market Deposit Account (internal
CUSIP 99AMMF05B2). Funds in the Distribution Account must be insured to the
extent and the amount permitted by law by the FDIC. Subject to the restrictions
herein, the Servicer or Trustee may purchase a Permitted Investment from itself
or an Affiliate with respect to investment of funds in the Transaction Accounts.
Any investment earnings (net of losses and investment expenses) on funds held in
the Collection Account shall be treated as Interest Collections and shall be
deposited therein pursuant to this Section 7.03 and distributed on the next
Payment Date pursuant to Section 7.05. All investment earnings (net of losses
and investment expenses) on investments of funds in the Transaction Accounts
shall be deposited in the Collection Account pursuant to Section 7.03 and
distributed on the next Payment Date pursuant to Section 7.05. The Trust
Depositor and the Issuer agree and acknowledge that the Servicer and Trustee are
to have “control” (within the meaning of the UCC) of collateral composed of
“Investment Property” (within the meaning of the UCC) for all purposes of this
Agreement.

 

74

 

 

(h)          The Servicer may (and, for the purposes of clause (i) below,
shall), at any time upon one (1) Business Day’s notice to the Trustee or, if
different, the depository institution then holding the Collection Account, make
withdrawals from the Collection Account for the following purposes:

 

(i)          to remit to the Trustee on the Business Day immediately preceding
any Payment Date, for deposit in the Distribution Account, Collections received
during the immediately preceding Collection Period (other than any Transfer
Deposit Amounts still available to invest in Substitute Loans pursuant to
Section 11.01) and all amounts deposited into the Collection Account from the
Reserve Account pursuant to Section 7.02;

 

(ii)         [Reserved];

 

(iii)        to withdraw any amount received from an Obligor that is recoverable
and sought to be recovered as a voidable preference by a trustee in bankruptcy
pursuant to the Bankruptcy Code in accordance with a final, nonappealable order
of a court having competent jurisdiction;

 

(iv)        [Reserved];

 

(v)         to make investments in Permitted Investments;

 

(vi)        to withdraw any funds deposited in the Collection Account that were
not required or permitted to be deposited therein or were deposited therein in
error;

 

(vii)       [Reserved];

 

(viii)      to acquire Substitute Loans as contemplated by Section 2.04(a) to
the extent funds have been deposited by the Seller for such purpose pursuant to
Section 11.01);

 

(ix)         to clear and terminate the Collection Account upon the termination
of this Agreement.

 

(i)          To the extent the same constitute Permitted Investments, the
Trustee is authorized to deposit uninvested funds in non-interest bearing,
unsecured demand deposit accounts at affiliated banks, purchase and sell
investment securities through or from affiliated banks and broker-dealers, and
invest funds in registered investment companies that receive investment
management and custodial services from the Trustee or its affiliates.

 

75

 

 

Section 7.04.        Securityholder Distributions.

 

(a)          Each Securityholder as of the related Record Date shall be paid on
the next succeeding Payment Date by check mailed to such Securityholder at the
address for such Securityholder appearing on the Note Register or Certificate
Register or by wire transfer to the account directed by such Securityholder if
such Securityholder provides written instructions to the Trustee or Owner
Trustee, respectively, at least ten (10) days prior to such Payment Date, which
instructions may be in the form of a standing order.

 

(b)          The Trustee shall serve as the paying agent hereunder and shall
make the payments to the Securityholders required hereunder. The Trustee hereby
agrees that all amounts held by it for payment hereunder will be held in trust
for the benefit of the Securityholders.

 

Section 7.05.         Allocations and Distributions.

 

(a)          Allocations of Interest Collections. On the Business Day
immediately preceding each Payment Date, the Trustee, upon written instructions
from the Servicer, will transfer all Interest Collections on deposit in the
Collection Account to the Distribution Account. Such amounts will remain
uninvested while deposited in the Distribution Account. On each Payment Date
(other than a Payment Date following an Event of Default and acceleration of the
Notes), the Trustee, based solely on the Monthly Report, will distribute
Interest Collections on deposit in the Distribution Account to the following
parties in the order of priority set forth below. With respect to the Notes then
Outstanding, payments shall be made pro rata to the Holders of Notes based on
their respective Percentage Interests.

 

1.          pro rata, based on the amounts owed to the Trustee, the Owner
Trustee, the Custodian, the Backup Servicer, and the Lockbox Bank under this
clause 1, to the payment of (i) Administrative Expenses, subject to the
limitations set forth in the definition thereof and (ii) indemnities then due to
any such Persons; provided that the cumulative amount of Administrative Expenses
and indemnities paid under this clause 1 in any rolling twelve month period
shall not exceed $500,000 as of the first day of the related Collection Period;

 

2.          pro rata, based on the amounts owed to such Persons under this
clause 2, (i) to the Servicer or any Successor Servicer, to the extent not
previously reimbursed, the sum of (w) Scheduled Payment Advances on such Loans,
together with accrued interest thereon, (x) Servicing Advances on such Loans,
together with accrued interest thereon, (y) accrued and unpaid Servicing Fees
and (z) any mistaken deposits or other related amounts due on Loans that the
Servicer is entitled to retain; (ii) to the Seller, any amounts that were
transferred from the Lockbox Account to the Collection Account (and the
Distribution Account) that are not related to interest, principal or extension
fees due on the Loans; (iii) to the Backup Servicer, the Successor Servicer
Engagement Fee; and (iv) to the Trustee, the Backup Servicer or any Successor
Servicer, Servicing Transfer Costs;

 

3.          to the Noteholders, the Interest Amount for the related Interest
Period, if any;

 

76

 

 

4.          to the payment of the amounts referred to in clauses 2 and 3 of
Section 7.05(b) (in the priority stated therein), but only to the extent not
paid in full thereunder and subject to the limitations set forth therein;

 

5.          pro rata, based on the amounts owed to such Persons under this
clause 5, to the payment of (i) Administrative Expenses and indemnities, to the
extent not previously paid or in excess of the related cap or annual limitation,
(ii) amounts owed to the Trustee, the Custodian, the Backup Servicer and the
Owner Trustee for fees, expenses, indemnities and other amounts, and (iii) to
the Trustee and a Successor Servicer, any Servicing Transfer Costs; and

 

6.          any remaining amounts to the Certificateholder.

 

To the extent that any fees of the Owner Trustee or the Trustee (in all
capacities hereunder) are not paid on a Payment Date due to insufficiency of
funds, such unpaid fees shall be paid on the next Payment Date on which funds
are available to pay such fees in accordance with the priority of payments set
forth above in this Section 7.05(a).

 

(b)          Allocations of Principal Collections and Reserve Available Funds.
On the Business Day immediately preceding each Payment Date, the Trustee, upon
written instructions from the Servicer, will transfer all (i) Principal
Collections on deposit in the Collection Account and (ii) all amounts, if any,
required to be transferred pursuant to Section 7.02 to the Distribution Account.
Such amounts will remain uninvested while deposited in the Distribution Account.
On each Payment Date (other than a Payment Date following an Event of Default
and acceleration of the Notes), the Trustee, based solely on the Monthly Report,
will distribute the Principal Collections and any Reserve Available Funds on
deposit in the Distribution Account to the following parties in the order of
priority set forth below. With respect to the Notes then Outstanding, payments
shall be made pro rata to the Holders of Notes based on their respective
Percentage Interests.

 

1.          to the payment of the amounts referred to in clauses 1 through 3 of
Section 7.05(a) (in the priority stated therein), but only to the extent not
paid in full thereunder and subject to the limitations set forth therein;

 

2.          to the Noteholders, (A) for so long as no Rapid Amortization Event
has occurred, an amount equal to the excess, if any, of the Outstanding
Principal Balance of the Notes over the Borrowing Base in payment of principal
on the Notes and (B) following the occurrence of a Rapid Amortization Event, all
remaining amounts in payment of principal on the Notes until the Outstanding
Principal Balance of the Notes is reduced to zero;

 

3.          to the Noteholders, all remaining amounts in payment of the
Outstanding Principal Balance of the Notes on the Legal Final Payment Date;

 

77

 

 

4.          if the amount on deposit in the Reserve Account is less than the
Reserve Account Required Balance, to the Reserve Account, fifty percent (50%) of
any remaining amounts until amounts on deposit in the Reserve Account shall
equal the Reserve Account Required Balance;

 

5.          to the payment of the amounts referred to in clause 5 of Section
7.05(a), but only to the extent not paid in full thereunder and subject to the
limitations set forth therein; and

 

6.          any remaining amounts to the Certificateholder.

 

To the extent that any fees of the Owner Trustee or the Trustee are not paid on
a Payment Date due to insufficiency of funds, such unpaid fees shall be paid on
the next Payment Date on which funds are available to pay such fees in
accordance with the priority of payments set forth above in this Section
7.05(b).

 

(c)          Default Allocations. On each Payment Date (or such other date as
selected by the Trustee pursuant to the Indenture) (i) following the occurrence
of an Event of Default (other than an Event of Default described in Section
5.01(iii) or (iv) of the Indenture), (ii) following an acceleration of the Notes
pursuant to Section 5.02 of the Indenture that has not been rescinded and
annulled in accordance with the terms of the Indenture, or (iii) following the
institution of Proceedings for the foreclosure of the Indenture and the
liquidation of the Collateral pursuant to Section 5.04(a)(ii) of the Indenture,
the Trustee will transfer all Collections on deposit in the Collection Account,
including Proceeds from the liquidation of the Collateral, to the Distribution
Account. On each Payment Date (or such other date as selected by the Trustee
pursuant to the Indenture), the Trustee will distribute such amounts together
with Available Funds and all other funds available for distributions on the
Notes, to the extent there are sufficient funds, to the following parties in the
order of priority set forth below. With respect to the Notes then Outstanding,
payments shall be made pro rata to the Holders of Notes based on their
respective Percentage Interests.

 

1.          pro rata, to the Trustee, the Owner Trustee, the Servicer, the
Backup Servicer, any Successor Servicer, the Custodian and the Lockbox Bank,
certain amounts due and owing to such entities, pursuant to the priorities in
clauses 1 and 2 of Section 7.05(a), and without regard to the cap set forth in
clauses 1 and 2 of Section 7.05(a);

 

2.          to the Noteholders, any unpaid Interest Amounts;

 

3.          to the Noteholders, in payment of principal on the Notes until the
Outstanding Principal Balance of the Notes is reduced to zero; and

 

4.          any remaining amounts to the Certificateholder.

 

78

 

 

ARTICLE 8.

SERVICER DEFAULT; SERVICER TRANSFER

 

Section 8.01.         Servicer Default.

 

“Servicer Default” means the occurrence of any of the following:

 

(a)          any failure by the Servicer to remit or cause to be remitted when
due any payment, transfer or deposit required to be remitted by the Servicer to
the Trustee under the terms of this Agreement or the other Transaction Documents
and such failure continues unremedied for a period of two (2) Business Days, it
being understood that the Servicer shall not be responsible for the failure of
either the Issuer or the Trustee to remit funds that were received by the Issuer
or the Trustee from or on behalf of the Servicer in accordance with this
Agreement or the other Transaction Documents; or

 

(b)          failure by the Servicer duly to observe or perform any other
covenants or agreements of the Servicer set forth in this Agreement or the other
Transaction Documents, which failure materially and adversely affects the rights
of the Issuer or the Noteholders and continues unremedied for a period of 60
days (if such failure or breach can be cured) after the first to occur of (i)
the date on which written notice of such failure requiring the same to be
remedied shall have been given to a Responsible Officer of the Servicer by the
Trustee or to a Responsible Officer of the Servicer and the Trustee by any
Noteholder or the Certificateholder or (ii) the date the Servicer shall assign
any of its duties hereunder other than as expressly permitted hereby; or

 

(c)          any representation or warranty of the Servicer in this Agreement or
any other Transaction Document or in any certificate delivered under this
Agreement or any other Transaction Document (other than any representation or
warranty relating to a Loan that has been purchased by the Servicer) shall prove
to have been incorrect when made, which has a material adverse effect on the
Noteholders and which continues unremedied for 30 days after discovery thereof
by a Responsible Officer of the Servicer or after the date on which written
notice of such failure, requiring the same to be remedied, shall have been
delivered to the Servicer by the Trustee; or

 

(d)          a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any Insolvency Proceedings, or for the winding-up or liquidation
of its affairs, shall have been entered against the Servicer and such decree or
order shall have remained in force, undischarged or unstayed for a period of 60
consecutive days; or

 

(e)          the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any Insolvency Proceedings of or relating to the
Servicer or of or relating to all or substantially all of the Servicer’s
property; or

 

79

 

 

(f)          the Servicer shall cease to be eligible to continue as Servicer
under this Agreement pursuant to Section 5.12(a); or

 

(g)          the Servicer shall file a petition to take advantage of any
applicable Insolvency Laws, make an assignment for the benefit of its creditors
or generally fail to pay its debts as they become due.

 

Notwithstanding the foregoing, a delay in or failure of performance referred to
under Section 8.01(a) above for a period of five Business Days or referred to
under Section 8.01(b) above for a period of 60 days (in addition to the 60-day
period provided therein) shall not constitute a Servicer Default until the
expiration of such additional five (5) Business Days or 60 days, respectively,
if such delay or failure could not be prevented by the exercise of reasonable
diligence by the Servicer and such delay or failure was caused by an act of God
or other events beyond the Servicer’s control.

 

Section 8.02.        Servicer Transfer.

 

(a)          If a Servicer Default has occurred and is continuing, the Trustee
or the Issuer may terminate all of the rights and obligations of the Servicer
hereunder by notice to the Servicer (a “Termination Notice”), whereupon the
Backup Servicer will succeed to all of the Servicer’s management,
administrative, servicing, custodial and collection functions as Servicer
hereunder within thirty (30) days of receiving a Termination Notice.

 

(b)          If the Backup Servicer is unable to assume the role of the Servicer
after a Termination Notice is delivered pursuant to Section 8.02(a), the Trustee
(i) will provide the Trust Depositor with written notice of such circumstances
(and the Trust Depositor shall promptly forward a copy of such notice to the
Rating Agency) and (ii) may appoint a Successor Servicer with assets of at least
$50,000,000 and whose regular business includes the servicing of assets similar
to the Loan Assets. Such proposed Successor Servicer shall become the Successor
Servicer once it assumes the Servicer’s responsibilities and obligations in
accordance with Section 8.03. If such proposed Successor Servicer is unable to
assume the responsibilities and obligations of the Servicer, the Trustee shall
propose an alternative established servicing institution to serve as the
Successor Servicer. Such other proposed Successor Servicer shall become the
Successor Servicer once it assumes the Servicer’s responsibilities and
obligations in accordance with this Agreement. If no Successor Servicer has been
appointed and approved following the above procedures within 120 days of the
delivery of a Termination Notice or notice of resignation by the Servicer, then
any of the Issuer, Trustee, removed or resigning Servicer or any Securityholder
may petition any court of competent jurisdiction for the appointment of a
Successor Servicer, which appointment will not require the consent of, nor be
subject to the approval of the Issuer, the Trustee or any Securityholder.

 

80

 

 

(c)          On the date that a Successor Servicer (including for the avoidance
of doubt the Backup Servicer acting as such) shall have been appointed and
accepted such appointment pursuant to Section 8.03 (such appointment being
herein called a “Servicer Transfer”), all rights, benefits, fees, indemnities,
authority and power of the Servicer under this Agreement, whether with respect
to the Loans, the Loan Files or otherwise, shall pass to and be vested in such
Successor Servicer pursuant to and under this Section 8.02; and, without
limitation, the Successor Servicer is authorized and empowered to execute and
deliver on behalf of the Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do any and all acts or things necessary
or appropriate to effect the purposes of such notice of termination. The
Servicer agrees to cooperate with the Successor Servicer in effecting the
termination of the responsibilities and rights of the Servicer hereunder,
including, without limitation, the transfer to the Successor Servicer for
administration by it of all cash amounts which shall at the time be held by the
Servicer for deposit, or have been deposited by the Servicer, in the Collection
Account and the Reserve Account, or thereafter received with respect to the
Loans and Related Property. The Servicer shall transfer to the Successor
Servicer (i) all records held by the Servicer relating to the Loans and Related
Property in such electronic form as the Successor Servicer may reasonably
request and (ii) any Loan Files in the Servicer’s possession. In addition, the
Servicer shall permit access to its premises (including all computer records and
programs) to the Successor Servicer or its designee, and shall pay the
reasonable transition expenses of the Successor Servicer. Upon a Servicer
Transfer, the Successor Servicer shall also be entitled to receive the Servicing
Fee thereafter payable for performing the obligations of the Servicer and any
additional amounts payable to the Servicer hereunder. Any indemnities provided
in this Agreement or the other Transaction Documents in favor of the Servicer,
any Servicing Fee (together with accrued interest thereon), any other fees,
costs and expenses and any Scheduled Payment Advances, Servicing Advances and
Nonrecoverable Advances (in each case together with accrued interest due the
Servicer thereon), in any case, that have accrued and/or are due and unpaid or
unreimbursed to the Servicer shall survive the termination of the Servicer and
its replacement with a Successor Servicer and the Servicer being replaced shall
remain entitled thereto until paid hereunder out of the Collection Account or
the Distribution Account in accordance with the Priority of Payments.

 

Section 8.03.        Acceptance by Successor Servicer; Reconveyance; Successor
Servicer to Act.

 

(a)          Subject to Section 8.04, no appointment of any Person (other than
the Backup Servicer) as successor to the Servicer hereunder (the “Successor
Servicer”) shall be effective until the Successor Servicer shall have executed
and delivered to the Issuer and the Trustee a written acceptance of such
appointment and of the duties of Servicer hereunder, subject to Section 8.03(d).
The Servicer shall continue to perform all servicing functions under this
Agreement until the date the Successor Servicer shall have so executed and
delivered such written acceptance.

 

81

 

 

(b)          As compensation, a Successor Servicer (including for the avoidance
of doubt, the Backup Servicer acting as such) so appointed shall be entitled to
receive the Servicing Fee, together with any other servicing compensation in the
form of assumption fees, late payment charges or otherwise as provided in the
Transaction Documents that thereafter are payable under this Agreement,
including, without limitation, all reasonable costs (including reasonable
attorneys’ fees) incurred in connection with transferring the servicing
obligations under this Agreement and amending this Agreement (if necessary) to
reflect such transfer. If the Backup Servicer shall assume the role of Successor
Servicer, it shall receive a Servicing Fee equal to the Servicing Fee effective
immediately preceding the delivery of the related Termination Notice. In the
event that the Backup Servicer is unable or unwilling to assume the role of
Successor Servicer and no prospective Successor Servicer is willing to undertake
the Servicer’s responsibilities under this Agreement for a Servicing Fee less
than or equal to the Servicing Fee effective immediately preceding the delivery
of the related Termination Notice, the Trustee may, acting at the direction of
the Majority Noteholders, solely for purposes of establishing the fee to be paid
to a Successor Servicer after a Termination Notice, solicit written bids (such
bids to include a proposed servicer fee and servicing transfer costs) from not
less than three entities experienced in the servicing of asset-backed securities
secured by commercial loans similar to the Loans that are not Affiliates of the
Servicer, the Borrower or the Backup Servicer and are reasonably acceptable to
the Majority Noteholders. Any such written solicitation shall prominently
indicate that bids should specify any applicable subservicing fees required to
be paid from the Servicing Fee. The Successor Servicer shall act as Servicer
hereunder and shall, subject to the availability of sufficient funds in the
Distribution Account pursuant to Section 7.05 (up to the Servicing Fee), receive
as compensation therefor a fee equal to the fee proposed in the bid so solicited
which provides for the lowest combinations of servicing fee and transition
costs, as reasonably determined by the Trustee, acting at the direction of the
Majority Noteholders, and may revise the Servicing Fee Rate used to calculate
the Servicing Fee.

 

(c)          None of the Trustee, the Backup Servicer, nor any Successor
Servicer shall be held liable by reason of any failure to make, or any delay in
making, any distribution hereunder or any portion thereof caused by (i) the
failure of the Servicer to deliver, or any delay in delivering, cash, documents
or records to it, or (ii) restrictions imposed by any regulatory authority
having jurisdiction over the Servicer. To the extent that the Trustee or the
Backup Servicer incurs any extraordinary expenses in connection with a servicing
transfer, it shall be entitled to reimbursement therefor as an Administrative
Expense pursuant to the Priority of Payments.

 

82

 

 

(d)          On or after a Servicer Transfer, the Successor Servicer shall be
the successor in all respects to the Servicer in its capacity as servicer under
this Agreement and the transactions set forth or provided for herein with
respect to servicing of the Collateral and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
by the terms and provisions hereof, and the terminated Servicer shall be
relieved of such responsibilities, duties and liabilities arising after such
Servicer Transfer; provided that (i) the Successor Servicer will not assume any
obligations of the Servicer described in Section 8.02(c), (ii) the Successor
Servicer shall not be liable for any acts or omissions of the Servicer occurring
prior to such Servicer Transfer or for any breach by the Servicer of any of its
representations and warranties contained herein or in any other Transaction
Document, (iii) the Successor Servicer shall have no obligation to pay any taxes
required to be paid by the Servicer (provided, that the Successor Servicer shall
pay any income taxes for which it is liable), (iv) the Successor Servicer shall
have no obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, (v) the Successor Servicer shall have no
liability or obligation with respect to any Servicer indemnification obligations
of any prior Servicer, including the initial Servicer, and (vi) the Successor
Servicer shall have no obligation to perform any repurchase or advancing
obligations of the Servicer. Notwithstanding anything else herein to the
contrary, in no event shall the Trustee be liable for any Servicing Fee or for
any differential in the amount of the servicing fee paid hereunder and the
amount necessary to induce any Successor Servicer to act as Successor Servicer
under this Agreement and the transactions set forth or provided for herein,
including any Servicing Transfer Costs. The Trustee and such successor shall
take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession. The terminated Servicer shall remain entitled to
payment and reimbursement of the amounts set forth in the last sentence of
Section 8.02(b) notwithstanding its termination hereunder, to the same extent as
if it had continued to service the Loans hereunder. Backup Servicer, as Backup
Servicer or Successor Servicer, is not required to expend or risk its own funds.

 

(e)          Notwithstanding anything contained in this Agreement or the
Indenture to the contrary, in the event that U.S. Bank becomes Successor
Servicer pursuant to this Agreement, U.S. Bank shall not responsible for the
accounting, records (including computer records) and work of Horizon Technology
Finance Corporation or any other predecessor Servicer relating to the Loans
(collectively, the “Predecessor Servicer Work Product”). If any error,
inaccuracy, omission or incorrect or non-standard practice or procedure
(collectively, “Errors”) exists in any Predecessor Servicer Work Product and
such Errors make it materially more difficult to service or should cause or
materially contribute to U.S. Bank making or continuing any Errors
(collectively, “Continued Errors”), U.S. Bank shall have no liability for such
Continued Errors; provided, however, that U.S. Bank agrees to use commercially
reasonable efforts to prevent Continued Errors. In the event that U.S. Bank
becomes aware of Errors or Continued Errors, U.S. Bank shall, with the prior
consent of the Trustee, use commercially reasonable efforts to reconstruct and
reconcile such data to correct such Errors and Continued Errors and to prevent
future Continued Errors. U.S. Bank shall be entitled to recover its costs
thereby expended in accordance with the Priority of Payments.

 

(f)          The Successor Servicer is authorized to accept and rely on all
accounting records (including computer records) and work product of the prior
Servicer hereunder relating to the Collateral without any audit or other
examination.

 

Section 8.04.        Notification to Securityholders.

 

(a)          Promptly following the occurrence of any Servicer Default, the
Servicer shall give written notice thereof to the Trustee, the Backup Servicer,
the Owner Trustee, the Trust Depositor and the Rating Agency at the addresses
described in Section 13.04 hereof and the Trustee shall promptly forward such
notice to the Noteholders and Certificateholder at their respective addresses
appearing on the Note Register and the Certificate Register, respectively.

 

83

 

 

(b)          Within ten (10) days following receipt of a Termination Notice or
notice of appointment of a Successor Servicer pursuant to this Article VIII, the
Trustee shall give written notice thereof to the Trust Depositor (and the Trust
Depositor shall promptly forward a copy of such notice to the Rating Agency) at
the addresses described in Section 13.04 hereof and to the Noteholders and
Certificateholder at their respective addresses appearing on the Note Register
and the Certificate Register, respectively.

 

Section 8.05.        Effect of Transfer.

 

(a)          After a Servicer Transfer, the terminated Servicer shall have no
further obligations with respect to the management, administration, servicing,
custody or collection of the Loans as Servicer hereunder and, subject to Section
8.03(d), the Successor Servicer appointed pursuant to Section 8.03 shall have
all of such obligations, except that the terminated Servicer will transmit or
cause to be transmitted directly to the Successor Servicer promptly on receipt
and in the same form in which received, any amounts (properly endorsed where
required for the Successor Servicer to collect them) received as Collections
upon or otherwise in connection with the Collateral.

 

(b)          A Servicer Transfer shall not affect the rights and duties of the
parties hereunder (including but not limited to the obligations and indemnities
of the Servicer) other than those relating to the management, administration,
servicing, custody or collection of the Loans.

 

Section 8.06.         Database File.

 

Upon reasonable request by the Trustee, the Servicer will provide the Successor
Servicer with a magnetic tape or Microsoft Excel or similar spreadsheet file
containing the database file for each Loan on and as of the Business Day before
the actual commencement of servicing functions by the Successor Servicer
following the occurrence of a Servicer Default.

 

Section 8.07.         Waiver of Defaults.

 

The Majority Noteholders may, on behalf of all the Securityholders, waive any
default by the Servicer of its obligations hereunder and all consequences of
such default, except a default in making any required deposits to the Collection
Account or the Distribution Account. No such waiver or cure shall extend to any
subsequent or other default or impair any right consequent thereto except to the
extent expressly so waived.

 

ARTICLE 9.

REPORTS

 

Section 9.01.        Monthly Reports.

 

(a)          With respect to each Payment Date and the related Collection
Period, the Servicer shall prepare a statement (a “Monthly Report”) containing
the information set forth in Exhibit H-2 hereto with respect to the preceding
Collection Period and will deliver a copy of such Monthly Report to the Trustee
and Backup Servicer no later than the related Reference Date.

 

84

 

 

(b)         [Reserved].

 

(c)          On or before each Payment Date, the Trustee will provide or make
available at its website at www.usbank.com/abs the Monthly Report received by it
on the related Reference Date to the Issuer, the Servicer, the Backup Servicer,
the Initial Purchaser, the Rating Agency and the Noteholders in accordance with
Section 3.29 of the Indenture.

 

Section 9.02.        Quarterly Reports.

 

(a)          The Servicer shall prepare a quarterly statement (a “Quarterly
Report”) containing the information set forth in Exhibit H-1 hereto with respect
to the three (3) most recently preceding Collection Periods.

 

(b)         [Reserved].

 

(c)          On each Reference Date occurring in March, June, September and
December, beginning on the Reference Date occurring in September 2013, the
Servicer will provide to the Trustee and Backup Servicer a Quarterly Report
relating to the calendar quarter immediately preceding the calendar quarter in
which such Reference Date occurs. Not later than the Payment Date relating to
such Reference Date, the Trustee will provide or make available at its website
at www.usbank.com/abs such Quarterly Report to the Issuer, the Servicer, the
Backup Servicer, the Initial Purchaser, the Rating Agency and the Noteholders in
accordance with Section 3.29 of the Indenture.

 

Section 9.03.        Preparation of Reports; Officer’s Certificate.

 

(a)          The Servicer shall cooperate with the Trustee in connection with
the delivery of the Monthly Reports and Quarterly Reports. Without limiting the
generality of the foregoing and the obligation of the Servicer to deliver
Monthly Reports and Quarterly Reports to the Trustee, the Servicer shall supply
in a timely fashion any information as to any determinations required to be made
by the Servicer hereunder or under the Indenture and such other information as
is maintained by the Servicer that the Trustee may from time to time request
with respect to the Collateral. Nothing herein shall obligate the Trustee to
determine independently any characteristic of a Loan, including without
limitation whether any item of Collateral is a Co-Lender Loan, any such
determination being based exclusively upon notification the Trustee receives
from the Servicer, and except as otherwise specifically set forth in any of the
Transaction Documents, nothing in this Article IX shall obligate the Trustee to
review or examine any underlying instrument or contract evidencing, governing or
guaranteeing or securing any Loan in order to verify, confirm, audit or
otherwise determine any characteristic thereof.

 

85

 

 

(b)          In performing its duties hereunder to provide the Monthly Reports
and Quarterly Reports, the Trustee shall in no event have any liability for the
actions or omissions of the Servicer or any other Person, and shall have no
liability for any inaccuracy or error in any Monthly Report or Quarterly Report
it distributes pursuant to Sections 9.01 and 9.02, except to the extent that
such inaccuracies or errors are caused by the Trustee’s own fraud, bad faith,
willful misfeasance, gross negligence or reckless disregard of its duties
hereunder. The Trustee shall not be liable for failing to perform or delay in
performance of its specified duties hereunder that results from or is caused by
a failure or delay on the part of the Servicer or another Person in furnishing
necessary, timely and accurate information to the Trustee or the Servicer or a
review by the Independent Accountants of a Monthly Report or a Quarterly Report.

 

Section 9.04.        Other Data; Obligor Financial Information.

 

(a)          Not later than 4:00 p.m. (Eastern Time) on the Reference Date, the
Servicer shall provide to the Trustee (in a format agreed to by the Trustee and
the Servicer) and the Backup Servicer such information (the “Tape”) the Servicer
relied upon to prepare the Monthly Report and Quarterly Report, as applicable,
for such month. Each Tape shall include, but not be limited to, the information
set forth in Exhibit H-2 (in the case of Monthly Reports) and Exhibit H-1 (in
the case of Quarterly Reports). The Backup Servicer shall use such tape or
diskette (or other electronic transmission acceptable to the Trustee and the
Backup Servicer) to (i) confirm that such tape, diskette or other electronic
transmission is in readable form, and (ii) calculate and confirm (A) the
aggregate amount distributable as principal on the related Payment Date to the
Notes, (B) the aggregate amount distributable as interest on the related Payment
Date to the Notes, (C) the outstanding principal amount of the Notes after
giving effect to all distributions made pursuant to clause (A), above, and (D)
the aggregate amount of principal and interest to be carried over on such
Payment Date after giving effect to all distributions made pursuant to clauses
(A) and (B), above, respectively. The Backup Servicer shall certify to the
Trustee that it has verified the Monthly Report or the Quarterly Report in
accordance with this Section and shall notify the Servicer and the Trustee of
any discrepancies, in each case, on or before the fifth Business Day following
the related Payment Date. In the event that the Backup Servicer reports any
discrepancies, the Servicer and the Backup Servicer shall attempt to reconcile
such discrepancies prior to the next succeeding Payment Date, but in the absence
of reconciliation, the Monthly Report or the Quarterly Report shall control for
the purpose of calculations and distributions with respect to the next
succeeding Payment Date. In the event that the Backup Servicer and the Servicer
are unable to reconcile discrepancies with respect to a Monthly Report or
Quarterly Report by the next succeeding Payment Date, the Servicer shall cause
the Independent Accountants, at the Servicer's expense, to perform agreed-upon
procedures to the information within the Tape in connection with such Monthly
Report or the Quarterly Report and, prior to the last day of the month after the
month in which such Monthly Report or Quarterly Report was delivered, reconcile
the discrepancies. The effect, if any, of such reconciliation shall be reflected
in the Monthly Report for such next succeeding Payment Date following the last
date of the Collection Period. In addition, upon the occurrence of a Servicer
Default the Servicer shall deliver to the Backup Servicer or any successor
Servicer its files within 15 days after demand therefor and a computer tape
containing as of the close of business on the date of demand all of the data
maintained by the Servicer in computer format in connection with servicing the
Loans. Other than the duties specifically set forth in this Agreement, the
Backup Servicer shall have no obligations hereunder, including, without
limitation, to supervise, verify, monitor or administer the performance of the
Servicer. The Backup Servicer shall have no liability for any actions taken or
omitted by the Servicer.

 

86

 

 

(b)          In addition, the Servicer shall, upon the request of the Trustee or
any Rating Agency, furnish the Trustee, the Backup Servicer, the Issuer or
Rating Agency, as the case may be, such underlying data in the possession of the
Servicer used to generate a Monthly Report or Quarterly Report as may be
reasonably requested. The initial Servicer will also forward to the Trustee and
the Rating Agency (i) within 60 days after each calendar quarter (except the
fourth calendar quarter), commencing with the quarter ending September 30, 2013,
the unaudited quarterly financial statements of the Servicer and (ii) within
120 days after each fiscal year of the initial Servicer, commencing with the
fiscal year ending December 31, 2013, the audited annual financial statements of
the Servicer; provided that so long as the Servicer is required under the
Securities Act to file its financial statements with the Securities and Exchange
Commission, the foregoing requirement to provide such financial statements to
the Trustee, the Issuer, the Backup Servicer, the Rating Agency and the Initial
Purchaser shall not apply.

 

(c)          [Reserved].

 

(d)          [Reserved].

 

(e)          The Servicer will forward to the Rating Agency promptly upon
request any additional financial information in the Servicer’s possession or
reasonably obtainable by the Servicer as the Rating Agency shall reasonably
request with respect to an Obligor as to which any Scheduled Payment is past due
for at least ten (10) days.

 

87

 

 

 

Section 9.05.         Annual Report of Accountants.

 

The initial Servicer shall cause a firm of nationally recognized independent
certified public accountants (the “Independent Accountants”), who may also
render other services to the Servicer or its Affiliates, to deliver to the
Servicer and the Trustee, upon signature of an acknowledgment letter, on or
before March 31st of each year, beginning on March 31, 2014, a report addressed
to the Servicer and the Trustee indicating that the Independent Accountants have
performed certain procedures as agreed by the Servicer and the Trustee. As a
part of such review, the Independent Accountants will obtain the Monthly Report
with respect to two (2) Collection Periods during the 12 months ended the
immediately preceding December 31 and, for each such Monthly Report, the
Independent Accountants will reconcile certain amounts in the Monthly Report to
the Servicer’s computer, accounting and other reports. The Independent
Accountants will include in such report any unreconciled amounts in such records
that are not in agreement with the amounts in the Quarterly Reports. In the
event the Independent Accountants require the Trustee to agree to the procedures
performed by the Independent Accountants, the Servicer shall direct the Trustee
in writing to so agree; it being understood and agreed that the Trustee will
deliver such letter of agreement in conclusive reliance upon the direction of
the Servicer, and the Trustee will not make any independent inquiry or
investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures. On or about April
30th of each year, beginning on April 30, 2014, the Servicer will deliver to the
Rating Agency an attestation that the foregoing review by the Independent
Accountants has been completed without exceptions or, if exceptions have been
identified in such review, the Servicer shall include a statement setting forth
its proposed actions to correct such exceptions in a timely manner. Without
limiting the generality of the foregoing, the Trustee shall have no
responsibility to make any inquiry or investigation as to, and shall have no
obligation in respect of, the terms of any engagement of the Independent
Accountants by the Servicer or the terms of any agreed upon procedures in
respect of such engagement; provided, however that the Trustee shall be
authorized, at direction of the Servicer, to execute any acknowledgement or
other agreement with the Independent Accountants required for the Trustee to
receive any of the reports or instructions provided for herein, which
acknowledgement or agreement may include, among other things, (i)
acknowledgement that the Servicer has agreed that the procedures to be performed
by the Independent Accountants are sufficient for the purposes of this Section
9.05, (ii) releases by the Trustee (on behalf of itself and the Holders) of
claims against the Independent Accountants and acknowledgement of other
limitations of liability in favor of the Independent Accountants, and (iii)
restrictions or prohibitions on the disclosure of information or documents
provided to it by such firm of Independent Accountants (including to the
Holders). Notwithstanding the foregoing, in no event shall the Trustee be
required to execute any agreement in respect of the Independent Accountants that
the Trustee reasonably determines adversely affects it. The Independent
Accountants’ report shall also indicate that the firm is independent of the
Servicer within the meaning of the Code of Professional Ethics of the American
Institute of Certified Public Accountants. If the Backup Servicer becomes the
Successor Servicer it shall be entitled to reimbursement (as Administrative
Expenses) for its expenses incurred in connection with this Section 9.05.

 

Section 9.06.         Statements of Compliance from Servicer. The Servicer will
deliver to the Trustee, the Backup Servicer and the Owner Trustee within 90 days
of the end of each fiscal year commencing with the year ending December 31,
2013, an Officer’s Certificate stating that (a) the Servicer has fully complied
in all material respects with certain provisions of the Agreement relating to
servicing of the Loans and payments on the Notes, (b) a review of the activities
of the Servicer during the prior calendar year and of its performance under this
Agreement was made under the supervision of the officer signing such certificate
and (c) to the best of such officer’s knowledge, based on such review, the
Servicer has fully performed or caused to be performed in all material respects
all its obligations under this Agreement for such year, or, if there has been a
Servicer Default or default in any of its obligations which, with notice or
passage of time, could become a Servicer Default, specifying each such default
known to such officer and the nature and status thereof including the steps
being taken by the Servicer to remedy such event.

 

Section 9.07.         [Reserved].

 

88

 

  

Section 9.08.         Notices of Event of Default, Servicer Default or Rapid
Amortization Event.

 

Promptly upon a Responsible Officer of the Servicer becoming aware thereof, the
Servicer shall furnish to the Trustee, the Backup Servicer and the Rating
Agencies notice of the occurrence of any Event of Default or Servicer Default or
of any situation which the Servicer reasonably expects to develop into an Event
of Default or Servicer Default. Promptly upon a Responsible Officer of the
Servicer becoming aware thereof, the Servicer shall furnish to the Trustee, the
Backup Servicer and the Rating Agencies notice of the occurrence of any Rapid
Amortization Event.

 

Section 9.09.         Trustee’s Right to Examine Servicer Records, Audit
Operations and Deliver Information to Noteholders.

 

The Trustee shall have the right upon reasonable prior notice, during normal
business hours, in a manner that does not unreasonably interfere with the
Servicer’s normal operations or customer or employee relations, no more often
than once a year unless an Event of Default or Servicer Default shall have
occurred and be continuing in which case as often as reasonably required, to
examine and audit any and all of the books, records or other information of the
Servicer, whether held by the Servicer or by another on behalf of the Servicer,
which may be relevant to the performance or observance by the Servicer of the
terms, covenants or conditions of this Agreement. No amounts payable in respect
of the foregoing shall be paid from the Loan Assets except that after an Event
of Default, fees and expenses of the Trustee not paid by the Servicer shall be
reimbursed to the Trustee as an Administrative Expense.

 

The Trustee shall have the right, in accordance with the Indenture, to deliver
information provided by the Servicer to any Noteholder requesting the same;
provided that the Servicer may request that any such Noteholder not a party
hereto enter into a confidentiality agreement reasonably acceptable to the
Servicer prior to permitting such Noteholder to view such information.

 

ARTICLE 10.

TERMINATION

 

Section 10.01.         Optional Redemption of Notes; Rights of
Certificateholders Following Satisfaction and Discharge of Indenture.

 

89

 

 

 

(a)          Optional Redemption.

 

(i)          If, as of the last day of any Collection Period, the Aggregate
Outstanding Principal Balance shall be less than or equal to 10% of the
Aggregate Outstanding Principal Balance as of the Closing Date, the Notes may be
redeemed in whole, but not in part, at the direction of the Trust Depositor on
any succeeding Payment Date. To exercise such option, the Trust Depositor shall
furnish notice of such election to the Rating Agency and the Noteholders. If the
Notes are to be so redeemed, the Trust Depositor shall also furnish notice of
such election to the Trustee at least 15 Business Days prior to the proposed
Redemption Date. To effect an Optional Redemption, the Trust Depositor shall
deposit in the Distribution Account an amount equal to the Redemption Price and
shall comply with the Optional Redemption provisions set forth in Section 10.01
and Section 10.04 of the Indenture.

 

(ii)         Notice of an Optional Redemption shall be provided by the Trust
Depositor to the Trustee, the Owner Trustee and the Rating Agencies in
accordance with the Indenture.

 

(b)          [Reserved].

 

(c)          Following the satisfaction and discharge of the Indenture, the
payment in full of the principal of and interest on the Notes, and payment of
fees and expenses and other amounts owing to Trustee, the Certificateholders
will succeed to the rights of the Noteholders hereunder.

 

Section 10.02.      Termination.

 

(a)          This Agreement shall terminate upon notice to the Trustee of the
earlier of the following events: (i) the final payment on or the disposition or
other liquidation by the Issuer of the last Loan (including, without limitation,
in connection with a redemption by the Issuer of all outstanding Notes pursuant
to Section 10.01) or the disposition of all other Collateral, including property
acquired upon foreclosure or deed in lieu of foreclosure of any Loan and the
remittance of all funds due thereunder with respect thereto, (ii) mutual written
consent of the Servicer, the Backup Servicer, the Trust Depositor, the Issuer,
the Trustee, the Seller and all Outstanding Securityholders or (iii) the payment
in full of all amounts owing in respect of the Notes.

 

(b)          Notice of any termination, specifying the Payment Date upon which
the Issuer will terminate and that the Noteholders shall surrender their Notes
to the Trustee for payment of the final distribution and cancellation shall be
given promptly by the Servicer to the Trustee and by the Trustee to all
Noteholders and the Rating Agencies during the month of such final distribution
before the Reference Date in such month, specifying (i) the Payment Date upon
which final payment of the Notes (or Redemption Price) will be made upon
presentation and surrender of Notes at the office of the Trustee therein
designated, (ii) the amount of any such final payment and (iii) that the Record
Date otherwise applicable to such Payment Date is not applicable, payments being
made only upon presentation and surrender of the Notes at the office of the
Trustee therein specified.

 

90

 

 

ARTICLE 11.

REMEDIES UPON MISREPRESENTATION;
REPURCHASE OPTION

 

Section 11.01.         Repurchases of, or Substitution for, Loans for Breach of
Representations and Warranties.

 

Upon a discovery by a Responsible Officer of the Trust Depositor, a Responsible
Officer of the Servicer or any subservicer, a Responsible Officer of the Backup
Servicer or a Responsible Officer of the Trustee of a breach of a representation
or warranty as set forth in Section 3.01, Section 3.02, or Section 3.04 or as
made or deemed made in any notice relating to Substitute Loans, as applicable,
that materially and adversely affects the interests of the Securityholders (each
such Loan with respect to which such breach exists, an “Ineligible Loan”), the
party discovering such breach or failure shall give prompt written notice to the
other parties to this Agreement; provided that neither the Trustee nor the
Backup Servicer shall have a duty or obligation (i) to discover or make an
attempt to discover, inquire about or investigate the breach of any of such
representations or warranties or (ii) to determine if such breach materially and
adversely affects the interests of the Securityholders. Within 30 days of the
earlier of (x) its discovery or (y) its receipt of notice of any breach of a
representation or warranty, the Trust Depositor shall, or shall require the
Seller pursuant to the Sale and Contribution Agreement to, and the Seller shall,
(a) promptly cure such breach in all material respects, (b) repurchase each such
Ineligible Loan by depositing in the Lockbox Account, for further credit to the
Collection Account, within such 30 day period, an amount equal to the Transfer
Deposit Amount for such Ineligible Loan, or (c) remove such Loan from the
Collateral, deposit the Transfer Deposit Amount with respect to such Loan into
the Lockbox Account, for further credit to the Collection Account, and, not
later than the date a repurchase of such affected Loan would be required
hereunder, effect a substitution for such affected Loan with a Substitute Loan
in accordance with the substitution requirements set forth in Sections 2.04 and
2.06.

 

Section 11.02.         Reassignment of Repurchased or Substituted Loans.

 

Upon receipt by the Trustee for deposit in the Collection Account of the amounts
described in Section 11.01 (or upon the Substitute Loan Cutoff Date related to a
Substitute Loan described in Section 11.01), and upon receipt of an Officer’s
Certificate of the Servicer in the form attached hereto as Exhibit F, the
Trustee and the Issuer shall assign to the Trust Depositor and the Trust
Depositor shall assign to the Seller all of the Trustee’s and the Issuer’s (or
Trust Depositor’s, as applicable) right, title and interest in the Loans being
repurchased or substituted for the related Loan Assets without recourse,
representation or warranty. Such reassigned Loan shall no longer thereafter be
included in any calculations of Outstanding Loan Balances required to be made
hereunder or otherwise be deemed a part of the Collateral.

 

91

 

 

ARTICLE 12.

INDEMNITIES

 

Section 12.01.         Indemnification by Servicer.

 

The initial Servicer agrees to indemnify, defend and hold harmless the Trustee
(as such and in its individual capacity), the Custodian (as such and in its
individual capacity), the Owner Trustee (as such and in its individual
capacity), the Backup Servicer (as such, in its individual capacity and in its
capacity as Successor Servicer) and any Successor Servicer (as such and in its
individual capacity) and each of their officers, directors, employees and agents
for and from and against any and all claims, losses, penalties, fines,
forfeitures, judgments (provided that any indemnification for damages is limited
to actual damages, not consequential, special or punitive damages), reasonable
legal fees and related costs and any other reasonable costs, fees and expenses
that such Person may sustain as a result of the Servicer’s fraud or the failure
of the Servicer to perform its duties and service the Loans in compliance in all
material respects with the terms of this Agreement, except to the extent arising
from gross negligence, willful misconduct or fraud by the Person claiming
indemnification. Any Person seeking indemnification hereunder shall promptly
notify the Servicer if such Person receives a complaint, claim, compulsory
process or other notice of any loss, claim, damage or liability giving rise to a
claim of indemnification hereunder but failure to provide such notice shall not
relieve the Servicer of its indemnification obligations hereunder unless the
Servicer is deprived of material substantive or procedural rights or defenses as
a result thereof. The Servicer shall assume (with the consent of the indemnified
party, such consent not to be unreasonably withheld) the defense and any
settlement of any such claim and pay all expenses in connection therewith,
including reasonable counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which may be entered against the indemnified party in respect
of such claim. If the consent of the indemnified party required in the
immediately preceding sentence is unreasonably withheld, the Servicer shall be
relieved of its indemnification obligations hereunder with respect to such
Person. The parties agree that the provisions of this Section 12.01 shall not be
interpreted to provide recourse to the Servicer against loss by reason of the
bankruptcy, insolvency or lack of creditworthiness of an Obligor with respect to
a Loan. The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Loans.

 

92

 

 

 

Section 12.02.        Indemnification by Trust Depositor.

 

The Trust Depositor agrees to indemnify, defend, and hold the Trustee (as such
and in its individual capacity), the Custodian (as such and in its individual
capacity), the Owner Trustee (as such and in its individual capacity), the
Backup Servicer (as such, in its individual capacity and in its capacity as
Successor Servicer), any Successor Servicer (as such and in its individual
capacity) and each of their officers, directors, employees and agents and each
Securityholder harmless from and against any and all claims, losses, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments (provided
that any indemnification for damages is limited to actual damages, not
consequential, special or punitive damages), and any other reasonable costs,
fees and expenses that such Person may sustain as a result of the Trust
Depositor’s fraud or the failure of the Trust Depositor to perform its duties in
compliance in all material respects with the terms of this Agreement and in the
best interests of the Issuer, except to the extent arising from the gross
negligence, willful misconduct or fraud by the Person claiming indemnification.
Any Person seeking indemnification hereunder shall promptly notify the Trust
Depositor if such Person receives a complaint, claim, compulsory process or
other notice of any loss, claim, damage or liability giving rise to a claim of
indemnification hereunder but failure to provide such notice shall not relieve
the Trust Depositor of its indemnification obligations hereunder unless the
Trust Depositor is deprived of material substantive or procedural rights or
defenses as a result thereof. The Trust Depositor shall assume (with the consent
of the indemnified party, such consent not to be unreasonably withheld) the
defense and any settlement of any such claim and pay all expenses in connection
therewith, including reasonable counsel fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against the indemnified
party in respect of such claim. If the consent of the indemnified party required
in the immediately preceding sentence is unreasonably withheld, the Trust
Depositor is relieved of its indemnification obligations hereunder with respect
to such Person.

 

Section 12.03.        Survival.

 

The indemnities provided in this Article 12 shall survive the discharge and
termination of this Agreement or earlier resignation or removal of the
indemnitee.

 

ARTICLE 13.

MISCELLANEOUS

 

Section 13.01.       Amendment.

 

(a)          This Agreement may be amended from time to time by the Issuer, the
Trust Depositor, the Seller, the Servicer, and the Trustee by written agreement,
with notice to the Owner Trustee but without the consent of any Securityholder,
to (i) cure any ambiguity or to correct or supplement any provisions herein that
may be inconsistent with any other provisions in this Agreement or in the
Offering Memorandum, (ii) comply with any changes in the Code, USA PATRIOT Act,
or U.S. securities laws (including the regulations implementing such laws),
(iii) evidence the succession of another Person to the Issuer, a Successor
Servicer or a successor Trustee, and the assumption by any such successor of the
applicable covenants therein, (iv) add to the covenants of any party hereto for
the benefit of the Securityholders, (v) amend any provision to this Agreement to
reflect any written change to the guidelines, methodology or standards
established by any Rating Agency that are applicable to this Agreement, (vi)
modify Exhibit G, or (vii) add any new provisions with respect to matters or
questions arising under this Agreement which shall not be inconsistent with the
provisions of this Agreement; provided that no such amendment shall materially
and adversely affect the interests of any Noteholder. Notice of any proposed
amendment must be sent to all Securityholders at least ten (10) Business Days
prior to the execution of such amendment. Any amendment shall not be deemed to
materially and adversely affect the interests of any Noteholder if the Person
requesting such amendment obtains an Opinion of Counsel addressed to the Owner
Trustee and the Trustee to that effect.

 

93

 

 

(b)          Except as provided in Section 13.01(a) hereof, this Agreement may
be amended from time to time by the Issuer, the Trust Depositor, the Seller, the
Servicer and the Trustee, with the consent of 66 2/3% of the Noteholders and
with notice to the Owner Trustee, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Securityholders; provided that (i)
no such amendment shall, without the consent of each Noteholder that may be
adversely affected, reduce the percentage of the principal balance of the Notes
that is required to consent to any amendment to this Agreement and (ii) no such
amendment shall increase or reduce in any manner the amount of, or accelerate or
delay the timing of, or change the allocation or priority of, collections of
payments on or in respect of the Loans or distributions that are required to be
made for the benefit of the Noteholders or change the interest rate applicable
to the Notes, without the consent of all adversely affected Noteholders.

 

(c)          Promptly after the execution of any such amendment or consent,
written notification of the substance of such amendment or consent shall be
furnished by the Trustee to the Noteholders and by the Issuer to the
Certificateholders. It shall not be necessary for the consent of any
Securityholders required pursuant to Section 13.01(b) to approve the particular
form of any proposed amendment or consent, but it shall be sufficient if such
consent shall approve the substance thereof. The manner of obtaining such
consents and of evidencing the authorization by the Securityholders of the
execution thereof shall be subject to such reasonable requirements as the
Trustee may prescribe for the Noteholders and as the Issuer may prescribe for
the Certificateholders. Notwithstanding anything contained herein, any amendment
which affects the Owner Trustee, the Custodian or the Backup Servicer shall
require the Owner Trustee’s, the Custodian’s or the Backup Servicer’s, as
applicable, written consent. Any amendment shall be accompanied by an Officer’s
Certificate and an Opinion of Counsel addressed to the Owner Trustee and the
Trustee to the effect that such amendment is permitted hereunder and under the
other Transaction Documents, has been duly authorized by all necessary action,
and all conditions precedent to such amendment have been satisfied.

 

Section 13.02.       [Reserved].

 

Section 13.03.       Governing Law.

 

(a)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF
LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES UNDER
THE AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

94

 

 

(b)          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13.03(b).

 

Section 13.04.       Notices.

 

All notices, demands, certificates, requests and communications hereunder
(“notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, or (b) one Business Day after delivery
to an overnight courier, or (c) on the date personally delivered to a
Responsible Officer of the party to which sent, or (d) on the date transmitted
by legible telecopier with a confirmation of receipt, in all cases addressed to
the recipient as follows:

 

(a)if to the Servicer or the Seller:

Horizon Technology Finance Corporation
312 Farmington Avenue,
Farmington, Connecticut 06032
Attention: Legal Department
Re: Horizon Funding Trust 2013-1
Telephone: (860) 676-8654
Facsimile No.: 860-676-8655

Email: jay@horizontechfinance.com

 

with a copy to:

 

(b)Horizon Technology Finance Corporation
312 Farmington Avenue,
Farmington, Connecticut 06032
Attention: Legal Department
Re: Horizon Funding Trust 2013-1
Telephone: (860) 676-8654
Facsimile No.: 860-676-8655

Email: jay@horizontechfinance.com

 

95

 

 

(c)if to the Trust Depositor:

Horizon Funding 2013-1 LLC
c/o Horizon Technology Finance Corporation
312 Farmington Avenue,
Farmington, Connecticut 06032
Attention: Legal Department
Re: Horizon Funding Trust 2013-1
Telephone: (860) 676-8654
Facsimile No.: 860-676-8655

Email: jay@horizontechfinance.com

 

with a copy to:



Horizon Funding 2013-1 LLC

c/o Horizon Technology Finance Corporation
312 Farmington Avenue,
Farmington, Connecticut 06032
Attention: Legal Department
Re: Horizon Funding Trust 2013-1
Telephone: (860) 676-8654
Facsimile No.: 860-676-8655

Email: jay@horizontechfinance.com

 

(d)if to the Trustee:

U.S. Bank National Association
190 S. LaSalle Street, 7th Floor

Chicago, IL 60603

Attention: Horizon Funding Trust 2013-1

Tel: 312-332-7496

Fax: 312-332-7996



(e)if to the Backup Servicer:

U.S. Bank National Association
60 Livingston Avenue
St. Paul, MN 55107
Attention: Deborah Jones Franco
Facsimile No.: (651) 466-7365

Telephone: (651) 466-5032

 

96

 

 

(f)if to the Custodian with respect to Loan Files

U.S. Bank National Association

1133 Ronkin Street, Suite 100

St. Paul, MN 55116

Attention: Delma Carlson

E-mail: delma.carlson@usbank.com

Telephone: 651-695-5902

Facsimile: 651-695-6102
Ref: Horizon Funding Trust 2013-1

 

(g)if to the Owner Trustee:

Wilmington Trust, National Association
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration
Facsimile No.: (302) 636-4140

with a copy to:
the Seller and the Servicer as provided in clause (a) above

 

(h)if to the Issuer:

Horizon Funding Trust 2013-1
c/o Wilmington Trust, National Association
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration
Facsimile No.: (302) 636-4140

with a copy to:
the Seller and the Servicer as provided in clause (a) above

 

(i)if to the Rating Agency:

Moody’s Investors Service
7 World Trade Center
250 Greenwich Street
New York, New York 10007
Email: servicerreports@moodys.com

 

97

 

 

(j)if to the Initial Purchaser:

Guggenheim Securities, LLC
135 East 57th St, 7th Floor
New York, NY 10022
Attention: Chief Operating Officer / General Counsel
Re: Horizon Funding Trust 2013-1
Facsimile No.: (646) 786-4931

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

Section 13.05.         Severability of Provisions.

 

If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever prohibited or held invalid or
unenforceable, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other provisions of this Agreement, the Notes or Certificates or the rights
of the Securityholders, and any such prohibition, invalidity or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such covenants,
agreements, provisions or terms in any other jurisdiction.

 

Section 13.06.         Third Party Beneficiaries.

 

The Owner Trustee is an express third-party beneficiary of this Agreement and,
as such, shall have full power and authority to enforce the provisions of this
Agreement against the parties hereto. Except as otherwise specifically provided
herein, the parties hereto hereby manifest their intent that no third party
shall be deemed a third party beneficiary of this Agreement, and specifically
that the Obligors are not third party beneficiaries of this Agreement.

 

Section 13.07.         Counterparts.

 

This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

 

Section 13.08.         Headings.

 

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

98

 

 

 

Section 13.09.      No Bankruptcy Petition; Disclaimer.

 

(a)          Each of the Seller, the Trustee, the Servicer, the Issuer acting
through the Owner Trustee and each Holder (by acceptance of the applicable
Securities) covenants and agrees that, prior to the date that is one year and
one day (or, if longer, the then applicable preference period and one day) after
the payment in full of all amounts owing in respect of all outstanding Notes, it
will not institute against the Trust Depositor or the Issuer, or join any other
Person in instituting against the Trust Depositor or the Issuer, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States or any state of the
United States; provided that nothing herein shall prohibit the Trustee from
filing proofs of claim or otherwise participating in any such proceedings
instituted by any other Person.

 

(b)          The Issuer acknowledges and agrees that the Certificates represent
ownership of a beneficial interest in the Issuer and Loan Assets only and the
Securities do not represent an interest in any assets (other than the Loan
Assets) of the Trust Depositor (including by virtue of any deficiency claim in
respect of obligations not paid or otherwise satisfied from the Loan Assets,
other Collateral and proceeds thereof).

 

(c)          The provisions of this Section 13.09 shall be for the third party
benefit of those entitled to rely thereon, including the Securityholders, and
shall survive the termination of this Agreement.

 

Section 13.10.      Jurisdiction.

 

Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the United States for the Southern District of New York, and by
execution and delivery of this Agreement, each party hereto consents, for itself
and in respect of its property, to the non-exclusive jurisdiction of those
courts. Each such party irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.

 

Section 13.11.      Tax Characterization.

 

Notwithstanding the provisions of Section 2.01 and Section 2.04 hereof, the
Trust Depositor and the Issuer agree that, pursuant to Treasury Regulations
Section 301.7701-3(b)(1) and for federal, state and local income tax purposes,
in the event that the Certificates are owned by more than one Holder, the Issuer
will be treated as a partnership the partners of which are the
Certificateholders, and in the event that the Certificates are owned by a single
Holder, the Issuer will be disregarded as an entity separate from such Holder.

 

Section 13.12.      [Reserved].

 

99

 

 

 

Section 13.13.         Limitation of Liability of Owner Trustee.

 

It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by Wilmington Trust, National Association,
not individually or personally but solely as Owner Trustee on behalf of the
Issuer under the Trust Agreement, in the exercise of the powers and authority
conferred and vested in it, (ii) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust,
National Association but is made and intended for the purpose of binding only
the Issuer, (iii) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties to this Agreement and
by any person claiming by, through or under them and (iv) under no circumstances
shall Wilmington Trust, National Association be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaking by the Issuer under this Agreement or any related documents. For
the purposes of this Agreement, in the performance of its duties or obligations
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Articles VI, VII and VIII of the Trust
Agreement.

 

Section 13.14.         [Reserved].

 

Section 13.15.         No Partnership.

 

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto, and the services of the Servicer
shall be rendered as an independent contractor and not as agent or as a
fiduciary for any party hereto or for the Securityholders.

 

Section 13.16.         Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

Section 13.17.         Acts of Holders.

 

Except as otherwise specifically provided herein, whenever Holder action,
consent or approval is required under this Agreement or any other Transaction
Document, such action, consent or approval shall be deemed to have been taken or
given on behalf of, and shall be binding upon, all Holders if the Majority
Noteholders agree to take such action or give such consent or approval. In all
cases except where otherwise required by law or regulation, any act by a Holder
of a Note may be taken by the Beneficial Owner of such Note.

 

Section 13.18.         Duration of Agreement.

 

This Agreement shall continue in existence and effect until terminated as herein
provided.

 

100

 

 

Section 13.19.         Limited Recourse.

 

Notwithstanding any other provisions of the Notes, this Agreement or any other
Transaction Document, the obligations of the Issuer under the Notes, this
Agreement and any other Transaction Document are limited recourse obligations of
the Issuer payable solely from the Collateral in accordance with the Priority of
Payments and, following realization of the Collateral and distribution in
accordance with the Priority of Payments, any claims of the Noteholders and the
other Secured Parties, and any other parties to any Transaction Document shall
be extinguished. The obligations of the Trust Depositor, the Seller, the Issuer
and the Servicer under this Agreement and the other Transaction Documents are
solely the obligations of the Trust Depositor, the Seller, the Issuer and the
Servicer, respectively. No recourse shall be had for the payment of any amount
owing by the Trust Depositor, the Seller, the Issuer or the Servicer or
otherwise under this Agreement or under the other Transaction Documents or for
the payment by the Trust Depositor, the Seller, the Issuer or the Servicer of
any fee in respect hereof or thereof or any other obligation or claim of or
against the Trust Depositor, the Seller, the Issuer or the Servicer arising out
of or based upon this Agreement or on any other Transaction Document, against
any Affiliate, shareholder, partner, manager, member, director, officer,
employee, representative or agent of the Trust Depositor, the Seller, the Issuer
or the Servicer or of any Affiliate of such Person. The provisions of this
Section 13.19 shall survive termination of this Agreement.

 

Section 13.20.         Confidentiality.

 

Each of the Issuer, the Trust Depositor, the Servicer (if other than Horizon)
and the Trustee shall maintain and shall cause each of its employees, officers,
agents and Affiliates to maintain the confidentiality of material non-public
information concerning Horizon and its Affiliates or about the Obligors obtained
by it or them in connection with the structuring, negotiating, execution and
performance of the transactions contemplated by the Transaction Documents,
except that each such party and its employees, officers, agents and Affiliates
may disclose such information to other parties to the Transaction Documents and
to its external accountants, attorneys, any potential subservicers and the
agents of such Persons provided such Persons expressly agree to maintain the
confidentiality of such information, and as required by an applicable law or
order of any judicial or administrative proceeding. This Section 13.20 shall
constitute a confidentiality agreement for purposes of Regulation FD under the
Exchange Act. Notwithstanding any other provision of this Agreement, the
Servicer shall not be required to disclose any confidential information it is
restricted from disclosing by law or contract; provided that the Servicer will
use its commercially reasonable efforts to enter into, or cause the Issuer to
enter into, a confidentiality agreement permitting such disclosure satisfactory
to the Servicer with any Person to whom such information is required to be
delivered.

 

101

 

  

Section 13.21.         Non-Confidentiality of Tax Treatment.

 

All parties hereto agree that each of them and each of their managers, officers,
employees, representatives, and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure. “Tax treatment” and “tax structure” shall have the same meaning
as such terms have for purposes of Treasury Regulation Section 1.6011-4.

 

[Remainder of Page Intentionally Left Blank]



 

102

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

  HORIZON FUNDING TRUST 2013-1, as the Issuer         By: WILMINGTON TRUST,
NATIONAL ASSOCIATION, not in its individual capacity, but solely as Owner
Trustee on behalf of the Issuer         By: /s/ Yvette L. Howell   Name: Yvette
L. Howell   Title: Assistant Vice President         HORIZON FUNDING 2013-1 LLC,
as the Trust Depositor         By: /s/ Robert D. Pomeroy, Jr.   Name: Robert D.
Pomeroy, Jr.   Title: Chief Executive Officer         HORIZON TECHNOLOGY FINANCE
CORPORATION, as the Seller and as the Servicer         By: /s/ Robert D.
Pomeroy, Jr.   Name: Robert D. Pomeroy, Jr.   Title: Chief Executive Officer

 

[Signatures Continued on the Following Page]

 

Horizon Funding Trust 2013-1

Sale and Servicing Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

  U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but as the
Trustee, Backup Servicer, Custodian and Securities Intermediary         By:  /s/
Melissa A. Rosal   Name: Melissa A. Rosal   Title:  Vice President

 

Horizon Funding Trust 2013-1

Sale and Servicing Agreement

 

 

 

 

